[***] = Certain information contained in this document, marked by brackets, has
been omitted because it is both not material and would be competitively harmful
if publicly disclosed.


Exhibit 10.1



--------------------------------------------------------------------------------




SUNRUN XANADU ISSUER 2019-1, LLC

ISSUER



and



WELLS FARGO BANK, NATIONAL ASSOCIATION

INDENTURE TRUSTEE



INDENTURE



DATED AS OF JUNE 6, 2019




$204,000,000




SUNRUN XANADU ISSUER 2019-1, LLC
SOLAR ASSET BACKED NOTES, SERIES 2019-1






--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



Page






2
CPAM: 12883712.7



--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
Page


ARTICLE I Definitions
1


 
 
 
 
 
 
Section 1.01.
General Definitions and Rules of Construction
2


 
Section 1.02.
Calculations
2


 
 
 
 
 
ARTICLE II The Notes; Reconveyance
2


 
 
 
 
 
 
Section 2.01.
General
2


 
Section 2.02.
Forms of Notes
3


 
Section 2.03.
Payment of Principal and Interest
5


 
Section 2.04.
Payments to Noteholders
5


 
Section 2.05.
Execution, Authentication, Delivery and Dating
6


 
Section 2.06.
Temporary Notes
6


 
Section 2.07.
Registration, Registration of Transfer and Exchange
7


 
Section 2.08.
Transfer and Exchange
10


 
Section 2.09.
Mutilated, Destroyed, Lost or Stolen Notes
13


 
Section 2.10.
Persons Deemed Noteholders
14


 
Section 2.11.
Cancellation of Notes
14


 
Section 2.12.
Conditions to Closing
14


 
Section 2.13.
Definitive Notes
17


 
Section 2.14.
Access to List of Noteholders' Names and Addresses
18


 
 
 
 
ARTICLE III Covenants; Collateral; Representations; Warranties
18


 
 
 
 
 
Section 3.01.
Performance of Obligations
18


 
Section 3.02.
Negative Covenants
20


 
Section 3.03.
Money for Note Payments
21


 
Section 3.04.
Restriction of Issuer Activities
21


 
Section 3.05.
Protection of Trust Estate
22


 
Section 3.06.
Opinions and Officer's Certificates as to Trust Estate
24


 
Section 3.07.
Statement as to Compliance
25


 
Section 3.08.
Recording
25


 
Section 3.09.
Agreements Not to Institute Bankruptcy Proceedings
25


 
Section 3.10.
Additional Covenants; Covenants with Respect to the Managing Members and Project
Companies
25


 
Section 3.11.
Providing of Notice
28


 
Section 3.12.
Representations and Warranties of the Issuer
29


 
Section 3.13.
Representations and Warranties of the Indenture Trustee
35


 
Section 3.14.
Rule 144A Information
36


 
Section 3.15.
Knowledge
36





i

--------------------------------------------------------------------------------



Page


 
Section 3.16.
Capital Contributions


36


 
 
 
 
ARTICLE IV Management, Administration and Servicing
36


 
 
 
 
 
Section 4.01.
Transaction Management Agreement
36


ARTICLE V Accounts, Collections, Payments of Interest and Principal, Releases,
and Statements to Noteholders
38


 
 
 
 
 
Section 5.01.
Accounts
38


 
Section 5.02.
Inverter Replacement Reserve Account
 Account
40


 
Section 5.03.
Liquidity Reserve Account
42


 
Section 5.04.
Collection Account
43


 
Section 5.05.
Distribution of Funds in the Collection Account
44


 
Section 5.06.
Early Amortization Period Payments and Sequential Interest Amortization Period
Payments
46


 
Section 5.07.
Note Payments
46


 
Section 5.08.
Statements to Noteholders; Tax Returns
47


 
Section 5.09.
Reports by Indenture Trustee
48


 
Section 5.10.
Final Balances
48


 
 
 
 
ARTICLE VI Voluntary Prepayment of Notes, Optional Redemption of the Notes and
Release of Collateral
48


 
 
 
 
 
Section 6.01.
Voluntary Prepayment
48


 
Section 6.02.
Optional Redemption
49


 
Section 6.03.
Notice of Voluntary Prepayment; Notice of Redemption
50


 
Section 6.04.
Cancellation of Notes
50


 
Section 6.05.
Release of Collateral
50


 
 
 
 
ARTICLE VII The Indenture Trustee
51


 
 
 
 
 
Section 7.01.
Duties of Indenture Trustee
51


 
Section 7.02.
Notice of Default, Transaction Manager Termination Event or Event of Default;
Delivery of Manager Reports
53


 
Section 7.03.
Rights of Indenture Trustee
54


 
Section 7.04.
Not Responsible for Recitals, Issuance of Notes or Application of Moneys as
Directed
56


 
Section 7.05.
May Hold Notes
56


 
Section 7.06.
Money Held in Trust
56


 
Section 7.07.
Compensation and Reimbursement
56


 
Section 7.08.
Eligibility; Disqualification
57


 
Section 7.09.
Indenture Trustee's Capital and Surplus
58


 
Section 7.10.
Resignation and Removal; Appointment of Successor
58


 
Section 7.11.
Acceptance of Appointment by Successor
59





ii

--------------------------------------------------------------------------------



Page


 
Section 7.12.
Merger, Conversion, Consolidation or Succession to Business of Indenture Trustee
59


 
Section 7.13.
Co-trustees and Separate Indenture Trustees
59


 
Section 7.14.
Books and Records
61


 
Section 7.15.
Control
61


 
Section 7.16.
Suits for Enforcement
61


 
Section 7.17.
Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations
62


 
Section 7.18.
Authorization


62


 
 
 
 
ARTICLE VIII [Reserved]
62


 
 
 
 
ARTICLE IX Event of Default
62


 
 
 
 
 
Section 9.01.
Events of Default
62


 
Section 9.02.
Actions of Indenture Trustee
64


 
Section 9.03.
Indenture Trustee May File Proofs of Claim
65


 
Section 9.04.
Indenture Trustee May Enforce Claim Without Possession of Notes
65


 
Section 9.05.
Knowledge of Indenture Trustee
66


 
Section 9.06.
Limitation on Suits
66


 
Section 9.07.
Unconditional Right of Noteholders to Receive Principal and Interest
66


 
Section 9.08.
Restoration of Rights and Remedies
66


 
Section 9.09.
Rights and Remedies Cumulative
67


 
Section 9.10.
Delay or Omission; Not Waiver
67


 
Section 9.11.
Control by Noteholders
67


 
Section 9.12.
Waiver of Certain Events by Less Than All Noteholders
67


 
Section 9.13.
Undertaking for Costs
68


 
Section 9.14.
Waiver of Stay or Extension Laws
68


 
Section 9.15.
Sale of Trust Estate and Project Company Collateral
68


 
Section 9.16.
Action on Notes
69


 
 
 
 
ARTICLE X Supplemental Indentures
69


 
 
 
 
 
Section 10.01.
Supplemental Indentures Without Noteholder Approval
69


 
Section 10.02.
Supplemental Indentures with Consent of Noteholders
70


 
Section 10.03.
Execution of Amendments and Supplemental Indentures
72


 
Section 10.04.
Effect of Amendments and Supplemental Indentures
72


 
Section 10.05.
Reference in Notes to Amendments and Supplemental Indentures
72


 
Section 10.06.
Indenture Trustee to Act on Instructions
72


 
 
 
 
ARTICLE XI [Reserved]
72


 
 
 
 
ARTICLE XII Miscellaneous


73





iii

--------------------------------------------------------------------------------



Page


 
 
 
 
ARTICLE XII Miscellaneous
73


 
 
 
 
 
Section 12.01.
Compliance Certificates and Opinions; Furnishing of Information
73


 
Section 12.02.
Form of Documents Delivered to Indenture Trustee
73


 
Section 12.03.
Acts of Noteholders
74


 
Section 12.04.
Notices, Etc
75


 
Section 12.05.
Notices and Reports to Noteholders; Waiver of Notices
76


 
Section 12.06.
Rules by Indenture Trustee
77


 
Section 12.07.
Issuer Obligation
77


 
Section 12.08.
Enforcement of Benefits
77


 
Section 12.09.
Effect of Headings and Table of Contents
77


 
Section 12.10.
Successors and Assigns
77


 
Section 12.11.
Separability
77


 
Section 12.12.
Benefits of Indenture
77


 
Section 12.13.
Legal Holidays
77


 
Section 12.14.
Governing Law; Jurisdiction; Waiver of Jury Trial
78


 
Section 12.15.
Counterparts
78


 
Section 12.16.
Recording of Indenture
78


 
Section 12.17.
Further Assurances
78


 
Section 12.18.
No Bankruptcy Petition Against the Issuer
78


 
Section 12.19.
[Reserved]
79


 
Section 12.20.
Repurchase Demands


79


 
Section 12.21.
[Reserved]
79


 
Section 12.22.
Tax Treatment Disclosure
79


 
Section 12.23.
Multiple Roles
79


 
Section 12.24.
PATRIOT Act
79


 
 
 
 
ARTICLE XIII Termination
80


 
 
 
 
 
Section 13.01.
Termination of Indenture
80


 
 
 
 
 
 
 
 
SCHEDULE I
–
Schedule of Solar Assets
 
SCHEDULE II
–
Scheduled Host Customer Payments
 
SCHEDULE III
–
Scheduled PBI Payments
 
SCHEDULE IV
–
Scheduled Outstanding Note Balance
 
 
 
 
 
 
EXHIBIT A-1
–
Form of Class A Note
A-1


EXHIBIT B-1
–
Forms of Transferee Letter
B-1


EXHIBIT C-1
–
Notice of Voluntary Prepayment
C-1


EXHIBIT C-2
–
Notice of Redemption
C-2


EXHIBIT D
–
Form of Officer’s Certificate pursuant to Section 6.05(b)


D-1





iv

--------------------------------------------------------------------------------



Page


 
 
 
 
Annex A
–
Standard Definitions
 









v

--------------------------------------------------------------------------------






THIS INDENTURE (as amended or supplemented from time to time, the “Indenture”)
is dated as of June 6, 2019 between Sunrun Xanadu Issuer 2019-1, LLC, a limited
liability company organized under the laws of the State of Delaware, as issuer
(the “Issuer”), and Wells Fargo Bank, National Association, a national banking
association, not in its individual capacity but solely in its capacity as
indenture trustee (together with its successors and assigns in such capacity,
the “Indenture Trustee”).
PRELIMINARY STATEMENT
Pursuant to this Indenture, there is hereby duly authorized the execution and
delivery of a single class of notes designated as the Issuer’s 3.98% Solar Asset
Backed Notes, Series 2019-1 (the “Notes”). All covenants and agreements made by
the Issuer herein are for the benefit and security of the Holders of the Notes.
The Issuer is entering into this Indenture, and the Indenture Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.
GRANTING CLAUSE
The Issuer hereby Grants to the Indenture Trustee, for the benefit of the
Holders of the Notes, as their interests may appear, all of the rights, title,
interest and benefits of the Issuer whether now existing or hereafter arising in
and to: (a) the Project Company Membership Interests; (b) the Solar Assets
identified on the Schedule of Solar Assets owned by the Project Company; (c) the
Contribution Agreements, the Transaction Management Agreement, the Manager
Transition Agreement, the Custodial Agreement, the Performance Guaranty, any
Letter of Credit and all other Transaction Documents; (d) amounts (including
Insurance Proceeds) deposited from time to time into the Lockbox Account, the
Collection Account, the Liquidity Reserve Account and the Inverter Replacement
Reserve Account and all Eligible Investments, if any, in each such account; (e)
rights (either directly or indirectly) to proceeds (in addition to Insurance
Proceeds) from certain insurance policies covering the Solar Assets; (f)
proceeds of any and all of the foregoing including all proceeds of the
conversion, voluntary or involuntary, of any of the foregoing into cash or other
property; and (g) all other assets of the Issuer (collectively, the “Trust
Estate”), except that the Trust Estate will not include any Excluded Property.
Such Grants are made in trust, to secure payments of amounts due with respect to
the Notes ratably and without prejudice, priority or distinction between the
Notes, and to secure: (a) the payment of all amounts on the Notes as such
amounts become due in accordance with their terms; (b) the payment of all other
sums payable in accordance with the provisions of this Indenture; and
(c) compliance with the provisions of this Indenture, all as provided in this
Indenture.


1

--------------------------------------------------------------------------------





The Indenture Trustee acknowledges such Grants, accepts the trusts hereunder in
accordance with the provisions of this Indenture, and agrees to perform the
duties herein required pursuant to the terms and provisions of this Indenture
and subject to the conditions hereof.
ARTICLE I

DEFINITIONS
Section 1.01.    General Definitions and Rules of Construction. Except as
otherwise specified or as the context may otherwise require, capitalized terms
used in this Indenture shall have the respective meanings given to such terms in
the Standard Definitions attached hereto as Annex A, which is hereby
incorporated by reference into this Indenture as if set forth fully in this
Indenture. The rules of construction set forth in Annex A shall apply to this
Indenture and are hereby incorporated by reference into this Indenture as if set
forth fully in this Indenture.
Section 1.02.    Calculations. Calculations required to be made pursuant to this
Indenture shall be made on the basis of information or accountings as to
payments on each Note furnished by the Transaction Manager. Except to the extent
they are incorrect on their face, such information or accountings may be
conclusively relied upon in making such calculations, but to the extent that it
is later determined that any such information or accountings are incorrect,
appropriate corrections or adjustments will be made.
ARTICLE II    

THE NOTES; RECONVEYANCE
Section 2.01.    General.
(a)    The Notes shall be designated the Issuer’s “3.98% Solar Asset Backed
Notes, Series 2019-1”.
(b)    All payments of principal and interest with respect to the Notes shall be
made only from the Trust Estate and the Project Company Collateral on the terms
and conditions specified herein. Each Noteholder and each Note Owner, by its
acceptance of a Note, agrees that, subject to the obligations of the Depositor
to repurchase Defective Solar Assets, it will have recourse solely against the
Trust Estate, the Project Company Collateral and such payment and
indemnification obligations included therein.
(c)    Except as otherwise provided herein, all Notes shall be substantially
identical in all respects. Except as specifically provided herein, all Notes
issued, authenticated and delivered under this Indenture shall be in all
respects equally and ratably entitled to the benefits hereof without


2

--------------------------------------------------------------------------------





preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with the terms and provisions of
this Indenture.
(d)    The Initial Outstanding Note Balance of the Notes that may be executed by
the Issuer and authenticated and delivered by the Indenture Trustee and
Outstanding at any given time under this Indenture is limited to $204,000,000.
(e)    Holders of the Notes shall be entitled to payments of interest and
principal as provided herein. The Notes shall have a final maturity on the Rated
Final Maturity. No Note has any priority over any other Note.
(f)    The Notes that are authenticated and delivered to the Noteholders by the
Indenture Trustee upon an Issuer Order on the Closing Date shall be dated as of
the Closing Date. Any Note issued later in exchange for, or in replacement of,
any Note issued on the Closing Date shall be dated the date of its
authentication.
(g)    The Notes are issuable in the applicable Minimum Denomination and, in
each case, integral multiples of $1,000 in excess thereof; provided that one
Note may be issued in an additional amount equal to any remaining portion of the
Initial Outstanding Note.
Section 2.02.    Forms of Notes. The Notes shall be in substantially the form
set forth in Exhibit A, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon as may, consistently herewith,
be determined by the Issuer, as evidenced by its execution thereof.
The Definitive Notes shall be typewritten, printed, lithographed or engraved or
produced by any combination of these methods, all as determined by the officers
executing such Notes, as evidenced by their execution of such Notes.
Each Note shall be dated the date of its authentication. The terms of the Notes
are set forth in Exhibit A and are part of the terms of this Indenture.
(a)    Global Notes. The Notes are being offered and sold by the Issuer to the
Initial Purchasers pursuant to the Note Purchase Agreement.
Notes offered and sold within the United States to QIBs in reliance on Rule 144A
shall be issued initially in the form of Rule 144A Global Notes, which shall be
deposited on behalf of the purchasers of the Notes represented thereby with the
Indenture Trustee, as custodian for the Securities Depository, and registered in
the name of the Securities Depository or a nominee of the Securities Depository,
duly executed by the Issuer and authenticated by the Indenture Trustee as
hereinafter provided. The Outstanding Note Balance of the Rule 144A Global Notes
may from time to time be increased or decreased by adjustments made on the
records of the Indenture Trustee


3

--------------------------------------------------------------------------------





and the Securities Depository or its nominee as hereinafter provided. The
Indenture Trustee shall not be liable for any error or omission by the
Securities Depository in making such record adjustments and the records of the
Indenture Trustee shall be controlling with regard to outstanding principal
amount of Notes hereunder.
Notes offered and sold outside of the United States in reliance on Regulation S
under the Securities Act shall be issued initially in the form of a Regulation S
Temporary Global Note, which shall be deposited on behalf of the purchasers of
the Notes represented thereby with the Indenture Trustee, as custodian for the
Securities Depository, and registered in the name of the Securities Depository
or the nominee of the Securities Depository for the investors’ respective
accounts at Euroclear Bank S.A./N.V. as operator of the Euroclear System
(“Euroclear”), or Clearstream Banking société anonyme (“Clearstream”), duly
executed by the Issuer and authenticated by the Indenture Trustee as hereinafter
provided. Beneficial interests in the Regulation S Temporary Global Notes may be
held only through Euroclear or Clearstream.
Within a reasonable period of time following the expiration of the “40-day
distribution compliance period” (as defined in Regulation S), beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in Regulation S Permanent Global Notes upon the receipt by
the Indenture Trustee of an Officer’s Certificate from the Issuer. The
Regulation S Permanent Global Notes will be deposited with the Indenture
Trustee, as custodian, and registered in the name of a nominee of the Securities
Depository. Simultaneously with the authentication of the Regulation S Permanent
Global Notes, the Indenture Trustee shall cancel the Regulation S Temporary
Global Note. The Outstanding Note Balance of the Regulation S Temporary Global
Note and the Regulation S Permanent Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee and the Securities Depository or its nominee, as the case may be, in
connection with transfers of interest as hereinafter provided. The Indenture
Trustee shall incur no liability for any error or omission of the Securities
Depository in making such record adjustments and the records of the Indenture
Trustee shall be controlling with regard to outstanding principal amount of
Regulation S Global Notes hereunder.
Each Global Note shall represent such of the outstanding Notes as shall be
specified therein and each shall provide that it shall represent the aggregate
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and prepayments.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the amount of outstanding Notes represented thereby shall be made by
the Indenture Trustee, or by the Note Registrar at the direction of the
Indenture Trustee, in accordance with instructions given by the Holder thereof
as required by Section 2.08.
The provisions of the “Operating Procedures of the Euroclear System” and “Terms
and Conditions Governing Use of Euroclear” and the “Management Regulations” and
“Instructions to Participants” of Clearstream shall be applicable to interests
in the Regulation S Temporary Global


4

--------------------------------------------------------------------------------





Note and the Regulation S Permanent Global Notes that are held by the members
of, or participants in, the Securities Depository (“Agent Members”) through
Euroclear or Clearstream.
Except as set forth in Section 2.08, the Global Notes may be transferred, in
whole and not in part, only to another nominee of the Securities Depository or
to a successor of the Securities Depository or its nominee.
(b)    Book-Entry Provisions. This Section 2.02(b) shall apply only to the
Global Notes deposited with or on behalf of the Securities Depository.
The Issuer shall execute and the Indenture Trustee shall, in accordance with
this Section 2.02(b), authenticate and deliver one Global Note for the Notes
which (i) shall be registered in the name of the Securities Depository or the
nominee of the Securities Depository and (ii) shall be delivered by the
Indenture Trustee to the Securities Depository or pursuant to the Securities
Depository’s instructions or held by the Indenture Trustee as custodian for the
Securities Depository.
Agent Members shall have no rights either under this Indenture with respect to
any Global Note held on their behalf by the Securities Depository or by the
Indenture Trustee as custodian for the Securities Depository or under such
Global Note, and the Securities Depository may be treated by the Issuer, the
Indenture Trustee and any agent of the Issuer or the Indenture Trustee as the
absolute owner of such Global Note for all purposes whatsoever. Notwithstanding
the foregoing, nothing herein shall prevent the Issuer, the Indenture Trustee or
any agent of the Issuer or the Indenture Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Securities
Depository or impair, as between the Securities Depository and its Agent
Members, the operation of customary practices of such Securities Depository
governing the exercise of the rights of an owner of a beneficial interest in any
Global Note.
The Note Registrar and the Indenture Trustee shall be entitled to treat the
Securities Depository for all purposes of this Indenture (including the payment
of principal of and interest on the Notes and the giving of instructions or
directions hereunder) as the sole Holder of the Notes, and shall have no
obligation to the Note Owners.
The rights of Note Owners shall be exercised only through the Securities
Depository and shall be limited to those established by law and agreements
between such Note Owners and the Securities Depository and/or the Agent Members
pursuant to the Note Depository Agreement. The initial Securities Depository
will make book-entry transfers among the Agent Members and receive and transmit
payments of principal of and interest on the Notes to such Agent Members with
respect to such Global Notes.
Whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Outstanding amount of the Notes, the Securities Depository shall be
deemed to represent such percentage only to the extent


5

--------------------------------------------------------------------------------





that it has received instructions to such effect from Note Owners and/or Agent
Members owning or representing, respectively, such required percentage of the
beneficial interest in the Notes and has delivered such instructions to the
Indenture Trustee.
(c)    Definitive Notes. Except as provided in Sections 2.08 and 2.13, owners of
beneficial interests in Global Notes will not be entitled to receive physical
delivery of certificated definitive, fully registered Notes (the “Definitive
Notes”).
Section 2.03.    Payment of Principal and Interest.
(a) Principal payments on the Notes will be made on each Payment Date to the
Noteholders as of the related Record Date pursuant to the provision of
Section 5.05. The remaining Outstanding Note Balance, if any, shall be due and
payable on the Rated Final Maturity.
(b)    On each Payment Date, the Note Interest will be distributed to the
registered Noteholders of the Notes as of the related Record Date in accordance
with the Priority of Payments. Interest on the Notes with respect to any Payment
Date will accrue at the Note Rate based on the Interest Accrual Period.
Section 2.04.    Payments to Noteholders.
(a)     Noteholders shall, subject to the priorities and conditions set forth in
Section 5.05, be entitled to receive payments of interest and principal on each
Payment Date. Any payment of interest or principal payable with respect to the
Notes on the applicable Payment Date shall be made to the Person in whose name
such Note is registered on the Record Date for such Payment Date in the manner
provided in Section 5.07.
(b)    All reductions in the principal balance of a Note (or one or more
Predecessor Notes) effected by payments of principal made on any Payment Date
shall be binding upon all Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note.
Section 2.05.    Execution, Authentication, Delivery and Dating.
(a)     The Notes shall be executed by the Issuer. The signature of such
Authorized Officer on the Notes may be manual or facsimile. Notes bearing the
manual or facsimile signature of any individual who was, at the time of
execution thereof, an Authorized Officer of the Issuer shall bind the Issuer,
notwithstanding the fact that such individual ceased to hold such office prior
to the authentication and delivery of such Notes or did not hold such office at
the date of issuance of such Notes.
(b)    On the Closing Date, the Issuer shall, and at any time and from time to
time after the execution and delivery of this Indenture, the Issuer may deliver
Notes executed by the Issuer


6

--------------------------------------------------------------------------------





to the Indenture Trustee for authentication, and the Indenture Trustee, upon
receipt of the Notes and of an Issuer Order, shall authenticate and deliver such
Notes; provided, however, that the Indenture Trustee shall not authenticate the
Notes on the Closing Date unless and until it shall have received the documents
listed in Section 2.12.
(c)    Each Note authenticated and delivered by the Indenture Trustee to or upon
an Issuer Order on or prior to the Closing Date shall be dated the Closing Date.
All other Notes that are authenticated after the Closing Date for any other
purpose under this Indenture shall be dated the date of their authentication.
(d)    Notes issued upon transfer, exchange or replacement of other Notes shall
be issued in authorized denominations reflecting the Outstanding Note Balance so
transferred, exchanged or replaced, but shall represent only the Outstanding
Note Balance so transferred, exchanged or replaced. In the event that any Note
is divided into more than one Note in accordance with this Article II, such
Outstanding Note Balance shall be divided among the Notes delivered in exchange
therefor.
(e)    No Note shall be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose unless there appears on such Note a certificate of
authentication, substantially in the form provided for herein, executed by the
Indenture Trustee by the manual signature of a Responsible Officer of the
Indenture Trustee, and such executed certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered.
Section 2.06.    Temporary Notes. Except for the Notes maintained in book-entry
form, temporary Notes shall be issuable in any authorized denomination, and
substantially in the form of the Definitive Notes but with such omissions,
insertions and variations as may be appropriate for temporary Notes, all as may
be determined by the Issuer. Every such temporary Note shall be executed by the
Issuer and authenticated by the Indenture Trustee upon the same conditions and
in substantially the same manner, and with the same effect, as the Definitive
Notes. Without unreasonable delay, the Issuer will execute and deliver to the
Indenture Trustee Definitive Notes (other than in the case of Notes in global
form) and thereupon any or all temporary Notes (other than in the case of Notes
in global form) may be surrendered in exchange therefor, at the Corporate Trust
Office, and the Indenture Trustee shall authenticate and deliver in exchange for
such temporary Notes an equal aggregate principal amount of Definitive Notes.
Such exchange shall be made by the Issuer at its own expense and without any
charge therefor. Until so exchanged, the temporary Notes shall in all respects
be entitled to the same benefits and subject to the same limitations under this
Indenture as Definitive Notes authenticated and delivered hereunder.
Section 2.07.    Registration, Registration of Transfer and Exchange.


7

--------------------------------------------------------------------------------





(a)     The Indenture Trustee (in such capacity, the “Note Registrar”) shall
cause to be kept at its Corporate Trust Office a register (the “Note Register”),
in which, subject to such reasonable regulations as it may prescribe, the Note
Registrar shall provide for the registration of the Notes and the registration
of transfers of such Notes. The Notes are intended to be obligations in
registered form for purposes of Section 163(f), Section 871(h)(2) and Section
881(c)(2) of the Code.
(b)    Each Person who has or who acquires any Ownership Interest in a Note
shall be deemed by the acceptance or acquisition of such Ownership Interest to
have agreed to be bound by the provisions of this Section 2.07 and Section 2.08.
(c)    Each purchaser of Global Notes, other than the Initial Purchasers, will
be deemed to have represented and agreed as follows:
(i)    The purchaser (A) (1) is a QIB, (2) is aware that the sale to it is being
made in reliance on Rule 144A and (3) is acquiring the Notes or interests
therein for its own account or for the account of a QIB or (B) is not a U.S.
Person and is purchasing the Notes or interests therein in an offshore
transaction pursuant to Regulation S.
(ii)    The purchaser understands that the Notes and interests therein are being
offered in a transaction not involving any public offering in the United States
within the meaning of the Securities Act, that the Notes have not been and will
not be registered under the Securities Act and that (A) if in the future it
decides to offer, resell, pledge or otherwise transfer any of the Notes or any
interests therein, such Notes or the interests therein may not be offered,
resold, pledged or otherwise transferred in denominations lower than $100,000
and in integral multiples of $1,000 in excess thereof, and only (1) in the
United States to a person whom the seller reasonably believes is a QIB in a
transaction meeting the requirements of Rule 144A, (2) outside the United States
in a transaction complying with the provisions of Regulation S under the
Securities Act, or (3) pursuant to another exemption from registration under the
Securities Act (if available and evidenced by an opinion of counsel acceptable
to the Issuer and the Indenture Trustee), in each of cases (1) through (3) in
accordance with any applicable securities laws of any State of the United States
and any other applicable jurisdiction, and that (B) the purchaser will, and each
subsequent Holder is required to, notify any subsequent purchaser of such Notes
or interests therein from it of the resale restrictions referred to in (A)
above. Notwithstanding the foregoing restriction, any Note that has been
properly issued in an amount no less than the applicable Minimum Denomination,
or any interest therein, may be offered, resold, pledged or otherwise
transferred in denominations less than the applicable Minimum Denomination if
such lesser denomination is solely a result of a reduction in principal due to
payments made in accordance with this Indenture.


8

--------------------------------------------------------------------------------





(iii)     The purchaser understands that the Notes will bear a legend
substantially to the following effect:
THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND NEITHER THIS NOTE NOR ANY INTEREST HEREIN MAY BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE OR ANY INTEREST
HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE OR INTEREST HEREIN MAY BE
RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT
PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF THE
ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY NOT BE OFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LOWER THAN $100,000 AND IN
INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III)
PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF
AVAILABLE AND EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND
THE INDENTURE TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE OR ANY INTEREST HEREIN FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. NOTWITHSTANDING THE FOREGOING
RESTRICTION, ANY NOTE THAT HAS BEEN PROPERLY ISSUED IN AN AMOUNT NO LESS THAN
$100,000, OR


9

--------------------------------------------------------------------------------





ANY INTEREST THEREIN, MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED
IN DENOMINATIONS LESS THAN $100,000 IF SUCH LESSER DENOMINATION IS SOLELY A
RESULT OF A REDUCTION IN PRINCIPAL DUE TO PAYMENTS MADE IN ACCORDANCE WITH THIS
INDENTURE.
THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.
(iv)     The purchaser understands that any Note offered in reliance on
Regulation S will, during the 40-day distribution compliance period commencing
on the day after the later of the commencement of the offering and the date of
original issuance of the Notes, bear a legend substantially to the following
effect:
THIS NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER THE
SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL NOTE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE INDENTURE.
PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF THE
OFFERING AND THE ORIGINAL ISSUE DATE OF THE NOTES, THIS NOTE MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE UNITED STATES OR TO A U.S. PERSON
EXCEPT PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.
Following the 40-day distribution compliance period, interests in a Regulation S
Temporary Global Note will be exchanged for interests in a Regulation S
Permanent Global Note.
(v)    Each purchaser and transferee by its purchase of a Note or Ownership
Interest therein shall be deemed to have represented and warranted that (a) it
is not acquiring the Note or interest therein for or on behalf of or with the
assets of any employee benefit plan as defined in Section 3(3) of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”) that is subject to
Title I of ERISA or any other “plan” as defined in Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code or any entity whose underlying
assets include plan assets (within the meaning of 29 C.F.R. 2510.3-101, as
modified by Section 3(3) of ERISA) by reason of an employee benefit plan’s or
plan’s investment in such entity (each a “Benefit Plan Investor”), or any
“governmental plan”


10

--------------------------------------------------------------------------------





within the meaning of Section 3(32) of ERISA or “church plan” within the meaning
of Section 3(33) of ERISA that is subject to any substantially similar provision
of state or local law (“Similar Law”), or (b) if the purchaser or transferee is
a Benefit Plan Investor or a governmental plan or church plan subject to Similar
Law, the purchaser and transferee and the fiduciary of such Benefit Plan
Investor or governmental plan or church plan by its purchase of the Note or
interest therein shall be deemed to have represented and warranted that the
purchase and holding of the Note or interest therein will not result in a
non-exempt prohibited transaction under ERISA or Section 4975 of the Code or
violation of Similar Law and will be consistent with any applicable fiduciary
duties that may be imposed upon the purchaser or transferee.
(vi)        The purchaser understands that the Issuer may receive a list of
participants holding positions in the Notes from the Securities Depository.
(vii)    Each purchaser and transferee by its purchase of a Note or interest
therein shall be deemed to have agreed to treat the Note as indebtedness and
indicate on all federal, state and local income tax and information returns and
reports required to be filed with respect to the Note, under any applicable
federal, state or local tax statute or any rule or regulation under any of them,
that the Note is indebtedness unless otherwise required by applicable law.
(viii)    Each purchaser and transferee of a Note that is a Benefit Plan
Investor, by its purchase of a Note or interest therein, to the extent that the
DOL Final Fiduciary Rule remains in effect shall be deemed to have represented
and warranted that (i) it has not received and is not receiving investment
advice from the ERISA Transaction Parties with respect to the Benefit Plan
Investor’s investment in the Notes, (ii) none of the ERISA Transaction Parties
has made or will make any recommendations as to the advisability of the
acquiring, holding or continuing to hold, disposal of, or exchange of the Notes,
or has provided or will provide investment advice, and (iii) that such purchaser
or transferee is an Eligible Benefit Plan Investor.
(d)    Other than with respect to Notes maintained in book-entry form, at the
option of a Noteholder, Notes may be exchanged for other Notes of any authorized
denominations and of a like Outstanding Note Balance upon surrender of the Notes
to be exchanged at the Corporate Trust Office. Whenever any Notes are so
surrendered for exchange, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver, the Notes which the Noteholder making the
exchange is entitled to receive.
(e)    Other than with respect to Notes maintained in book-entry form, any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Indenture Trustee duly executed. All


11

--------------------------------------------------------------------------------





Notes issued upon any registration of transfer or exchange of Notes shall be the
valid obligations of the Issuer, evidencing the same rights, and entitled to the
same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange. No service charge shall be made for any
registration of transfer or exchange of Notes, but the Issuer and the Indenture
Trustee may require payment of a sum sufficient to cover any tax or other
governmental charge as may be imposed in connection with any registration of
transfer or exchange of Notes, other than exchanges pursuant to Section 2.08 not
involving any transfer.
The Notes have not been and will not be registered under the Securities Act or
the securities laws of any jurisdiction. Consequently, the Notes are not
transferable other than pursuant to an exemption from the registration
requirements of the Securities Act and satisfaction of provisions set forth in
this Indenture.
Section 2.08.    Transfer and Exchange.
(a)     The transfer and exchange of Global Notes or beneficial interests
therein shall be effected through the Securities Depository, in accordance with
this Indenture and the procedures of the Securities Depository therefor, which
shall include restrictions on transfer comparable to those set forth herein to
the extent required by the Securities Act. Beneficial interests in a Global Note
may be transferred to persons who take delivery thereof in the form of a
beneficial interest in the same Global Note in accordance with the transfer
restrictions set forth in the legends in subsections (c)(iii) and (c)(iv) of
Section 2.07, as applicable. Transfers of beneficial interests in the Global
Notes to persons required or permitted to take delivery thereof in the form of
an interest in another Global Note shall be permitted as follows:
(i)    Rule 144A Global Note to Regulation S Global Note. If, at any time, an
owner of a beneficial interest in a Rule 144A Global Note deposited with the
Securities Depository (or the Indenture Trustee as custodian for the Securities
Depository) wishes to transfer its interest in such Rule 144A Global Note to a
person who is required or permitted to take delivery thereof in the form of an
interest in a Regulation S Global Note, such owner shall, subject to compliance
with the applicable procedures described herein (the “Applicable Procedures”),
exchange or cause the exchange of such interest for an equivalent beneficial
interest in a Regulation S Global Note as provided in this Section 2.08(a)(i).
Upon receipt by the Indenture Trustee of (1) instructions given in accordance
with the Applicable Procedures from an Agent Member directing the Indenture
Trustee to credit or cause to be credited a beneficial interest in the
Regulation S Global Note in an amount equal to the beneficial interest in the
Rule 144A Global Note to be exchanged, (2) a written order given in accordance
with the Applicable Procedures containing information regarding the participant
account of the Securities Depository and the Euroclear or Clearstream account to
be credited with such increase, and (3) a certificate in the form of Exhibit B-1
hereto given by the Note Owner of such beneficial interest stating that the
transfer of such interest


12

--------------------------------------------------------------------------------





has been made in compliance with the transfer restrictions applicable to the
Global Notes and pursuant to and in accordance with Rule 903 or Rule 904 of
Regulation S, then the Indenture Trustee, as Note Registrar, shall instruct the
Securities Depository to reduce or cause to be reduced the initial Outstanding
Note Balance of the applicable Rule 144A Global Note and to increase or cause to
be increased the initial Outstanding Note Balance of the applicable Regulation S
Global Note by the initial principal amount of the beneficial interest in the
Rule 144A Global Note to be exchanged, to credit or cause to be credited to the
account of the person specified in such instructions a beneficial interest in
the Regulation S Global Note equal to the reduction in the initial Outstanding
Note Balance of the Rule 144A Global Note, and to debit, or cause to be debited,
from the account of the person making such exchange or transfer the beneficial
interest in the Rule 144A Global Note that is being exchanged or transferred.
(ii)    Regulation S Global Note to Rule 144A Global Note. If, at any time an
owner of a beneficial interest in a Regulation S Global Note deposited with the
Securities Depository or with the Indenture Trustee as custodian for the
Securities Depository wishes to transfer its interest in such Regulation S
Global Note to a person who is required or permitted to take delivery thereof in
the form of an interest in a Rule 144A Global Note, such owner shall, subject to
the Applicable Procedures, exchange or cause the exchange of such interest for
an equivalent beneficial interest in a Rule 144A Global Note as provided in this
Section 2.08(a)(ii). Upon receipt by the Indenture Trustee of (1) instructions
from Euroclear or Clearstream, if applicable, and the Securities Depository,
directing the Indenture Trustee, as Note Registrar, to credit or cause to be
credited a beneficial interest in the Rule 144A Global Note equal to the
beneficial interest in the Regulation S Global Note to be exchanged, such
instructions to contain information regarding the participant account with the
Securities Depository to be credited with such increase, (2) a written order
given in accordance with the Applicable Procedures containing information
regarding the participant account of the Securities Depository and (3) if such
transfer is being effected prior to the expiration of the “40-day distribution
compliance period” (as defined by Regulation S under the Securities Act), a
certificate in the form of Exhibit B-2 attached hereto given by the Note Owner
of such beneficial interest stating (A) if the transfer is pursuant to
Rule 144A, that the person transferring such interest in a Regulation S Global
Note reasonably believes that the person acquiring such interest in a Rule 144A
Global Note is a QIB and is obtaining such beneficial interest in a transaction
meeting the requirements of Rule 144A and any applicable blue sky or securities
laws of any State of the United States, (B) that the transfer complies with the
requirements of Rule 144A under the Securities Act and any applicable blue sky
or securities laws of any State of the United States or (C) if the transfer is
pursuant to any other exemption from the registration requirements of the
Securities Act, that the transfer of such interest has been made in compliance
with the transfer restrictions applicable to the Global Notes and


13

--------------------------------------------------------------------------------





pursuant to and in accordance with the requirements of the exemption claimed,
such statement to be supported by an Opinion of Counsel from the transferee or
the transferor in form reasonably acceptable to the Issuer and to the Indenture
Trustee, then the Indenture Trustee, as Note Registrar, shall instruct the
Securities Depository to reduce or cause to be reduced the initial Outstanding
Note Balance of such Regulation S Global Note and to increase or cause to be
increased the initial Outstanding Note Balance of the applicable Rule 144A
Global Note by the initial principal amount of the beneficial interest in the
Regulation S Global Note to be exchanged, and the Indenture Trustee, as Note
Registrar, shall instruct the Securities Depository, concurrently with such
reduction, to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the applicable Rule 144A
Global Note equal to the reduction in the Outstanding Note Balance at maturity
of such Regulation S Global Note and to debit or cause to be debited from the
account of the person making such transfer the beneficial interest in the
Regulation S Global Note that is being transferred.
(b)    Transfer and Exchange from Definitive Notes to Definitive Notes. When
Definitive Notes are presented by a Holder to the Note Registrar with a request:
(i)    to register the transfer of Definitive Notes in the form of other
Definitive Notes; or
(ii)    to exchange such Definitive Notes for an equal principal amount of
Definitive Notes of other authorized denominations,
the Note Registrar shall register the transfer or make the exchange as
requested; provided, however, that the Definitive Notes presented or surrendered
for register of transfer or exchange shall be duly endorsed or accompanied by a
written instruction of transfer in form satisfactory to the Note Registrar duly
executed by such Holder or by his attorney, duly authorized in writing; and
(i)    if such Definitive Note is being transferred to a QIB in accordance with
Rule 144A or in an offshore transaction pursuant to Regulation S, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto); or
(ii)    if such Definitive Note is being transferred in reliance on any other
exemption from the registration requirements of the Securities Act, a
certification to that effect from such Holder (in the form attached as
Exhibit B-3 hereto) and an Opinion of Counsel from such Holder or the transferee
reasonably acceptable to the Issuer and to the Indenture Trustee to the effect
that such transfer is in compliance with the Securities Act.
(c)    Restrictions on Transfer and Exchange of Global Notes. Notwithstanding
any other provision of this Indenture, a Global Note may not be transferred
except by the Securities Depository to a nominee of the Securities Depository or
by a nominee of the Securities Depository to the


14

--------------------------------------------------------------------------------





Securities Depository or another nominee of the Securities Depository or by the
Securities Depository or any such nominee to a successor Securities Depository
or a nominee of such successor Securities Depository.
(d)    Initial Issuance of the Notes. The Initial Purchasers shall not be
required to deliver, and neither the Issuer nor the Indenture Trustee shall
demand therefrom, any of the certifications or opinions described in this
Section 2.08 in connection with the initial issuance of the Notes and the
delivery thereof by the Issuer.
Section 2.09.    Mutilated, Destroyed, Lost or Stolen Notes.
(a)     If (i) any mutilated Note is surrendered to the Indenture Trustee or the
Indenture Trustee receives evidence to its satisfaction of the destruction, loss
or theft of any Note, and (ii) there is delivered to the Indenture Trustee such
security or indemnity as may be required by the Indenture Trustee to hold each
of the Issuer and the Indenture Trustee harmless, then, in the absence of actual
notice to the Issuer or the Indenture Trustee that such Note has been acquired
by a protected purchaser, the Issuer shall execute, and the Indenture Trustee
shall authenticate and deliver upon an Issuer Order, in exchange for or in lieu
of any such mutilated, destroyed, lost or stolen Note, a new Note or Notes of
the same tenor and class and principal balance bearing a number not
contemporaneously outstanding; provided, however, that if any such mutilated,
destroyed, lost or stolen Note shall have become subject to receipt of payment
in full, instead of issuing a new Note, the Indenture Trustee may make a payment
with respect to such Note without surrender thereof, except that any mutilated
Note shall be surrendered. If, after the delivery of such new Note or payment
with respect to a destroyed, lost or stolen Note pursuant to the proviso to the
preceding sentence, a protected purchaser of the original Note in lieu of which
such new Note was issued presents for receipt of payments such original Note,
the Issuer and the Indenture Trustee shall be entitled to recover such new Note
(or such payment) from the Person to whom it was delivered or any Person taking
such new Note from such Person, except a protected purchaser, and each of the
Issuer and the Indenture Trustee shall be entitled to recover upon the security
or indemnity provided therefor to the extent of any loss, damage or cost
incurred by the Issuer or the Indenture Trustee in connection therewith.
(b)    Upon the issuance of any new Note under this Section 2.09, the Issuer or
the Indenture Trustee may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto.
(c)    Every new Note issued pursuant to this Section 2.09 in lieu of any
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer, whether or not such destroyed, lost or
stolen Note shall be at any time enforceable by anyone, and shall be entitled to
all the benefits of this Indenture equally and proportionately with any and all
other Notes duly issued hereunder.


15

--------------------------------------------------------------------------------





(d)    The provisions of this Section 2.09 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment with respect to mutilated, destroyed, lost or stolen Notes.
Section 2.10.    Persons Deemed Noteholders. Before due presentment for
registration of transfer of any Note, the Issuer, the Indenture Trustee and any
agent of the Issuer or the Indenture Trustee may treat the Person in whose name
any Note is registered as the owner of such Note (a) on the applicable Record
Date for the purpose of receiving payments with respect to principal and
interest on such Note and (b) on any date for all other purposes whatsoever,
whether or not such Note be overdue, and none of the Issuer, the Indenture
Trustee nor any agent of the Issuer or the Indenture Trustee shall be affected
by any notice to the contrary.
Section 2.11.    Cancellation of Notes. All Definitive Notes surrendered for
payment, registration of transfer, exchange, or prepayment shall, if surrendered
to any Person other than the Indenture Trustee, be delivered to the Indenture
Trustee and shall be promptly canceled by it. The Issuer may at any time deliver
to the Indenture Trustee for cancellation any Note previously authenticated and
delivered hereunder which the Issuer may have acquired in any manner whatsoever,
and all Notes so delivered shall be promptly canceled by the Indenture Trustee.
No Notes shall be authenticated in lieu of or in exchange for any Notes canceled
as provided in this Section 2.11 except as expressly permitted by this
Indenture. All canceled Notes shall be held and disposed of by the Indenture
Trustee in accordance with its standard retention and disposal policy.
Section 2.12.    Conditions to Closing. The Notes shall be executed,
authenticated and delivered on the Closing Date in accordance with Section 2.05
and, upon receipt by the Indenture Trustee of the following:
(a)    an Issuer Order authorizing the authentication and delivery of such Notes
by the Indenture Trustee;
(b)    the original Notes executed by the Issuer and true and correct copies of
the fully executed Transaction Documents;
(c)    Opinions of Counsel addressed to the Indenture Trustee, the Initial
Purchasers, and the Rating Agency in form and substance satisfactory to the
Indenture Trustee, the Initial Purchasers and the Rating Agency addressing
corporate, security interest, tax and bankruptcy matters;
(d)    an Officer’s Certificate of an Authorized Officer of the Issuer, stating
that:
(i)    all representations and warranties of the Issuer contained in the
Transaction Documents are true and correct, and no defaults of the Issuer exist
under the Transaction Documents; and


16

--------------------------------------------------------------------------------





(ii)    the issuance of the Notes will not result in any breach of any of the
terms, conditions or provisions of, or constitute a default under, this
Indenture or any other Transaction Document, the Issuer Operating Agreement or
any other constituent documents of the Issuer or any indenture, mortgage, deed
of trust or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject, and that all conditions precedent provided in this
Indenture relating to the authentication and delivery of the Notes have been
fully satisfied; and
(iii)     the conditions precedent in this Indenture relating to the
authentication and delivery of the Notes have been satisfied;
(e)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Depositor that:
(i)    the Depositor is not in default under any of the Transaction Documents to
which it is a party, and the transfer of the Depositor Conveyed Property by the
Depositor and the simultaneous Grant of the Trust Estate to the Indenture
Trustee by the Issuer and of the Grant of the Project Company Collateral to the
Indenture Trustee by the Project Company will not result in any breach of any of
the terms, conditions or provisions of, or constitute a material default under,
its organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject; and
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(f)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun Xanadu Holdco that:
(i)    Sunrun Xanadu Holdco is not in default under any of the Transaction
Documents to which it is a party, and the transfer of the Conveyed Property by
Sunrun Xanadu Holdco and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer and of the Grant of the Project Company
Collateral to the Indenture Trustee by the Project Company will not result in
any breach of any of the terms, conditions or provisions of, or constitute a
material default under, its organizational documents or any other constituent
documents of it or any indenture, mortgage, deed of trust or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or


17

--------------------------------------------------------------------------------





administrative agency entered in any proceeding to which it is a party or by
which it may be bound or to which it may be subject; and
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(g)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun Xanadu Investor that:
(i)    Sunrun Xanadu Investor is not in default under any of the Transaction
Documents to which it is a party, and the transfer of the Conveyed Property by
Sunrun Xanadu Holdco and the simultaneous Grant of the Trust Estate to the
Indenture Trustee by the Issuer and of the Grant of the Project Company
Collateral to the Indenture Trustee by the Project Company will not result in
any breach of any of the terms, conditions or provisions of, or constitute a
material default under, its organizational documents or any other constituent
documents of it or any indenture, mortgage, deed of trust or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any proceeding to which it is a party
or by which it may be bound or to which it may be subject; and
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct;
(h)    an Officer’s Certificate dated as of the Closing Date, of an Authorized
Officer of the Sunrun that:
(i)    Sunrun is not in default under any of the Transaction Documents to which
it is a party, and the transfer of the Conveyed Property by Sunrun and the
simultaneous Grant of the Trust Estate to the Indenture Trustee by the Issuer
and of the Grant of the Project Company Collateral to the Indenture Trustee by
the Project Company will not result in any breach of any of the terms,
conditions or provisions of, or constitute a material default under, its
organizational documents or any other constituent documents of it or any
indenture, mortgage, deed of trust or other agreement or instrument to which it
is a party or by which it is bound, or any order of any court or administrative
agency entered in any proceeding to which it is a party or by which it may be
bound or to which it may be subject;
(ii)    all representations and warranties of it contained in each of the
Transaction Documents to which it is a party are true and correct; and
(iii)     the conditions precedent in this Indenture relating to the
authentication and delivery of the Notes have been satisfied;


18

--------------------------------------------------------------------------------





(i)    a Secretary’s Certificate dated as of the Closing Date addressing each of
the Issuer, Sunrun, Sunrun Xanadu Holdco, Sunrun Xanadu Investor and the
Depositor regarding certain organizational matters and the incumbency of the
signatures of the Issuer, the Transaction Manager and the Depositor;
(j)    presentment of all applicable UCC termination statements or partial
releases (collectively, the “Termination Statements”) terminating the Liens of
creditors of the Depositor, the Project Company or any other Person with respect
to any part of the Trust Estate or the Project Company Collateral (except as
expressly contemplated by the Transaction Documents) and the Financing
Statements (which shall constitute all of the Perfection UCCs with respect to
the Closing Date) to the proper Person for filing to perfect the Indenture
Trustee’s first priority security interest in the Trust Estate and the Project
Company Collateral, registered in the name of the Indenture Trustee or its
nominee and agent (a copy of the file stamped Financing Statements and
Termination Statements shall be delivered by the Transaction Manager to the
Indenture Trustee);
(k)    evidence that the Indenture Trustee has established the Collection
Account, the Liquidity Reserve Account and the Inverter Replacement Reserve
Account;
(l)    delivery by the Custodian to the Issuer and the Indenture Trustee of an
executed Closing Date Certification;
(m)    delivery by the Rating Agency to the Issuer and the Indenture Trustee of
its rating letter assigning a rating to the Notes of at least “A- (sf)” by KBRA;
(n)    the Transaction Manager shall have deposited in the Collection Account an
amount equal to all collections received in respect of the Solar Assets since
the Cut-Off Date, to the extent any such amount is not on deposit in the Lockbox
Account as of the Closing Date;
(o)    the Issuer shall have deposited the Liquidity Reserve Account Required
Balance into the Liquidity Reserve Account;
(p)    the Issuer shall have deposited the Inverter Replacement Reserve Account
Closing Date Deposit into the Inverter Replacement Reserve Account;
(q)    the Issuer and the Project Company shall each be solvent and will not
become insolvent as a result of the Grant pursuant to this Indenture or the
transactions contemplated by the Transaction Documents; and
(r)    any other certificate, document or instrument reasonably requested by the
Initial Purchasers or the Indenture Trustee.
Section 2.13.    Definitive Notes. The Notes will be issued as Definitive Notes,
rather than to DTC or its nominee, only if (a) the Securities Depository
notifies the Issuer and the Indenture


19

--------------------------------------------------------------------------------





Trustee that it is unwilling or unable to continue as Securities Depository with
respect to any or all of the Notes or (b) at any time the Securities Depository
shall no longer be registered or in good standing under the Securities Exchange
Act of 1934, as amended, or other applicable statute or regulation, and in
either case a successor Securities Depository is not appointed by the Issuer
within 90 days after the Issuer receives notice or becomes aware of such
condition, as the case may be. Upon the occurrence of any of the events
described in the immediately preceding paragraph, the Issuer will issue the
Notes in the form of Definitive Notes and thereafter the Indenture Trustee will
recognize the holders of such Definitive Notes as Noteholders under this
Indenture. In connection with any proposed transfer outside the book entry
system or exchange of beneficial interest in a Note for Notes in definitive
registered form, the Issuer shall be required to provide or cause to be provided
to the Indenture Trustee all information reasonably available to it that is not
otherwise available to the Indenture Trustee and is reasonably requested by the
Indenture Trustee and is otherwise necessary to allow the Indenture Trustee to
comply with any applicable tax reporting obligations, including without
limitation, any cost basis reporting obligations under Section 6045 of the Code.
The Indenture Trustee may rely on any such information provided to it or
available on the Note Register and shall have no responsibility to verify or
ensure the accuracy of such information. The Indenture Trustee shall not have
any responsibility or liability for any actions taken or not taken by DTC.
Section 2.14.    Access to List of Noteholders’ Names and Addresses. The
Indenture Trustee shall furnish or cause to be furnished to the Transaction
Manager within 15 days after receipt by the Indenture Trustee of a request
therefor from the Transaction Manager in writing, a list, in such form as the
Transaction Manager may reasonably require, of the names and addresses of the
Noteholders as of the most recent Record Date.
ARTICLE III    

COVENANTS; COLLATERAL; REPRESENTATIONS; WARRANTIES
Section 3.01.    Performance of Obligations.
(a)     The Issuer (1) will not take any action or cause any action to be taken
by others which would release any Person from any of such Person’s covenants or
obligations in any Transaction Document or under any instrument or agreement
included in the Trust Estate or that would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such instrument or agreement and (ii) will not
cause the Project Company to take any action or cause any action to be taken by
others which would release any Person from any of such Person’s covenants or
obligations under any instrument or agreement included in the Project Company
Collateral or that would result in the amendment, hypothecation, subordination,
termination or discharge of, or impair the validity or effectiveness of, any
such instrument or agreement, in each case with respect to the foregoing clauses
(i) and (ii) except as


20

--------------------------------------------------------------------------------





ordered by any bankruptcy or other court or as permitted by, or expressly
contemplated in, this Indenture, the Transaction Documents or such other
instrument or agreement.
(b)    To the extent consistent with the Issuer Operating Agreement, the Issuer
may contract with other Persons to assist it in performing its duties hereunder,
and any performance of such duties shall be deemed to be action taken by the
Issuer. To the extent that the Issuer contracts with other Persons which include
or may include the furnishing of reports, notices or correspondence to the
Indenture Trustee, the Issuer shall identify such Persons in a written notice to
the Indenture Trustee.
(c)    The Issuer shall and shall require each Sunrun Party to characterize
(i) the transfers of the Conveyed Property pursuant to the Contribution
Agreements as absolute transfers for legal purposes, (ii) the Grant of the Trust
Estate by the Issuer under this Indenture and the Grant of the Project Company
Collateral by the Project Company under the Project Company Security Agreement
as a pledge for U.S. federal income tax purposes and for financial accounting
purposes, and (iii) the Notes as indebtedness for financial accounting purposes.
In this regard, the financial statements of the Sunrun Parties and their
consolidated subsidiaries will show the Conveyed Property as owned by the
consolidated group and the Notes as indebtedness of the consolidated group (and
will contain appropriate footnotes describing the transfer to the Issuer and the
pledge to the Indenture Trustee for the benefit of the Noteholders), and the
U.S. federal income tax returns of Sunrun and its consolidated subsidiaries will
indicate that the Notes are indebtedness unless otherwise required by applicable
law. The Issuer will cause each applicable Sunrun Party to file all required tax
returns and associated forms, reports, schedules and supplements thereto in a
manner consistent with such characterizations unless otherwise required by
applicable law.
(d)    The Issuer covenants to (i) pay all material taxes or other similar
charges levied by any Governmental Authority with regard to the Trust Estate
(which shall include paying any Affiliate of the Issuer who pays such taxes for
any affiliated group of which the Issuer is a member) and (ii) cause the Project
Company to pay all material taxes or other similar charges levied by any
Governmental Authority with regard to the Project Company Collateral (which
shall include paying any Affiliate of the Project Company who pays such taxes
for any affiliated group of which the Project Company is a member), in each case
with respect to the foregoing clauses (i) and (ii) except to the extent that the
validity or amount of such taxes is contested in good faith, via appropriate
proceedings and with adequate reserves established and maintained therefor in
accordance with GAAP.
(e)    The Issuer (i) hereby assumes liability for all liabilities associated
with the Trust Estate or created under this Indenture, including but not limited
to any obligation arising from the breach or inaccuracy of any representation,
warranty or covenant of the Issuer set forth herein and (ii) shall cause the
Project Company to assume liability for all liabilities associated with the
Project Company Collateral or created under the Project Company Security
Agreement, including but not limited to any obligation arising from the breach
or inaccuracy of any representation, warranty or


21

--------------------------------------------------------------------------------





covenant of the Project Company set forth therein. Notwithstanding the
foregoing, (A) the Issuer has and shall have no liability with respect to the
payment of principal and interest on the Notes, except as otherwise provided in
this Indenture and (B) the Project Company has and shall have no liability with
respect to the payment of principal and interest on the Notes except, for the
avoidance of doubt, any amounts due pursuant to the Project Company Guaranty.
(f)    The Issuer will (i) punctually perform and observe all of its obligations
and agreements contained in this Indenture, the Transaction Documents and in the
instruments and agreements included in the Trust Estate, including, but not
limited to, preparing (or causing to be prepared) and filing (or causing to be
filed) all UCC financing statements and continuation statements required to be
filed by the terms of this Indenture and the other Transaction Documents in
accordance with and within the time periods provided for herein and therein and
(ii) cause the Project Company to punctually perform and observe all of its
obligations and agreements contained in the instruments and agreements included
in the Project Company Collateral. Except as otherwise expressly provided
therein, the Issuer shall not waive, amend, modify, supplement or terminate any
Transaction Document or any provision thereof without the consent of the
Indenture Trustee (acting at the direction of the Majority Noteholders);
provided that, in addition, any amendment to any Transaction Document shall be
permitted on the same basis that an amendment to this Indenture is permitted
pursuant to Section 10.01 hereof.
(g)    If an Event of Default or Transaction Manager Termination Event shall
arise from the failure of the Transaction Manager to perform any of its duties
or obligations under the Transaction Management Agreement, the Issuer shall take
all reasonable steps available to it to remedy such failure.
(h)    The Issuer shall not waive timely performance or observance by the
Transaction Manager or the Depositor of their respective duties under the
Transaction Documents if the effect thereof would adversely affect the Holders
of the Notes.
(i)    If any of the Notes are issued with OID, the Issuer will provide
Noteholders with the issue price, amount of OID, issue date and the yield to
maturity upon request.
Section 3.02.    Negative Covenants. In addition to the restrictions and
prohibitions set forth in Sections 3.04, 3.09 and 3.10 and elsewhere herein, the
Issuer will not:
(a)    (i) sell, transfer, exchange or otherwise dispose of any portion of its
interest in the Trust Estate or (ii) cause the Project Company to sell,
transfer, exchange or otherwise dispose of any portion of its interest in the
Project Company Collateral, in each case with respect to the foregoing clauses
(i) and (ii), except as expressly permitted by or expressly contemplated in this
Indenture or the other Transaction Documents;


22

--------------------------------------------------------------------------------





(b)    (i) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the Lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations under this Indenture, or (ii) cause
the Project Company to permit the validity or effectiveness of the Project
Company Security Agreement or any Grant thereunder to be impaired, or permit the
Lien of the Project Company Security Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or permit any Person to be released from
any covenants or obligations under the Project Company Security Agreement, in
each case with respect to the foregoing clauses (i) and (ii), except as may be
expressly permitted by or expressly contemplated in this Indenture or the other
Transaction Documents;
(c)    (i) permit the Lien of this Indenture to not constitute a valid first
priority, perfected security interest in the Trust Estate or (ii) cause the
Project Company to permit the Lien of the Project Company Security Agreement to
not constitute a valid first priority, perfected security interest in the
Project Company Collateral, in each case with respect to the foregoing clauses
(i) and (ii), subject to Permitted Liens;
(d)    (i) take any action or fail to take any action which may cause the Issuer
to become classified as an association (or publicly traded partnership) that is
taxable as a corporation for U.S. federal income tax purposes or (ii) cause the
Project Company to take any action or fail to take any action which may cause
the Project Company to become classified as an association (or publicly traded
partnership) that is taxable as a corporation for U.S. federal income tax
purposes;
(e)    (i) act in violation of its organizational documents or (ii) cause the
Project Company to act in violation of its organizational documents;
(f)    create, incur or suffer, or permit to be created or incurred or to exist,
any Lien on any portion of the Trust Estate, except for the Lien created by this
Indenture and Permitted Liens; or
(g)    give any instruction (and cause the Project Company to not give any
instruction) to the Lockbox Bank to debit amounts from the Lockbox Account
except as expressly set forth in Section 5.04(a).


23

--------------------------------------------------------------------------------





Section 3.03.    Money for Note Payments.
(a)     All payments with respect to any Notes which are to be made from amounts
withdrawn from the Collection Account pursuant to Section 5.05 shall be
punctually made on behalf of the Issuer by the Indenture Trustee, and no amounts
so withdrawn from an Account for payments with respect to Notes shall be paid
over to the Issuer under any circumstances except as provided in this
Section 3.03 and Article V.
(b)    When there shall be an Indenture Trustee that is not also the Note
Registrar, the Issuer shall furnish, or cause the Note Registrar to furnish,
with respect to Global Notes, on each Record Date, and with respect to
Definitive Notes, no later than the fifth calendar day after each Record Date, a
list, in such form as such Indenture Trustee may reasonably require, of the
names and addresses of the Noteholders and of the number of individual Notes and
the Outstanding Note Balance held by each such Noteholder.
(c)    Any money held by the Indenture Trustee in trust for the payment of any
amount distributable but unclaimed with respect to any Note shall be held in a
non-interest bearing trust account, and if the same remains unclaimed for two
years after such amount has become due to such Noteholder, such money shall be
discharged from such trust and paid to the Issuer upon an Issuer Order without
any further action by any Person; and the Holder of such Note shall thereafter,
as an unsecured general creditor, look only to the Issuer for payment thereof
(but only to the extent of the amounts so paid to the Issuer), and all liability
of the Indenture Trustee with respect to such trust money shall thereupon cease.
The Indenture Trustee may adopt and employ, at the expense of the Issuer, any
reasonable means of notification of such payment (including, but not limited to,
mailing notice of such payment to Noteholders whose Notes have been called but
have not been surrendered for prepayment or whose right to or interest in moneys
due and payable but not claimed is determinable from the records of the
Indenture Trustee, at the last address of record for each such Noteholder).
Section 3.04.    Restriction of Issuer Activities. Until the date that
is 365 days after the payment by the Issuer in full of all payments on the
Notes, the Issuer will not on or after the date of execution of this Indenture:
(i) engage in any business or investment activities other than those necessary
for, incident to, connected with or arising out of, owning and Granting the
Trust Estate to the Indenture Trustee for the benefit of the Noteholders, or
contemplated hereby, in the Transaction Documents and the Issuer Operating
Agreement; (ii) incur any indebtedness secured in any manner by, or that has any
claim against, the Trust Estate or the Issuer other than indebtedness arising
hereunder and in connection with the Transaction Documents and as otherwise
expressly permitted in a Transaction Document; (iii) incur any other
indebtedness except as permitted in the Issuer Operating Agreement; (iv) except
to name a new Independent Manager or special member (subject to the limitations
and obligations with respect to each such Person set forth in the Issuer
Operating Agreement), amend, or propose to the member of the Depositor for its
consent any amendment of,


24

--------------------------------------------------------------------------------





the Issuer Operating Agreement (or, if the Issuer shall be a successor to the
Person named as the Issuer in the first paragraph of this Indenture, amend,
consent to amendment or propose any amendment of, the governing instruments of
such successor), without giving notice thereof in writing, 30 days prior to the
date on which such amendment is to become effective, to the Rating Agency; (v)
claim any credit on, or make any deduction from the principal or interest
payable in respect of, the Notes (other than amounts properly withheld from such
payments under the Code) or assert any claim against any present or former
Noteholder by reason of the payment of the taxes levied or assessed upon any
part of the Trust Estate; or (vi) dissolve or liquidate in whole or in part or
merge or consolidate with any other Person, other than in compliance with
Section 3.10 if any Notes are Outstanding.
Section 3.05.    Protection of Trust Estate.
(a)     The Issuer intends the security interest Granted pursuant to this
Indenture in favor of the Indenture Trustee for the benefit of the Noteholders
to be prior to all other Liens in respect of the Trust Estate, subject to
Permitted Liens, and the Issuer shall take all actions necessary to obtain and
maintain, in favor of the Indenture Trustee and the Noteholders, a first Lien on
and a first priority, perfected security interest in the Trust Estate, subject
to Permitted Liens. The Issuer authorizes and shall cause to be filed a
financing statement that names the Issuer as debtor and the Indenture Trustee as
secured party to ensure the perfection of the interest of the Indenture Trustee
in the Trust Estate (including describing the Trust Estate as “all assets of the
Debtor whether now existing or hereafter acquired”). Subject to Section 3.05(f),
the Issuer will from time to time prepare, execute (or authorize the filing of)
and deliver all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance, and other
instruments (all as presented to it in final execution form), and will take such
other action as may be necessary or advisable to:
(i)    provide further assurance with respect to such Grant and/or Grant more
effectively all or any portion of the Trust Estate;
(ii)    maintain, preserve or enforce (A) the Lien and security interest (and
the priority thereof) in favor of the Indenture Trustee created by this
Indenture and (B) the terms and provisions of this Indenture or carry out more
effectively the purposes hereof;
(iii)     perfect, publish notice of, or protect the validity of, any Grant made
or to be made by this Indenture;
(iv)     enforce any of the Trust Estate; or
(v)    preserve and defend title to any item comprising the Conveyed Property or
other item included in the Trust Estate and the rights of the Indenture Trustee
and of the Noteholders in such Conveyed Property or other item against the
claims of all Persons.


25

--------------------------------------------------------------------------------





The Issuer shall deliver or cause to be delivered to the Indenture Trustee file
stamped copies of, or filing receipts for, any document recorded, registered or
filed as provided above, as soon as available following such recording,
registration or filing. The Issuer shall cooperate fully with the Indenture
Trustee in connection with the obligations set forth above and will execute (or
authorize the filing of) any and all documents reasonably required to fulfill
the intent of this Section 3.05.
(b)    The Issuer hereby irrevocably appoints the Indenture Trustee as its agent
and attorney-in-fact (such appointment being coupled with an interest) to
execute, or authorize the filing of, upon the Issuer’s failure to do so, any
financing statement or continuation statement required pursuant to this
Section 3.05; provided, however, that such designation shall not be deemed to
create any duty in the Indenture Trustee to monitor the compliance of the Issuer
with the foregoing covenants; and provided further, that the Indenture Trustee
shall only be obligated to execute or authorize such financing statement or
continuation statement upon written direction of the Transaction Manager and
upon written notice to a Responsible Officer of the Indenture Trustee of the
failure of the Issuer to comply with the provisions of Section 3.05(a); shall
not be required to pay any fees, Taxes or other governmental charges in
connection therewith; and shall not be required to prepare any financing
statement or continuation statement required pursuant to this Section 3.05
(which shall in each case be prepared by the Issuer or the Transaction Manager).
The Issuer shall cooperate with the Transaction Manager and provide to the
Transaction Manager any information, documents or instruments with respect to
such financing statement or continuation statement that the Transaction Manager
may reasonably require. Neither the Indenture Trustee nor any of its officers,
directors, employees, attorneys or agents will be responsible or liable for the
existence, genuineness, value or protection of any collateral securing the
Notes, for the legality, enforceability, effectiveness or sufficiency of the
Transaction Documents or any financing statement or continuation statement for
the creation, perfection, continuation, priority, sufficiency or protection of
any of the liens, or for any defect or deficiency as to any such matters, for
monitoring the status of any lien or performance of the collateral or for the
accuracy or sufficiency of any financing statement or continuation statement
prepared for its execution or authorization hereunder.
(c)    Except as necessary or advisable in connection with the fulfillment by
the Indenture Trustee of its duties and obligations described herein or in any
Transaction Document, the Indenture Trustee shall not remove any portion of the
Trust Estate that consists of money or is evidenced by an instrument,
certificate or other writing from the jurisdiction in which it was held as
described in the most recent Opinion of Counsel that was delivered pursuant to
Section 3.06 (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 2.12(c), if
no Opinion of Counsel has yet been delivered pursuant to Section 3.06) unless
the Indenture Trustee shall have first received an Opinion of Counsel to the
effect that the Lien created by this Indenture with respect to such property
will continue to be maintained after giving effect to such action or actions.


26

--------------------------------------------------------------------------------





(d)    No later than 60 days prior to any Sunrun Party making any change in its
name, identity, jurisdiction of organization or structure which would make any
financing statement or continuation statement filed in accordance with paragraph
(a) above or the Project Company Security Agreement seriously misleading within
the meaning of Section 9-506 of the UCC as in effect in New York or wherever
else necessary or appropriate under applicable law, or otherwise impair the
perfection of the security interest in the Trust Estate or the Project Company
Collateral, the Issuer shall give or cause to be given to the Indenture Trustee
written notice of any such change and shall file such financing statements or
amendments as may be necessary to continue the perfection of the Indenture
Trustee’s security interest in the Trust Estate and the Project Company
Collateral, respectively. None of the Depositor, the Issuer or the Project
Company shall become or seek to become organized under the laws of more than one
jurisdiction.
(e)    The Issuer shall give the Indenture Trustee written notice at least 60
days prior to any relocation of the Depositor’s, the Issuer’s or the Project
Company’s respective principal executive office or jurisdiction of organization
and whether, as a result of such relocation or the relocation of any other
applicable Sunrun Party, the applicable provisions of relevant law or the UCC
would require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement and shall file such
financing statements or amendments as may be necessary to continue the
perfection of the Indenture Trustee’s security interest in the Trust Estate and
the Project Company Collateral, respectively. The Issuer shall at all times (i)
maintain its principal executive office and jurisdiction of organization within
the United States of America and (ii) cause the Project Company to maintain its
principal executive office and jurisdiction of organization within the United
States of America.
Section 3.06.    Opinions and Officer’s Certificates as to Trust Estate.
(a)    On the Closing Date and, if requested by the Indenture Trustee, on the
date of each supplemental indenture hereto, the Issuer shall furnish to the
Indenture Trustee an Opinion of Counsel either stating that, in the opinion of
such counsel, such action has been taken with respect to the recording and
filing of (i) this Indenture, and indentures supplemental hereto and other
requisite documents and (ii) the Project Company Security Agreement,
respectively, and with respect to the authorization and filing of any financing
statements and continuation statements, as are necessary to perfect and make
effective (A) the Lien and security interest in the Trust Estate in favor of the
Indenture Trustee for the benefit of the Noteholders created by this Indenture
and (B) the Lien and security interest in the Project Company Collateral in
favor of the Indenture Trustee created by the Project Company Security
Agreement, in each case of the foregoing clauses (A) and (B), subject to
Permitted Liens, and reciting the details of such action, or stating that, in
the opinion of such counsel, no such action is necessary to make such Lien and
security interest effective.
(b)    On or before the thirtieth day prior to the fifth anniversary of the
Closing Date and every five years thereafter until the Rated Final Maturity, the
Issuer (or the Transaction Manager


27

--------------------------------------------------------------------------------





on behalf of the Issuer) shall furnish to the Indenture Trustee an Officer’s
Certificate either (1) stating that all actions have been taken with respect to
the recording, filing, re-recording and re-filing of (i) this Indenture, any
indentures supplemental hereto and any other requisite documents and (ii) the
Project Company Security Agreement and any other requisite documents,
respectively, and with respect to the authorization and filing of any financing
statements and continuation statements as is necessary to maintain the Lien
created by this Indenture with respect to the Trust Estate and the Lien created
by the Project Company Security Agreement with respect to the Project Company
Collateral, respectively, and reciting the details of such actions or (2)
stating that no actions are necessary to maintain such Liens and security
interests. The Issuer (or the Transaction Manager on behalf of the Issuer) shall
also provide the Indenture Trustee with a file stamped copy of any document or
instrument filed as described in such Officer’s Certificate contemporaneously
with the delivery of such Officer’s Certificate. Such Officer’s Certificate
shall also describe the recording, filing, re-recording and re-filing of (A)
this Indenture, any indentures supplemental hereto and any other requisite
documents and (B) the Project Company Security Agreement and any other requisite
documents, respectively, and the authorization and filing of any financing
statements and continuation statements that will be required to maintain the
Lien of this Indenture with respect to the Trust Estate and the Lien of the
Project Company Security Agreement with respect to the Project Company
Collateral, respectively. If the Officer’s Certificate delivered to the
Indenture Trustee hereunder specifies such future action to be taken by the
Issuer, the Issuer (or the Transaction Manager on behalf of the Issuer) shall
furnish a further Officer’s Certificate no later than the time so specified in
such Officer’s Certificate to the effect required hereby.
Section 3.07.    Statement as to Compliance. The Issuer will deliver to the
Indenture Trustee and the Rating Agency, within 120 days after the end of each
fiscal year (beginning with fiscal year 2019), an Officer’s Certificate of the
Issuer stating, as to the signer thereof, that, (a) a review of the activities
of the Issuer during the preceding calendar year and of its performance under
this Indenture has been made under such officer’s supervision, (b) to the best
of such officer’s knowledge, based on such review, the Issuer has fulfilled all
its obligations under this Indenture throughout such year, or, if there has been
a default in the fulfillment of any such obligation that is continuing,
specifying each such default known to such officer and the nature and status
thereof and remedies therefor being pursued, and (c) to the best of such
officer’s knowledge, based on such review, no event has occurred and is
continuing which is, or after notice or lapse of time or both would become, an
Event of Default hereunder or, if such an event has occurred and is continuing,
specifying each such event known to him or her and the nature and status thereof
and remedies therefor being pursued.
Section 3.08.    Recording. The Issuer will, upon the Closing Date and
thereafter from time to time, prepare and cause financing statements and such
other instruments as may be required with respect thereto, including without
limitation, the Financing Statements to be filed, registered and recorded as may
be required by present or future law (with file stamped copies thereof delivered


28

--------------------------------------------------------------------------------





to the Indenture Trustee) to create, perfect and protect the Lien hereof upon
the Conveyed Property and the other items of the Trust Estate and the Lien of
the Project Company Security Agreement upon the Project Company Collateral,
respectively, and protect the validity of this Indenture and the Project Company
Security Agreement. The Issuer shall, from time to time, perform or cause to be
performed any other act as required by law and shall execute (or authorize, as
applicable) or cause to be executed (or authorized, as applicable) any and all
further instruments (including financing statements, continuation statements and
similar statements with respect to any of said documents with file stamped
copies thereof delivered to the Indenture Trustee) that are necessary for such
creation, perfection and protection. The Issuer shall pay, or shall cause to be
paid, all filing, registration and recording taxes and fees incident thereto,
and all expenses, taxes and other governmental charges incident to or in
connection with the preparation, execution, authorization, delivery or
acknowledgment of the recordable documents, any instruments of further
assurance, and the Notes.
Section 3.09.    Agreements Not to Institute Bankruptcy Proceedings. The Issuer
shall only voluntarily institute any proceedings to adjudicate the Issuer as
bankrupt or insolvent, consent to the institution of bankruptcy or insolvency
proceedings against the Issuer, file a petition seeking or consenting to
reorganization or relief under any applicable federal or State law relating to
bankruptcy, consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Issuer or a substantial
part of its property or admit its inability to pay its debts generally as they
become due or authorize any of the foregoing to be done or taken on behalf of
the Issuer, in accordance with the terms of the Issuer Operating Agreement.
Section 3.10.    Additional Covenants; Covenants with Respect to the Project
Company.
(a)    So long as any of the Notes are Outstanding:
(i)        The Issuer will keep in full effect its existence, rights and
franchises as a limited liability company under the laws of the State of
Delaware and will obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Indenture, the Notes and each asset included
in the Trust Estate and to perform its obligations under any of the Transaction
Documents to which it is a party.
(ii)        The Issuer shall not consolidate or merge with or into any other
entity or convey or transfer its properties and assets substantially as an
entirety to any entity unless (A) the entity (if other than the Issuer) formed
or surviving such consolidation or merger, or that acquires by conveyance or
transfer the properties and assets of the Issuer substantially as an entirety,
shall be organized and existing under the laws of the United States of America
or any State thereof as a special purpose bankruptcy remote entity, and shall
expressly assume the obligation to make due and punctual payments of principal
and interest on the Notes


29

--------------------------------------------------------------------------------





then Outstanding and the performance of every covenant on the part of the Issuer
to be performed or observed pursuant to the Indenture, (B) immediately after
giving effect to such transaction, no Default or Event of Default under this
Indenture shall have occurred and be continuing, (C) the Issuer shall have
delivered to the Rating Agency and the Indenture Trustee an Officer’s
Certificate of the Issuer and an Opinion of Counsel, each stating that such
consolidation, merger, conveyance or transfer complies with this Indenture and
(D) the Issuer shall have given prior written notice of such consolidation or
merger to the Rating Agency.
(iii)        The funds and other assets of the Issuer shall not be commingled
with those of any other Person except to the extent expressly permitted under
the Transaction Documents.
(iv)        The Issuer shall not be, become or hold itself out as being liable
for the debts of any other Person.
(v)        The Issuer shall not form, or cause to be formed, any subsidiaries.
(vi)        The Issuer shall act solely in its own name and through its
Authorized Officers or duly authorized officers or agents in the conduct of its
business, and shall conduct its business so as not to mislead others as to the
identity of the entity with which they are concerned. The Issuer shall not have
any employees other than the Authorized Officers of the Issuer.
(vii)    The Issuer shall maintain its records and books of account and shall
not commingle its records and books of account with the records and books of
account of any other Person. The books of the Issuer may be kept (subject to any
provision contained in the applicable statutes) inside or outside the State of
Delaware at such place or places as may be designated from time to time by the
Issuer Operating Agreement.
(viii)    All actions of the Issuer shall be taken by an Authorized Officer of
the Issuer (or any Person acting on behalf of the Issuer).
(ix)        The Issuer shall not amend its certificate of formation (except as
required under Delaware law) or the Issuer Operating Agreement, without first
giving prior written notice of such amendment to the Rating Agency (a copy of
which shall be provided to the Indenture Trustee).
(x)        The Issuer shall not waive, repeal, amend, vary, supplement or
otherwise modify any provision of the Issuer Operating Agreement that requires
the unanimous written consent of the Issuer’s members and the Independent
Manager without the prior written consent of all members and the Independent
Manager and shall comply


30

--------------------------------------------------------------------------------





with and cause compliance with the provisions of its certificate of formation
and Issuer Operating Agreement.
(xi)        The Issuer will maintain the formalities of the form of its
organization.
(xii)    The annual financial statements of the Sunrun Parties and Sunrun’s
consolidated affiliates will disclose the effects of the transactions
contemplated by the Transaction Documents in accordance with GAAP. Any
consolidated financial statements which consolidate the assets and earnings of
any Sunrun Party with those of the Issuer will contain a footnote stating that
the assets of the Issuer will not be available to creditors of any other Sunrun
Party or any other Person. The financial statements of the Issuer, if any, will
disclose that the assets of any other Sunrun Party are not available to pay
creditors of the Issuer.
(xiii)    Other than certain costs and expenses related to the issuance of the
Notes, no Sunrun Party shall (1) obligate itself to pay the Issuer’s expenses,
(2) guarantee the Issuer’s obligations or (3) obligate itself to advance funds
to the Issuer for payment of expenses except for costs and expenses for which a
Sunrun Party other than the Issuer is required to make payments.
(xiv)    All business correspondences of the Issuer shall be conducted in the
Issuer’s own name.
(xv)    Other than as contemplated by the Transaction Documents, no Sunrun Party
acts or will act as agent of the Issuer and the Issuer does not and will not act
as agent of any other Sunrun Party.
(xvi)    The Issuer shall not make any expenditure (by long-term or operating
lease or otherwise) for capital assets (either realty or personalty).
(xvii)    The Issuer shall comply with the requirements of all applicable laws,
the non-compliance with which would, individually or in the aggregate,
materially and adversely affect the ability of the Issuer to perform its
obligations under the Notes, this Indenture or any other Transaction Document.
(xviii)    The Issuer shall not, directly or indirectly, (A) pay any dividend or
make any distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, to any owner of a beneficial
interest in the Issuer or otherwise with respect to any ownership or equity
interest or security in or of the Issuer or to the Transaction Manager or the
Transaction Transition Manager, (B) redeem, purchase, retire or otherwise
acquire for value any such ownership or equity interest or security or (C) set
aside or otherwise segregate any amounts for any such purpose; provided,
however,


31

--------------------------------------------------------------------------------





that the Issuer may make, or cause to be made, (1) any sale, assignment,
distribution or other transfer of any Excluded Property and (2) any other
distributions to the Transaction Manager, the Transaction Transition Manager,
its beneficial owners and the Indenture Trustee as permitted by, and to the
extent funds are available for such purpose under, this Indenture and the other
Transaction Documents. The Issuer will not, directly or indirectly, make
payments to or distributions from the Collection Account or any other Account
except in accordance with this Indenture and the other Transaction Documents.
(b)    So long as any of the Notes remain Outstanding, the Issuer agrees, as the
sole member of the Project Company, that it will:
(i)        cause the Project Company to comply with the provisions of the
Project Company LLCA and not to take any action that would cause the Project
Company to violate the provisions of Project Company LLCA;
(ii)        cause the Project Company to maintain all material licenses and
permits required to carry on its business as now conducted and in accordance
with the provisions of the Transaction Documents and the Project Company
Documents, except to the extent the failure to do so could not reasonably be
expected to have a material adverse effect on the interests of the Noteholders;
(iii)        not permit or consent to the admission of any new member of the
Project Company other than a “Special Member” as defined in and in accordance
with the provisions of the Project Company LLCA;
(iv)        not make any material amendment to the Project Company LLCA that
would reasonably be expected to have a material adverse effect on the interests
of the Noteholders;
(v)        until the Termination Date, cause the Project Company not to:
(A) engage in any business or investment activities other than those necessary
for, incident to, connected with or arising out of, owning and Granting the
Project Company Collateral to the Indenture Trustee in accordance with the
Project Company Security Agreement, or contemplated hereby, in the Transaction
Documents or the Project Company LLCA; or (B) incur any indebtedness secured in
any manner by, or that has any claim against, the Project Company Collateral or
the Project Company other than indebtedness arising hereunder and in connection
with the Transaction Documents and as otherwise expressly permitted in a
Transaction Document; and
(vi)         not dissolve or liquidate in whole or in part or merge or
consolidate with any other Person, other than in compliance with Section 3.10 if
any Notes are outstanding.


32

--------------------------------------------------------------------------------





Section 3.11.    Providing of Notice.
(a)    The Issuer, upon learning of any failure on the part of a Sunrun Party to
observe or perform in any material respect any covenant, representation or
warranty set forth in any Transaction Document to which it is a party, as
applicable, which would reasonably be expected to have a material adverse effect
on the Issuer, the Trust Estate, the Noteholders or the Notes or upon learning
of any Event of Default, Transaction Manager Termination Event, proposed
amendment of any Project Company Document which could be material to the
Noteholders or resignation or removal of the Operator, shall promptly, and in
any event within two (2) Business Days of becoming aware thereof, notify, in
writing, the Indenture Trustee and the Depositor of such failure or Event of
Default, Transaction Manager Termination Event, proposed material amendment of
any Project Company Document or resignation or removal of the Operator.
(b)    The Indenture Trustee, upon receipt of written notice by a Responsible
Officer thereof of the Performance Guarantor’s failure to perform any covenant
or obligation of the Performance Guarantor set forth in the Performance
Guaranty, shall promptly notify the Performance Guarantor of such failure in
writing.
(c)    As soon as possible, and in any event within five (5) Business Days,
after the Issuer or any of its ERISA Affiliates knows or has reason to know that
an ERISA Event has occurred, the Issuer deliver to the Indenture Trustee a
certificate of a Responsible Officer of the Issuer setting forth the details of
such ERISA Event, the action that the Issuer or the ERISA Affiliate proposes to
take with respect thereto, and, when known, any action taken or threatened by
the Internal Revenue Service, Department of Labor or the Pension Benefit
Guaranty Corporation.
(d)    To the extent any such notice has not been separately provided by a party
to the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by the Issuer, deliver to the Indenture Trustee copies of all material notices,
requests, and other documents (excluding regular periodic reports) delivered or
received by the Issuer under or in connection with the Transaction Documents.
(e)    To the extent any such notice has not been separately provided by a party
to the Transaction Documents directly to the Indenture Trustee, the Issuer shall
promptly, and in any event within five (5) Business Days, after receipt thereof
by any the Issuer, deliver to the Indenture Trustee copies of all notices and
other documents delivered or received by such Issuer with respect to any
material Liens on the Trust Estate (either individually or in the aggregate)
other than Permitted Liens.
Section 3.12.    Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Indenture Trustee and the Noteholders that as of
the Closing Date:


33

--------------------------------------------------------------------------------





(a)    The Issuer is duly formed and is validly existing as a limited liability
company in good standing under the laws of the State of Delaware with full power
and authority to execute and deliver this Indenture, the Transaction Management
Agreement, the Depositor Contribution Agreement, the Custodial Agreement and
each other Transaction Document to which it is a party and to perform the terms
and provisions hereof and thereof; the Issuer is duly qualified to do business
as a foreign business entity in good standing, and has obtained all required
licenses and approvals, if any, in all jurisdictions in which the ownership or
lease of property or the conduct of its business requires such qualifications
except those jurisdictions in which failure to be so qualified would not have a
material adverse effect on the business or operations of the Issuer, the Trust
Estate, the Project Company Collateral, the Noteholders or the Conveyed
Property.
(b)    All necessary action has been taken by the Issuer to authorize the
Issuer, and the Issuer has full power and authority, to execute, deliver and
perform its obligations under this Indenture, the Transaction Management
Agreement, the Depositor Contribution Agreement, the Custodial Agreement and
each other Transaction Document to which it is a party, and no consent or
approval of any Person is required for the execution, delivery or performance by
the Issuer of this Indenture, the Transaction Management Agreement, the
Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party.
(c)    This Indenture, the Transaction Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party have been duly executed and delivered, and the
execution and delivery of this Indenture, the Transaction Management Agreement,
the Depositor Contribution Agreement, the Custodial Agreement and each other
Transaction Document to which it is a party by the Issuer and its performance
and compliance with the terms hereof and thereof will not violate its
certificate of formation or the Issuer Operating Agreement or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material contract
or any other material agreement or instrument (including, without limitation,
the Transaction Documents) to which the Issuer is a party or which may be
applicable to the Issuer or any of its assets.
(d)    This Indenture, the Transaction Management Agreement, the Depositor
Contribution Agreement, the Custodial Agreement and each other Transaction
Document to which it is a party constitute valid, legal and binding obligations
of the Issuer, enforceable against it in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally and
to general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity).
(e)    The Issuer is not in violation of, and the execution, delivery and
performance of this Indenture, the Transaction Management Agreement, the
Depositor Contribution Agreement, the


34

--------------------------------------------------------------------------------





Custodial Agreement and each other Transaction Document to which it is a party
by the Issuer will not constitute a violation with respect to, any order or
decree of any court or any order, regulation or demand of any federal, State,
municipal or governmental agency, which violation might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Issuer or its properties or might have consequences that would
materially affect the performance of its duties hereunder or thereunder.
(f)    No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Issuer’s
knowledge, threatened against or contemplated by the Issuer which could
reasonably be expected to have a material adverse effect on the execution,
delivery, performance or enforceability of this Indenture, the Notes or any
other Transaction Document.
(g)    None of the assets of the Issuer are or will be subject to Title I of
ERISA, Section 4975 of the Code, or, by reason of any investment in the Issuer
by any governmental plan, as the case may be, any other federal, state, or local
provision similar to Section 406 of ERISA or Section 4975 of the Code. Neither
the Issuer nor any of its ERISA Affiliates has maintained, participated or had
any liability in respect of any Plan during the past six (6) years which could
reasonably be expected to subject the Issuer or any of its ERISA Affiliates to
any tax, penalty or other liabilities. With respect to any Plan which is a
Multi‑Employer Plan, no such Multi‑Employer Plan shall be in “insolvent,” as
defined in Title IV ERISA, in each case, if the insolvent status continues
unremedied for thirty (30) days. No ERISA Event has occurred or is reasonably
likely to occur.
(h)    Each of the representations and warranties of the Issuer set forth in the
Transaction Management Agreement, the Depositor Contribution Agreement, the
Issuer Operating Agreement and each other Transaction Document to which it is a
party is, as of the Closing Date, true and correct in all material respects.
(i)    There are no ongoing breaches or defaults under the Transaction Documents
or any of the Project Company Documents by the Issuer or any of its affiliates
or, to its Knowledge, any of the other parties to the Transaction Documents or
Project Company Documents.
(j)    The Issuer has not incurred debt or engaged in activities not related to
the transactions contemplated hereunder except as permitted by the Issuer
Operating Agreement or Section 3.04.
(k)    The Issuer is not insolvent and will not become insolvent as a result of
the Grant pursuant to this Indenture; the Issuer is not engaged and is not about
to engage in any business or transaction for which any property remaining with
the Issuer is unreasonably small capital or for which the remaining assets of
the Issuer are unreasonably small in relation to the business of the Issuer or
the transaction; the Issuer does not intend to incur, and does not believe or
reasonably should not have believed that it would incur, debts beyond its
ability to pay as they become due;


35

--------------------------------------------------------------------------------





and the Issuer has not made a transfer or incurred an obligation and does not
intend to make such a transfer or incur such an obligation with actual intent to
hinder, delay or defraud any entity to which the Issuer was or became, on or
after the date that such transfer was made or such obligation was incurred,
indebted.
(l)    The proceeds from the issuance of the Notes will be used by the Issuer to
(i) pay the Depositor the purchase price for the Depositor Conveyed Property
pursuant to the Depositor Contribution Agreement, (ii) pay certain expenses
incurred in connection with the issuance of the Notes and (iii) make the
required deposits into the Liquidity Reserve Account and the Inverter
Replacement Reserve Account. The Depositor will distribute the portion of the
proceeds from the sale of the Notes received from the Issuer under clause (i)
above to Sunrun Xanadu Investor, who will distribute such proceeds to Sunrun
Xanadu Holdco, who will distribute such proceeds to Sunrun, which will use such
proceeds to simultaneously prepay prior financing arrangements of its
subsidiaries and to obtain releases of all assets securing such financing
arrangements that will form part of the Trust Estate.
(m)    (i) The transfers of the Conveyed Property pursuant to the Contribution
Agreements are absolute transfers for legal purposes, (ii) the Grant of the
Trust Estate by the Issuer under this Indenture and the Grant of the Project
Company Collateral by the Project Company under the Project Company Security
Agreement as a pledge for U.S. federal income tax purposes and for financial
accounting purposes, and (iii) the Notes will be treated by the Issuer as
indebtedness for U.S. federal income tax purposes unless otherwise required by
applicable law. In this regard, (i) the financial statements of Sunrun and its
consolidated subsidiaries will show (A) that the Conveyed Property is owned by
such consolidated group and (B) that the Notes are indebtedness of the
consolidated group (and will contain footnotes describing the transfer to the
Issuer and the pledge to the Indenture Trustee for the benefit of the
Noteholders), and (ii) the U.S. federal income tax returns of Sunrun and its
consolidated subsidiaries will indicate that the Notes are indebtedness unless
otherwise required by applicable law.
(n)    The Issuer has timely filed all federal, state, provincial, territorial,
foreign and other Tax returns and reports required to be filed under applicable
law, and has timely paid all material federal, state, foreign and other Taxes
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP. No Lien or similar adverse claim has been filed, and no
claim is being asserted, with respect to any such Tax due from the Issuer or
with respect to the Conveyed Property or the assignments thereto. Any Taxes due
and payable by the Issuer or its predecessors in interest in connection with the
execution and delivery of this Indenture and the other Transaction Documents and
the transfers and transactions contemplated hereby or thereby have been paid or
shall have been paid if and when due. The Issuer is not liable for Taxes payable
by any other Person.


36

--------------------------------------------------------------------------------





(o)    As of the Cut‑Off Date, the Aggregate Discounted Solar Asset Balance is
approximately $254,063,483.
(p)    The legal name of the Issuer is as set forth in the introductory
paragraph to this Indenture; the Issuer has no trade names, fictitious names,
assumed names or “doing business as” names.
(q)    The Issuer has not taken any action or failed to take any action that
could cause it to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.
(r)    No item comprising the Conveyed Property has been sold, transferred,
assigned or pledged by the Issuer to any Person other than the Indenture
Trustee; immediately prior to the pledge of the Conveyed Property to the
Indenture Trustee pursuant to this Indenture, the Issuer was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien other than
Permitted Liens.
(s)    Upon (i) the filing of the Perfection UCCs in accordance with applicable
law and (ii) the delivery to the Indenture Trustee of the certificates
evidencing the Project Company Membership Interests, together with instruments
of transfer, the Indenture Trustee, for the benefit of the Noteholders, shall
have a first priority perfected security interest in the Conveyed Property and
the Project Company Collateral and in the proceeds thereof, limited with respect
to proceeds to the extent set forth in Section 9-315 of the UCC as in effect in
the applicable jurisdiction, and in each case subject to Permitted Liens. All
filings (including, without limitation, UCC filings) and other actions as are
necessary in any jurisdiction to provide third parties with notice of and to
perfect the transfer and assignment of the Trust Estate to the Issuer and the
Project Company Collateral to the Project Company, respectively, and to give the
Indenture Trustee a first priority perfected security interest in the Trust
Estate and the Project Company Collateral, in each case subject to Permitted
Liens, and the payment of any fees, have been made or, with respect to
Termination Statements, will be made within one Business Day of the Closing
Date.
(t)    None of the absolute transfers of the Conveyed Property pursuant to the
Contribution Agreements or the Grant by the Issuer to the Indenture Trustee
pursuant to this Indenture is subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
(u)    The Issuer is not and, immediately after giving effect to the offering
and sale of the Notes and the application of the proceeds thereof as described
in the Offering Circular, will not be required to register as an “investment
company” as such term is defined in Section 3(a)(1) of the 1940 Act and is not
relying on Section 3(c)(1) or Section 3(c)(7) of the 1940 Act. The Issuer is
being structured so as not to constitute a “covered fund” for purposes of
Section 619 of the Dodd Frank Wall Street Reform and Consumer Protection Act of
2010, based on its current interpretations.


37

--------------------------------------------------------------------------------





(v)    The principal place of business and the principal executive office of the
Issuer are located in the State of California and the jurisdiction of
organization of the Issuer is the State of Delaware, and there are no other such
locations.
(w)    None of the Sunrun Parties or any of their affiliates, nor to the
knowledge of the Sunrun Parties, any of their respective officers, directors or
employees, appears on the Specially Designated Nationals and Blocked Persons
List published by the Office of Foreign Assets Control (“OFAC”) or is otherwise
a person with which any U.S. person is prohibited from dealing under the laws of
the United States, unless authorized by OFAC. None of the Sunrun Parties
conducts business or completes transactions with the governments of any country
subject to comprehensive economic sanctions, or persons subject to specific
economic sanctions, in each case as administered and enforced by OFAC. None of
the Sunrun Parties will directly or indirectly use the proceeds from the
issuance of the Notes, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person to fund any
activities of or business with any person that, at the time of such funding, is
subject to comprehensive or specific economic sanctions administered or enforced
by OFAC, or is in any country or territory that, at the time of such funding or
facilitation, is subject to comprehensive or specific economic sanctions
administered or enforced by OFAC. None of the Sunrun Parties is in violation of
Executive Order No. 13224 or the Patriot Act.
(x)    None of the Sunrun Parties or any of their affiliates nor, to the
knowledge of the Sunrun Parties, any of their respective directors, officers,
employees or agents, shall use any of the proceeds of the sale of the Notes
(i) for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity, (ii) to make any direct or indirect unlawful
payment to any government official or employee from corporate funds, (iii) to
violate any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
similar anti-corruption law to which they are lawfully subject, or (iv) to make
any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
(y)    Representations and warranties regarding the security interest and
Custodian Files, in each case, made as of the Closing Date:
(i)    The Grant contained in the “Granting Clause” of this Indenture creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Conveyed Property in favor of the Indenture Trustee, which security interest is
prior to all other Liens arising under the UCC (other than Permitted Liens), and
is enforceable as such against creditors of the Issuer, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


38

--------------------------------------------------------------------------------





(ii)    The Issuer has taken all steps necessary to perfect its ownership
interest in 100% of the Project Company Membership Interests.
(iii)     The limited liability company interest in the Project Company
constitutes “investment property” within the meaning of the UCC.
(iv)     The Issuer owns and has good and marketable title to the Depositor
Conveyed Property free and clear of any Lien, claim or encumbrance of any
Person, other than Permitted Liens.
(v)    The Issuer has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Conveyed Property granted to the Indenture Trustee
hereunder.
(vi)     The Issuer has received a Certification from the Custodian that the
Custodian is holding the Custodian Files that evidence the Solar Assets on
behalf the Indenture Trustee for the benefit of the Noteholders.
(vii)    Other than the security interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any portion of the Trust Estate.
The Issuer has not authorized the filing of and is not aware of any financing
statements against the Issuer that include a description of collateral covering
any portion of the Trust Estate other than any financing statement relating to
the security interest granted to the Indenture Trustee hereunder or that have
been terminated. The Issuer is not aware of any judgment or tax lien filings
against the Issuer.
(viii)    The Issuer has taken all action required on its part for control (as
defined in Section 8-106 of the UCC) to have been obtained by the Indenture
Trustee on behalf of the Noteholders over the Project Company Membership
Interests with respect to which such control may be obtained pursuant to the
UCC. No person other than the Indenture Trustee on behalf of the Noteholders has
control or possession of all or any part of the Project Company Membership
Interests. Without limiting the foregoing, all certificates evidencing the
Project Company Membership Interests in existence on the date hereof have been
delivered to the Indenture Trustee on behalf of the Noteholders.
The foregoing representations and warranties in Section 3.12(y)(i)-(viii)  shall
remain in full force and effect and shall not be waived or amended until the
Notes are paid in full or otherwise released or discharged.


39

--------------------------------------------------------------------------------





Section 3.13.    Representations and Warranties of the Indenture Trustee. The
Indenture Trustee hereby represents and warrants to the Rating Agency and the
Noteholders that as of the Closing Date:
(a)    The Indenture Trustee has been duly organized and is validly existing as
a national banking association;
(b)    The Indenture Trustee has full power and authority and legal right to
execute, deliver and perform its obligations under this Indenture and each other
Transaction Document to which it is a party and has taken all necessary action
to authorize the execution, delivery and performance by it of this Indenture and
each other Transaction Document to which it is a party;
(c)    This Indenture and each other Transaction Document to which it is a party
have been duly executed and delivered by the Indenture Trustee and constitute
the legal, valid, and binding obligations of the Indenture Trustee, enforceable
against the Indenture Trustee in accordance with their respective terms, except
as such enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance, or similar laws
affecting creditors’ or creditors of banks’ rights and/or remedies generally or
by general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);
(d)    The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee will not
constitute a violation with respect to any order or decree of any court or any
order, regulation or demand of any federal, State, municipal or governmental
agency binding on the Indenture Trustee or such of its property which is
material to it, which violation might have consequences that would materially
and adversely affect the performance of its duties under this Indenture;
(e)    The execution, delivery and performance of this Indenture and each other
Transaction Document to which it is a party by the Indenture Trustee do not
require any approval or consent of any Person, do not conflict with the Articles
of Association and Bylaws of the Indenture Trustee, and do not and will not
conflict with or result in a breach which would constitute a material default
under any agreement applicable to it or such of its property which is material
to it; and
(f)    No proceeding of any kind, including but not limited to litigation,
arbitration, judicial or administrative, is pending or, to the Indenture
Trustee’s knowledge, threatened against or contemplated by the Indenture Trustee
which would have a reasonable likelihood of having an adverse effect on the
execution, delivery, performance or enforceability of this Indenture or any
other Transaction Document to which it is a party by or against the Indenture
Trustee.
Section 3.14.    Rule 144A Information. So long as any of the Notes are
outstanding, and the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Noteholder, the Issuer shall promptly
furnish at such Noteholder’s expense to such Noteholder, and the


40

--------------------------------------------------------------------------------





prospective purchasers designated by such Noteholder, Rule 144A Information in
order to permit compliance with Rule 144A under the Securities Act in connection
with the resale of such Notes by such Noteholder.
Section 3.15.    Knowledge. Any references herein to the knowledge, discovery or
learning of the Issuer or the Transaction Manager shall mean and refer to actual
knowledge of an Authorized Officer of the Issuer or the Transaction Manager, as
applicable.
Section 3.16.    Capital Contributions. Nothing herein shall prevent any direct
or indirect member of the Issuer from making capital contributions to the Issuer
or the Project Company, which capital contribution shall be effected directly by
such direct or indirect member to the Issuer or the Project Company.
ARTICLE IV    

MANAGEMENT, ADMINISTRATION AND SERVICING
Section 4.01.    Transaction Management Agreement.
(a)     The Transaction Management Agreement, duly executed counterparts of
which have been delivered to the Indenture Trustee, sets forth the covenants and
obligations of the Transaction Manager with respect to the Trust Estate and
other matters addressed in the Transaction Management Agreement, and reference
is hereby made to the Transaction Management Agreement for a detailed statement
of said covenants and obligations of the Transaction Manager thereunder. The
Issuer agrees that the Indenture Trustee, in its name or (to the extent required
by law) in the name of the Issuer, shall, if so directed and indemnified by the
Majority Noteholders, enforce all rights of the Issuer under the Transaction
Management Agreement for and on behalf of the Noteholders whether or not the
Issuer is in default hereunder.
(b)    Promptly following a request from the Indenture Trustee (acting at the
direction of the Majority Noteholders) to do so, the Issuer shall take all such
lawful action as the Indenture Trustee may request to compel or secure the
performance and observance by the Transaction Manager of each of its obligations
to the Issuer and with respect to the Trust Estate under or in connection with
the Transaction Management Agreement, in accordance with the terms thereof, and
in effecting such request shall exercise any and all rights, remedies, powers
and privileges lawfully available to the Issuer under or in connection with the
Transaction Management Agreement to the extent and in the manner directed by the
Indenture Trustee, including, without limitation, the transmission of notices of
default on the part of the Transaction Manager thereunder and the institution of
legal or administrative actions or proceedings to compel or secure performance
by the Transaction Manager of each of its obligations under the Transaction
Management Agreement.


41

--------------------------------------------------------------------------------





(c)    The Issuer shall not waive any default by the Transaction Manager under
the Transaction Management Agreement if the effect thereof would adversely
affect the Holders of the Notes without the written consent of the Indenture
Trustee (which shall be given at the written direction of the Majority
Noteholders).
(d)    The Indenture Trustee does not assume any duty or obligation of the
Issuer under the Transaction Management Agreement, and the rights given to the
Indenture Trustee thereunder are subject to the provisions of Article VII.
(e)    With respect to the Transaction Manager’s obligations under Section 4.3
of the Transaction Management Agreement, the Indenture Trustee shall not have
any responsibility to the Issuer, the Transaction Manager or any party hereunder
to make any inquiry or investigation as to, and shall have no obligation in
respect of, the terms of any engagement of the Independent Service Providers by
the Transaction Manager; provided, however that the Indenture Trustee shall be
authorized, upon receipt of written direction from the Transaction Manager
directing the Indenture Trustee, to execute any acknowledgment or other
agreement with the Independent Service Provider required for the Indenture
Trustee to receive any of the reports or instructions provided for herein, which
acknowledgment or agreement may include, among other things, (i) acknowledgement
that the Transaction Manager has agreed that the procedures to be performed by
the Independent Service Providers are sufficient for the Issuer’s purposes,
(ii) acknowledgment that the Indenture Trustee has agreed that the procedures to
be performed by the Independent Service Providers are sufficient for the
Indenture Trustee’s purposes and that the Indenture Trustee’s purposes is
limited solely to receipt of the report, (iii) releases by the Indenture Trustee
(on behalf of itself and the Noteholders) of claims against the Independent
Service Providers and acknowledgement of other limitations of liability in favor
of the Independent Service Providers, and (iv) restrictions or prohibitions on
the disclosure of information or documents provided to it by such firm of
Independent Service Providers (including to the Noteholders). Notwithstanding
the foregoing, in no event shall the Indenture Trustee be required to execute
any agreement in respect of the Independent Service Providers that the Indenture
Trustee determines adversely affects it in its individual capacity or which is
in a form that is not reasonably acceptable to the Indenture Trustee.
(f)    In the event such Independent Service Providers require the Indenture
Trustee or the Transaction Transition Manager to agree to the procedures to be
performed by such Independent Service Providers in any of the reports required
to be prepared pursuant to Section 4.01(e), the Transaction Manager shall direct
the Indenture Trustee or the Transaction Transition Manager in writing to so
agree; it being understood and agreed that the Indenture Trustee or the
Transaction Transition Manager will deliver such letter of agreement in
conclusive reliance upon the direction of the Transaction Manager, and the
Indenture Trustee or the Transaction Transition Manager has not made any
independent inquiry or investigation as to, and shall have no obligation or
liability in respect of, the sufficiency, validity or correctness of such
procedures. Neither the Indenture Trustee


42

--------------------------------------------------------------------------------





nor the Transaction Transition Manager shall be liable for any claims,
liabilities or expenses relating to such Independent Service Providers’
engagement or any report issued in connection with such engagement, and the
dissemination of any such report is subject to the written consent of the
Independent Service Providers.
ARTICLE V    

ACCOUNTS, COLLECTIONS, PAYMENTS OF INTEREST AND PRINCIPAL, RELEASES, AND
STATEMENTS TO NOTEHOLDERS
Section 5.01.    Accounts.
(a)On or prior to the Closing Date, the Issuer shall cause the Indenture Trustee
to establish and maintain in the name of the Indenture Trustee, for the benefit
of the Noteholders, three (3) Eligible Accounts: (i) a collection account in
which Project Company Distributions and certain other amounts will be deposited
from time to time (the “Collection Account”), (ii) an inverter replacement
reserve account in which the Inverter Replacement Reserve Account Deposit will
be deposited from time to time (the “Inverter Replacement Reserve Account”) and
(iii) a liquidity reserve account in which amounts necessary to maintain the
Liquidity Reserve Account Required Deposit will be deposited from time to time
(the “Liquidity Reserve Account”), in each case, bearing a designation that the
funds deposited therein are held for the benefit of the Noteholders. Each of the
Collection Account, the Inverter Replacement Reserve Account and the Liquidity
Reserve Account will initially be established with the Indenture Trustee.
(b)Funds on deposit in the Collection Account, the Inverter Replacement Reserve
Account and the Liquidity Reserve Account shall be invested by the Indenture
Trustee (or any custodian with respect to funds on deposit in any such account)
in Eligible Investments selected in writing by the Transaction Manager (pursuant
to standing instructions or otherwise). All such Eligible Investments shall be
held by or on behalf of the Indenture Trustee for the benefit of the
Noteholders.
(c)All investment earnings pursuant to Section 5.01(b) of moneys deposited into
the Collection Account, the Inverter Replacement Reserve Account and the
Liquidity Reserve Account shall be deposited (or caused to be deposited) by the
Indenture Trustee into the Collection Account, and any loss resulting from such
investments shall be charged to such Account. No investment of any amount held
in any of the Collection Account, the Inverter Replacement Reserve Account and
the Liquidity Reserve Account shall mature later than the Business Day
immediately preceding the Payment Date which is scheduled to occur immediately
following the date of investment. The Transaction Manager, on behalf of the
Issuer, will not direct the Indenture Trustee to make any investment of any
funds held in any of the Accounts unless the security interest Granted and
perfected


43

--------------------------------------------------------------------------------





in such account will continue to be perfected in such investment, in either case
without any further action by any Person.
(d)The Indenture Trustee shall not in any way be held liable by reason of any
insufficiency in any of the Accounts resulting from any loss on any Eligible
Investment included therein except for losses attributable to the Indenture
Trustee’s failure to follow instructions of the Issuer in accordance with
Section 5.01, negligence or bad faith, or its failure to make payments on such
Eligible Investments issued by the Indenture Trustee, in its commercial capacity
as principal obligor and not as Indenture Trustee, in accordance with their
terms.
(e)Funds on deposit in any Account shall remain uninvested if (i) the
Transaction Manager shall have failed to give investment directions in writing
for any funds on deposit in any Account to the Indenture Trustee by 1:00 p.m.
Eastern time (or such other time as may be agreed by the Transaction Manager and
the Indenture Trustee) on any Business Day; or (ii) based on the actual
knowledge of, or receipt or written notice by, a Responsible Officer of the
Indenture Trustee, a Default or Event of Default shall have occurred and be
continuing with respect to the Notes but the Notes shall not have been declared
due and payable, or, if such Notes shall have been declared due and payable
following an Event of Default, amounts collected or receivable from the Trust
Estate are being applied as if there had not been such a declaration.
(f)[Reserved].
(g)(i) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Accounts (other than the Lockbox
Account) and in all proceeds thereof (including, without limitation, all
investment earnings, if any, on the Accounts) and all such funds, investments,
proceeds and income shall be part of the Trust Estate. Except as otherwise
provided herein, the Accounts shall be under the control (as defined in
Section 9-104 of the UCC to the extent such account is a deposit account and
Section 8-106 of the UCC to the extent such account is a securities account) of
the Indenture Trustee for the benefit of the Noteholders. If, at any time, any
of the Accounts ceases to be an Eligible Account, the Indenture Trustee (or the
Transaction Manager on its behalf) shall or, in the case of the Lockbox Account,
the Issuer on behalf of the Project Company, shall within five Business Days
establish a new Account as an Eligible Account and shall transfer any cash
and/or any investments to such new Account. In connection with the foregoing,
the Transaction Manager agrees that, in the event that any of the Accounts are
not accounts with the Indenture Trustee, the Transaction Manager shall notify
the Indenture Trustee in writing promptly upon any of such Accounts ceasing to
be an Eligible Account.
(ii) With respect to the Account Property (other than the Lockbox Account), the
Indenture Trustee agrees that:


44

--------------------------------------------------------------------------------





(A)    any Account Property that is held in deposit accounts shall be held
solely in Eligible Accounts; and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and the Indenture Trustee shall have sole signature authority
with respect thereto;
(B)    any Account Property that constitutes physical property shall be
delivered to the Indenture Trustee in accordance with paragraph (i)(A) or
(i)(B), as applicable, of the definition of “Delivery” and shall be held,
pending maturity or disposition, solely by the Indenture Trustee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee;
(C)    any Account Property that is a book-entry security held through the
Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (1)(c) or (1)(e), as applicable, of the
definition of “Delivery” and shall be maintained by the Indenture Trustee,
pending maturity or disposition, through continued book-entry registration of
such Account Property as described in such paragraph;
(D)    any Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (C) above shall be delivered to
the Indenture Trustee in accordance with paragraph (i)(D) of the definition of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued registration of the Indenture Trustee’s (or its
nominee’s) ownership of such security;
(E)    the Transaction Manager shall have the power, revocable by the Indenture
Trustee upon the occurrence of a Transaction Manager Termination Event, to
instruct the Indenture Trustee to make withdrawals and payments from the
Accounts for the purpose of permitting the Transaction Manager and the Indenture
Trustee to carry out their respective duties hereunder; and
(F)    any Account held by it hereunder shall be maintained as a “securities
account” as defined in the Uniform Commercial Code as in effect in New York (the
“New York UCC”), and that it shall be acting as a “securities intermediary” for
the Indenture Trustee itself as the “entitlement holder” (as defined in
Section 8-102(a)(7) of the New York UCC) with respect to each such Account. The
parties hereto agree that each Account shall be governed by the laws of the
State of New York, and regardless of any provision in any other agreement, the
“securities intermediary’s jurisdiction” (within the meaning of Section 8-110 of
the New York UCC) shall be


45

--------------------------------------------------------------------------------





the State of New York. The Indenture Trustee acknowledges and agrees that
(1) each item of property (whether investment property, financial asset,
security, instrument or cash) credited to the Accounts shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the New York UCC
and (2) notwithstanding anything to the contrary, if at any time the Indenture
Trustee shall receive any order from the Indenture Trustee (solely in its
capacity as securities intermediary) directing transfer or redemption of any
financial asset relating to the Accounts, the Indenture Trustee shall comply
with such entitlement order without further consent by the Issuer, or any other
person. In the event of any conflict of any provision of this
Section 5.01(g)(ii)(F) with any other provision of this Indenture or any other
agreement or document, the provisions of this Section 5.01(g)(ii)(F) shall
prevail.
Section 5.02.    Inverter Replacement Reserve Account. (a) (i)  On each Payment
Date, to the extent of Available Funds and in accordance with and subject to the
Priority of Payments, the Indenture Trustee shall, based on the Quarterly
Transaction Report, deposit into the Inverter Replacement Reserve Account an
amount equal to the Inverter Replacement Reserve Account Deposit until the
amount on deposit equals the Inverter Replacement Reserve Account Required
Balance. On or prior to the Closing Date, the Issuer shall deliver to the
Indenture Trustee an amount equal to the Inverter Replacement Reserve Account
Closing Date Deposit for deposit into the Inverter Replacement Reserve Account.
(ii)    The Indenture Trustee shall release funds from the Inverter Replacement
Reserve Account to pay the following amounts upon direction from the Transaction
Manager set forth in an Officer’s Certificate (no more than once per calendar
month): the costs (inclusive of labor costs, if applicable) of replacement of
(a) any inverter or energy storage device that no longer has the benefit of a
manufacturer warranty or (b) any communication device and for which (i) the
Operator is not obligated under the MOMA to cover the replacement costs of such
communication device, inverter or energy storage device (or if so obligated,
fails to pay such costs) or (ii) the Transaction Manager in its role as Operator
has paid under the MOMA, in each case, to the extent such amounts have not
previously been reimbursed to the Operator in respect of Non-Covered Services
pursuant to the Priority of Payments.
(iii)    If the amount on deposit in the Inverter Replacement Reserve Account
exceeds the Inverter Replacement Reserve Account Required Balance on any Payment
Date, the amount of such excess will be transferred to the Collection Account
for distribution as part of Available Funds pursuant to the Priority of
Payments.
(iv)    Upon the earliest of (i) the Rated Final Maturity, (ii) the acceleration
of the Notes following an Event of Default and (iii) the Payment Date on which
the sum of Available Funds and the amounts on deposit in the Liquidity Reserve
Account and the Inverter


46

--------------------------------------------------------------------------------





Replacement Reserve Account are in the aggregate greater than or equal to the
sum of (1) the payments and distributions required under clauses (i) through (v)
of the Priority of Payments, (2) the Outstanding Note Balance as of such Payment
Date prior to any distributions made on such Payment Date, and (3) all other
Issuer Secured Obligations then due, the Indenture Trustee shall, based on the
information set forth in the related Quarterly Transaction Report, withdraw any
remaining funds on deposit in the Inverter Replacement Reserve Account
(including investment earnings or income) and deposit such funds into the
Collection Account.
(v)    If the amounts on deposit in the Inverter Replacement Reserve Account are
represented by a Letter of Credit and the Transaction Manager (on behalf of the
Operator) has elected to have the cost of new inverters and energy storage
devices (inclusive of labor costs, if applicable) reimbursed from the Inverter
Replacement Reserve Account in accordance with the Transaction Management
Agreement, the Indenture Trustee to draw on the Letter of Credit in accordance
with Section 5.02(b).
(b)    Notwithstanding Section 5.02(a)(i), upon the Rating Agency Condition
being satisfied, in lieu of or in substitution for moneys otherwise required to
be deposited to the Inverter Replacement Reserve Account, the Issuer (or the
Transaction Manager on behalf of the Issuer) may deliver or cause to be
delivered to the Indenture Trustee a Letter of Credit issued by an Eligible
Letter of Credit Bank in an amount equal to the Inverter Replacement Reserve
Account Required Balance; provided that any Inverter Replacement Reserve Account
Deposit required to be made after the replacement of amounts on deposit in the
Inverter Replacement Reserve Account with the Letter of Credit shall be made in
deposits to the Inverter Replacement Reserve Account as provided in the Priority
of Payments or pursuant to an increase in the Letter of Credit, or addition of
another Letter of Credit (such increase or addition to require satisfaction of
the Rating Agency Condition). The Letter of Credit shall be held as an asset of
the Inverter Replacement Reserve Account and valued for purposes of determining
the amount on deposit in the Inverter Replacement Reserve Account as the amount
then available to be drawn on such Letter of Credit. Any references in the
Transaction Documents to amounts on deposit in the Inverter Replacement Reserve
Account shall include the value of the Letter of Credit unless specifically
excluded. If the amounts on deposit in the Inverter Replacement Reserve Account
are represented by a Letter of Credit, the Indenture Trustee shall be required
to submit the drawing documents to the Eligible Letter of Credit Bank to draw
the full stated amount of the Letter of Credit and deposit the proceeds
therefrom in the Inverter Replacement Reserve Account in the following
circumstances: (i) if the Indenture Trustee is directed by the Transaction
Manager on behalf of the Issuer, pursuant to an Officer’s Certificate, to
withdraw funds from the Inverter Replacement Reserve Account for any reason;
(ii) if the Letter of Credit is scheduled to expire in accordance with its terms
and has not been extended or replaced with a Letter of Credit issued by an
Eligible Letter of Credit Bank by the date that is ten days prior to the
expiration date; or (iii) if the Indenture Trustee is directed by the Issuer,
the Transaction Manager or the Majority


47

--------------------------------------------------------------------------------





Noteholders, pursuant to an Officer’s Certificate stating that the financial
institution issuing the Letter of Credit ceases to be an Eligible Letter of
Credit Bank. Any drawing on the Letter of Credit may be reimbursed by the Issuer
only from amounts remitted to the Issuer pursuant to clauses (xii) or (xiii) of
the Priority of Payments.
Section 5.03.
Liquidity Reserve Account.

(a)     On the Closing Date, the Issuer shall deliver to the Indenture Trustee
an amount equal to the Liquidity Reserve Account Required Balance with respect
to the Closing Date for deposit into the Liquidity Reserve Account. As described
in the Priority of Payments, to the extent of Available Funds, the Indenture
Trustee shall, on each Payment Date, deposit Available Funds into the Liquidity
Reserve Account until the amount on deposit therein shall equal the Liquidity
Reserve Account Required Balance.
(b)    On each Payment Date, the Indenture Trustee shall, based on the Quarterly
Transaction Report, transfer funds on deposit in the Liquidity Reserve Account
to the Collection Account to the extent the amount on deposit in the Collection
Account as of such Payment Date is less than the amounts necessary to make the
distributions described in clauses (i) through (v) of Section 5.05(a). Based on
the Quarterly Transaction Report, (i) if the amount on deposit in the Liquidity
Reserve Account exceeds the Liquidity Reserve Account Required Balance on any
Payment Date during a Regular Amortization Period, the amount of such excess
will be transferred to the Inverter Replacement Reserve Account, and (ii) if the
amount on deposit in the Inverter Replacement Reserve Account exceeds the
Inverter Replacement Reserve Account Required Balance on such Payment Date, the
amount of such excess will be transferred to the Collection Account and will be
part of Available Funds distributed pursuant to the Priority of Payments. Based
on the Quarterly Transaction Report, if the amount on deposit in the Liquidity
Reserve Account exceeds the Liquidity Reserve Account Required Balance on any
Payment Date during an Early Amortization Period, the amount of such excess will
be transferred to the Collection Account and will be part of the Available Funds
distributed pursuant to the Priority of Payments.
(c)    Upon the earliest of (i) the Rated Final Maturity, (ii) the acceleration
of the Notes following an Event of Default and (iii) the Payment Date on which
the sum of Available Funds and the amounts on deposit in the Liquidity Reserve
Account and the Inverter Replacement Reserve Account are in the aggregate
greater than or equal to the sum of (1) the payments and distributions required
under clauses (i) through (v) of the Priority of Payments, (2) the Outstanding
Note Balance as of such Payment Date prior to any distributions made on such
Payment Date, and (3) all other Issuer Secured Obligations then due, the
Indenture Trustee shall, based on the information set forth in the related
Quarterly Transaction Report, withdraw any remaining funds on deposit in the
Liquidity Reserve Account (including investment earnings or income) and deposit
such funds into the Collection Account. On the Termination Date, the Indenture
Trustee shall, based on the information set forth in the related Quarterly
Transaction Report, withdraw any remaining funds


48

--------------------------------------------------------------------------------





on deposit in the Liquidity Reserve Account (including investment earnings or
income) and pay such amount to the Issuer.
(d)    Notwithstanding Section 5.03(a), upon the Rating Agency Condition being
satisfied, in lieu of or in substitution for moneys otherwise required to be
deposited to the Liquidity Reserve Account, the Issuer (or the Transaction
Manager on behalf of the Issuer) may deliver or cause to be delivered to the
Indenture Trustee a Letter of Credit issued by an Eligible Letter of Credit Bank
in an amount equal to the Liquidity Reserve Account Required Balance; provided
that any deposit into the Liquidity Reserve Account required to be made after
the replacement of amounts on deposit in the Liquidity Reserve Account with the
Letter of Credit shall be made in deposits to the Liquidity Reserve Account as
provided in the Priority of Payments or pursuant to an increase in the Letter of
Credit, or addition of another Letter of Credit (such increase or addition to
require satisfaction of the Rating Agency Condition). The Letter of Credit shall
be held as an asset of the Liquidity Reserve Account and valued for purposes of
determining the amount on deposit in the Liquidity Reserve Account as the amount
then available to be drawn on such Letter of Credit. Any references in the
Transaction Documents to amounts on deposit in the Liquidity Reserve Account
shall include the value of the Letter of Credit unless specifically excluded. If
the amounts on deposit in the Liquidity Reserve Account are represented by a
Letter of Credit, the Indenture Trustee shall be required to submit the drawing
documents to the Eligible Letter of Credit Bank to draw the full stated amount
of the Letter of Credit and deposit the proceeds therefrom in the Liquidity
Reserve Account in the following circumstances: (i) if the Indenture Trustee is
directed by the Transaction Manager on behalf of the Issuer, pursuant to an
Officer’s Certificate, to withdraw funds from the Liquidity Reserve Account for
any reason; (ii) if the Letter of Credit is scheduled to expire in accordance
with its terms and has not been extended or replaced with a Letter of Credit
issued by an Eligible Letter of Credit Bank by the date that is ten days prior
to the expiration date; or (iii) if the Indenture Trustee is directed by the
Issuer, the Transaction Manager or the Majority Noteholders, pursuant to an
Officer’s Certificate stating that the financial institution issuing the Letter
of Credit ceases to be an Eligible Letter of Credit Bank. Any drawing on the
Letter of Credit may be reimbursed by the Issuer only from amounts remitted to
the Issuer pursuant to clauses (xii) or (xiii) of the Priority of Payments.
Section 5.04.    Collection Account.
(a)     Within three (3) Business Days of clearance, the Issuer shall cause all
amounts received in the Lockbox Account (other than any Lockbox Bank Retained
Balance) to be deposited into the Collection Account. Amounts in any Lockbox
Account may be debited by the Operator from time to time to pay Lockbox Bank
Fees and Charges (not otherwise payable out of the Lockbox Bank Retained
Balance) and to pay amounts due under production guaranties (not otherwise
debited under the related Host Customer’s bill) or to pay appeasement credits
granted to Host Customers. The Indenture Trustee shall provide or make available
electronically (or upon written request, by


49

--------------------------------------------------------------------------------





first class mail or facsimile) monthly statements on all amounts received in the
Collection Account to the Issuer and the Transaction Manager.
(b)    The Transaction Manager will be entitled to be reimbursed from amounts on
deposit in the Collection Account with respect to a Collection Period for
amounts previously deposited in the Collection Account but later determined by
the Transaction Manager to have resulted from mistaken deposits or postings or
checks returned for insufficient funds. The amount to be reimbursed hereunder
shall be paid to the Transaction Manager on the related Payment Date upon
certification by the Transaction Manager of such amounts; provided, however,
that the Transaction Manager must provide such certification within six months
of such mistaken deposit, posting or returned check.
(c)    The Indenture Trustee shall make distributions from the Collection
Account as directed by the Transaction Manager in accordance with the
Transaction Management Agreement.
(d)    In accordance with the Transaction Management Agreement, upon written
direction from the Transaction Manager, the Indenture Trustee shall, if such
direction is received prior to the 10th day of each calendar month, withdraw
from the Collection Account and remit to the Operator, amounts specified by the
Operator as required to be paid by the Project Company before the next Payment
Date in respect of sales, use and property taxes.
(e)    In accordance with the Account Control Agreement, to the extent that the
balances on deposit in the Lockbox Account are insufficient to reimburse the
Lockbox Bank for any Returned Items, Fees or Overdrafts (each as defined in the
Account Control Agreement), upon demand from the Lockbox Bank of the
reimbursement amount (with confirmation from the Transaction Manager), the
Indenture Trustee shall withdraw from the Collection Account and remit to the
Lockbox Bank the lesser of collected funds that are cleared funds on deposit in
the Collection Account and such reimbursement amount.
Section 5.05.    Distribution of Funds in the Collection Account.
(a)    On each Payment Date, Available Funds on deposit in the Collection
Account shall be distributed by the Indenture Trustee, based solely on the
information set forth in the related Quarterly Transaction Report, in the
following order and priority of payments (the “Priority of Payments”):
(i)    to the Operator for payment to the appropriate taxing authorities, the
amount of sales, use and property taxes required to be paid by the Issuer or the
Project Company prior to the first day of the following calendar month for which
funds have not previously been withdrawn from the Collection Account;


50

--------------------------------------------------------------------------------





(ii)    (A) to the Operator, the Operator Fee, or (B) if Sunrun has been
replaced as the Operator, to any replacement operator, the amounts payable to
such replacement operator pursuant to the MOMA (if assigned to such replacement
operator) or the replacement agreement pursuant to which such replacement
operator provides any Project Services, plus any accrued and unpaid Operator
Fees (or fees payable to any replacement operator, if applicable) with respect
to prior Payment Dates;
(iii)    (a) to the Indenture Trustee, (1) the Indenture Trustee Fee and any
accrued and unpaid Indenture Trustee Fees with respect to prior Payment Dates
plus (2) out-of-pocket expenses and indemnities of the Indenture Trustee
incurred and not reimbursed in connection with its obligations and duties under
this Indenture, (b) to the Transaction Transition Manager (1) the Transaction
Transition Manager Fee and any accrued and unpaid Transaction Transition Manager
Fees with respect to prior Payment Dates, (2) Transaction Transition Manager
Expenses and (3) any accrued and unpaid transition costs payable to the
Transaction Transition Manager, and (c) to the Custodian, (1) the Custodian Fee
and any accrued and unpaid Custodian Fees with respect to prior Payment Dates
plus (2) out-of-pocket expenses and indemnities of the Custodian incurred and
not reimbursed in connection with its obligations and duties under the Custodial
Agreement; provided that payments to the Indenture Trustee as reimbursement for
clause (a)(2), to the Transaction Transition Manager as reimbursement for clause
(b)(2) and to the Custodian as reimbursement for clause (c)(2) will be limited
to $100,000 in the aggregate per calendar year as long as no Event of Default
has occurred, and the Notes have not been accelerated, or the Trust Estate sold,
pursuant to this Indenture; provided, further, that the payments to the
Transaction Transition Manager as reimbursement for clause (b)(3) will be
limited to $75,000 per transition occurrence and $150,000 in the aggregate;
(iv)    to the Transaction Manager, the Transaction Manager Fee, plus any
accrued and unpaid Transaction Manager Fees with respect to prior Payment Dates;
(v)    to the Noteholders, the Note Interest for such Payment Date;
(vi)    to the Liquidity Reserve Account, an amount equal to the greater of (a)
(1) the Liquidity Reserve Account Required Balance minus (2) the amount on
deposit in the Liquidity Reserve Account on such Payment Date and (b) $0.00;
(vii)    to the Inverter Replacement Reserve Account, an amount equal to the
Inverter Replacement Reserve Account Deposit until the Inverter Replacement
Reserve Account Required Balance has been met;
(viii)    to the Noteholders: (a) during a Regular Amortization Period, in the
following order: (1) the Scheduled Note Principal Payment for such Payment Date
and (2) the


51

--------------------------------------------------------------------------------





Unscheduled Note Principal Payment for such Payment Date until the Outstanding
Note Balance has been reduced to zero; and (b) during an Early Amortization
Period, all remaining Available Funds until the Outstanding Note Balance has
been reduced to zero;
(ix)    to the Noteholders, the Additional Principal Amount for such Payment
Date until the Outstanding Note Balance has been reduced to zero;
(x)    to the Indenture Trustee, the Transaction Transition Manager and the
Custodian, any incurred and not reimbursed out-of-pocket expenses and
indemnities of the Indenture Trustee and the Custodian and the Transaction
Transition Manager Expenses, in each case to the extent not paid in accordance
with (iii) above;
(xi)    to the Operator, any incurred and not reimbursed amounts for the
provision of Non-Covered Services under the MOMA to the extent not previously
paid to the Operator from amounts on deposit in the Inverter Replacement Reserve
Account;
(xii)    to the Eligible Letter of Credit Bank or other party as directed by the
Transaction Manager (a) any fees and expenses related to the Letter of Credit
and (b) any amounts which have been drawn under the Letter of Credit and any
interest due thereon; and
(xiii)    to or at the direction of the Issuer, any remaining Available Funds on
deposit in the Collection Account.
Section 5.06.    Early Amortization Period Payments . Any distributions of
principal made during an Early Amortization Period will be allocated in the
following manner to determine any unpaid amounts on future Payment Dates: first,
to the Scheduled Note Principal Payment calculated for such Payment Date; and
second, to the Unscheduled Note Principal Payment amount calculated for such
Payment Date.
Section 5.07.    Note Payments.
(a)     The Indenture Trustee shall pay from amounts on deposit in the
Collection Account in accordance with the Quarterly Transaction Report and
Section 5.05 to each Noteholder of record as of the related Record Date either
(i) by wire transfer, in immediately available funds to the account of such
Noteholder at a bank or other entity having appropriate facilities therefor, if
such Noteholder shall have provided to the Indenture Trustee appropriate written
instructions at least five Business Days prior to related Payment Date (which
instructions may remain in effect for subsequent Payment Dates unless revoked by
such Noteholder), or (ii) if not, by check mailed to such Noteholder at the
address of such Noteholder appearing in the Note Register, the amounts to be
paid to such Noteholder pursuant to such Noteholder’s Notes; provided, that so
long as the Notes are registered in the name


52

--------------------------------------------------------------------------------





of the Securities Depository such payments shall be made to the nominee thereof
in immediately available funds.
(b)    In the event that any withholding Tax is imposed on the Issuer’s payment
(or allocations of income) to a Noteholder, such withholding Tax shall reduce
the amount otherwise distributable to the Noteholder in accordance with this
Section 5.07. The Indenture Trustee is hereby authorized and directed to retain
from amounts otherwise distributable to the Noteholders any applicable
withholding Taxes in accordance with applicable law. The Transaction Manager
shall instruct the Indenture Trustee of any withholding Tax that is legally owed
by the Issuer in respect of the Issuer’s payment to a Noteholder (or the
nominee, if the Notes are registered in the name of the Securities Depositary),
in writing in a Quarterly Transaction Report. Nothing herein shall prevent the
Indenture Trustee from contesting at the expense of the applicable Noteholder
any such withholding Tax in appropriate proceedings, and withholding payment of
such withholding Tax, if permitted by law, pending the outcome of such
proceedings. The amount of any withholding Tax imposed with respect to a
Noteholder shall be treated as cash distributed to such Noteholder at the time
it is withheld by the Issuer or the Indenture Trustee (at the direction of the
Transaction Manager or the Issuer) and remitted to the appropriate taxing
authority. In the event that a Noteholder wishes to apply for a refund of any
such withholding Tax, the Indenture Trustee shall reasonably cooperate with such
Noteholder in making such claim so long as such Noteholder agrees to reimburse
the Indenture Trustee for any out-of-pocket expenses incurred.
(c)    Each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have consented to the provisions of Section 5.05(a) relating to the
Priority of Payments.
(d)    For purposes of U.S. federal income, state and local income and franchise
taxes, each Noteholder and each Note Owner, by its acceptance of its Note, will
be deemed to have agreed to, and hereby instructs the Indenture Trustee to,
(i) treat the Notes as indebtedness unless otherwise required by applicable law,
and (ii) treat the Grant of the Trust Estate by the Issuer to the Indenture
Trustee pursuant to this Indenture as a pledge.
(e)    Each Noteholder and each Note Owner, by its acceptance of such Note or
such beneficial interest in such Note, will be deemed to have agreed to provide
the Indenture Trustee or the Issuer or other applicable withholding agent with
the Noteholder Tax Identification Information and the Noteholder FATCA
Information. In addition, each Noteholder and each Note Owner will be deemed to
have agreed that the Indenture Trustee (or other applicable withholding agent)
has the right to withhold FATCA Withholding Tax from any amount of interest or
other amounts (without any corresponding gross-up) payable to a Noteholder or
Note Owner that fails to comply with the foregoing requirements provided that
such amounts are properly remitted to the appropriate taxing authority. The
Issuer hereby covenants with the Indenture Trustee that, upon request from the
Indenture Trustee, the Issuer will provide the Indenture Trustee with
information that is reasonably available to the Issuer so as to enable the
Indenture Trustee to determine whether or not the Indenture


53

--------------------------------------------------------------------------------





Trustee is obliged to make any withholding, including FATCA Withholding Tax, in
respect of any payments with respect to a Note (and if applicable, to provide
the necessary detailed information that is reasonably available to the Issuer to
effectuate any withholding, including FATCA Withholding Tax).
Section 5.08.    Statements to Noteholders; Tax Returns. Within 30 days after
the end of each calendar year, the Indenture Trustee shall furnish to each
Person who at any time during such calendar year was a Noteholder of record and
received any payment thereon (a) a report as to the aggregate of amounts paid
during such calendar year to each such Noteholder allocable to principal,
interest or other amounts for such calendar year or applicable portion thereof
during which such Person was a Noteholder and (b) such information required by
the Code, to enable such Noteholders to prepare their U.S. federal and state
income tax returns. The obligation of the Indenture Trustee set forth in this
paragraph shall be deemed to have been satisfied to the extent that information
shall be provided by the Indenture Trustee, in the form of Form 1099 or other
comparable form, pursuant to any requirements of the Code.
The Indenture Trustee shall have no responsibility or liability with respect to
reporting or calculation of original issue discount with respect to the Notes.
Upon written request from the Noteholders to the Indenture Trustee for any
information with respect to original issue discount accruing on the Notes, the
Issuer will promptly supply to the Indenture Trustee any such information for
further distributions to the Noteholders.
The Issuer shall cause the Transaction Manager, at the Transaction Manager’s
expense, to cause a firm of Independent Service Providers to prepare any tax
returns required to be filed by the Issuer. The Indenture Trustee, upon
reasonable written request, shall furnish the Issuer with all such information
in the possession of the Indenture Trustee as may be reasonably required in
connection with the preparation of any tax return of the Issuer.
Section 5.09.    Reports by Indenture Trustee. Within five Business Days after
the end of each Collection Period, the Indenture Trustee shall provide or make
available electronically (or upon written request, by first class mail or
facsimile) to the Transaction Manager a written report setting forth the amounts
in the Collection Account, the Liquidity Reserve Account and the Inverter
Replacement Reserve Account, and the identity of the investments included
therein. Without limiting the generality of the foregoing, the Indenture Trustee
shall, upon the written request of the Transaction Manager, promptly transmit or
make available electronically to the Transaction Manager, copies of all
accountings of, and information with respect to, the Collection Account, the
Liquidity Reserve Account and the Inverter Replacement Reserve Account,
investments thereof, and payments thereto and therefrom.
Section 5.10.    Final Balances. Upon payment of all principal and interest with
regard to the Notes, all other amounts due to the Noteholders as expressly
provided for in the Transaction


54

--------------------------------------------------------------------------------





Documents and payment of all reasonable fees, charges and other expenses, such
as fees and expenses of the Indenture Trustee, all moneys remaining in all
Accounts, except moneys necessary to make payments equal to such amounts and
payments of principal and interest with respect to the Notes, which moneys shall
be held and disbursed by the Indenture Trustee pursuant to this Article V, shall
be, subject to applicable escheatment laws, remitted to, or at the direction of,
the Issuer.
ARTICLE VI    

VOLUNTARY PREPAYMENT OF NOTES, OPTIONAL REDEMPTION OF THE NOTES AND RELEASE OF
COLLATERAL
Section 6.01.    Voluntary Prepayment.
(a)     The Notes are subject to prepayment, in whole or in part (such
prepayment, a “Voluntary Prepayment”), prior to its Rated Final Maturity, at the
option of the Issuer on any Business Day, upon (i) delivery to the Indenture
Trustee and the Transaction Manager, not less than 15 days prior to the date
fixed for the proposed prepayment (the “Voluntary Prepayment Date”), of a Notice
of Prepayment from the Issuer stating the Issuer’s election to prepay the Notes
or portion thereof in the form attached hereto as Exhibit C-1, and (ii) the
deposit by the Issuer into the Collection Account, in the case of any Voluntary
Prepayment in whole, no later than 11:00 a.m. Eastern time on such Voluntary
Prepayment Date, or in the case of any Voluntary Prepayment in part, no later
than 12:00 p.m. Eastern time on the Business Day prior to such Voluntary
Prepayment Date, of an amount equal to the sum of (i) the outstanding principal
balance of the Notes to be prepaid, (ii) all accrued and unpaid interest
thereon, (iii) all amounts owed to the Indenture Trustee, the Operator, the
Transaction Manager, the Transaction Transition Manager, the Custodian and any
other parties to the Transaction Documents, and (iv) the Make Whole Amount, if
applicable (the “Prepayment Amount”). On the specified Voluntary Prepayment
Date, provided that the Indenture Trustee has received the Prepayment Amount, in
the case of any Voluntary Prepayment in whole, no later than 11:00 a.m. Eastern
time on such Voluntary Prepayment Date, or in the case of any Voluntary
Prepayment in part, no later than 12:00 p.m. Eastern time on the Business Day
prior to such specified Voluntary Prepayment Date, the Indenture Trustee shall
(x) withdraw the Prepayment Amount from the Collection Account and disburse such
amounts in accordance with clauses (i) through (vii) of the Priority of Payments
and then to the Noteholders, the Make Whole Amount, if applicable, and then to
pay down the Notes until the Outstanding Note Balance has been reduced to zero
and (y) to the extent the Outstanding Note Balance is prepaid in full, release
any remaining assets in the Trust Estate to, or at the direction of, the Issuer.
(b)    If a Voluntary Prepayment Date occurs prior to the Make Whole
Determination Date, the Issuer shall pay the Noteholders the Make Whole Amount.
No Make Whole Amount shall be due to the Noteholders if a Voluntary Prepayment
is made on or after the Make Whole Determination Date.


55

--------------------------------------------------------------------------------





(c)    If the Issuer elects to rescind the Voluntary Prepayment, it must give
written notice of such determination to the Indenture Trustee at least two
Business Days prior to the Voluntary Prepayment Date. If a redemption of the
Notes has been rescinded pursuant to this Section 6.01(c), the Indenture Trustee
shall provide notice of such rescission to the registered owner of each Note
which had been subject to the rescinded redemption at the address shown on the
Note Register maintained by the Note Registrar with copies to the Issuer, the
Transaction Manager and the Rating Agency.
Section 6.02.    Optional Redemption.
(a) The Notes are subject to redemption, in whole but not in part (an “Optional
Redemption”), prior to their respective Rated Final Maturity, at the option of
the Issuer on any date on or after the Payment Date when the Outstanding Note
Balance of the Notes is 20% or less of the Initial Outstanding Note Balance
(after giving effect to any payments on such date), upon (i) delivery to the
Indenture Trustee, not less than 15 days prior to the date fixed for the
proposed redemption (the “Optional Redemption Date”), of a Notice of Redemption
from the Issuer stating the Issuer’s election to redeem the Notes in the form
attached hereto as Exhibit C-2, and (ii) the deposit by the Issuer into the
Collection Account on or prior to such Optional Redemption Date, to the extent
of any shortfall therein, in the following order of priority, an amount equal to
the sum of (A) the Note Interest due on such Optional Redemption Date, (B) the
Outstanding Note Balance, and (C) all fees, expenses and known indemnities due
on such Optional Redemption Date, including the fees, expenses and known
indemnities of or due to the Indenture Trustee, the Transaction Transition
Manager, the Custodian and the Transaction Manager. On the specified Optional
Redemption Date, provided that the Indenture Trustee has received such amounts
on or prior to such specified Optional Redemption Date, the Indenture Trustee
shall (x) make the final payment in full to the Noteholders as described herein
and in the order of priority set forth above, (y) pay to the appropriate parties
all fees, expenses and known indemnities then due and (z) release any remaining
assets in the Trust Estate to, or at the direction of, the Issuer. No Make Whole
Amount will be due in connection with a prepayment of the Notes pursuant to an
Optional Redemption.
(b)    If the Indenture Trustee does not receive such amounts on or prior to the
specified Optional Redemption Date, such redemption shall be deemed
automatically rescinded and the Noteholders shall receive the payments of
interest and principal as if such option to redeem had never been exercised.
(c)    If the Issuer elects to rescind the Optional Redemption, it must give
written notice of such determination to the Indenture Trustee at least two
Business Days prior to the Optional Redemption Date. If a redemption of the
Notes has been rescinded pursuant to this Section 6.02(c), the Indenture Trustee
shall provide notice of such rescission to the registered owner of each Note
which had been subject to the rescinded redemption at the address shown on the
Note Register


56

--------------------------------------------------------------------------------





maintained by the Note Registrar with copies to the Issuer, the Transaction
Manager and the Rating Agency.
Section 6.03.    Notice of Voluntary Prepayment; Notice of Redemption. Any
Notice of Voluntary Prepayment or Notice of Redemption shall be given by the
Indenture Trustee by mailing a copy of the notice of prepayment by first-class
mail (postage prepaid) not less than 10 days and not more than 15 days prior to
the date fixed for prepayment to the registered owner of each Note to be prepaid
at the address shown on the Note Register maintained by the Note Registrar with
copies to the Issuer, the Transaction Manager and the Rating Agency. Failure to
give or receive such notice of prepayment by mailing to any Noteholder, or any
defect therein, shall not affect the validity of any proceedings for the
prepayment of other Notes. If a Voluntary Prepayment or Optional Redemption has
been rescinded pursuant to Section 6.01(c) or Section 6.02(c), as applicable,
and to the extent the Indenture Trustee had provided notice of the Voluntary
Prepayment or Optional Redemption, the Indenture Trustee shall provide notice of
such rescission to the registered owner of each Note which had been subject to
the rescinded Voluntary Prepayment or Optional Redemption, as applicable, at the
address shown on the Note Register maintained by the Note Registrar with copies
to the Issuer, the Transaction Manager and the Rating Agency.
Any notice mailed as provided in this Section 6.03 shall be conclusively
presumed to have been duly given, whether or not the registered owner of such
Notes receives the notice.
Section 6.04.    Cancellation of Notes. All Notes which have been paid in full
or retired or received by the Indenture Trustee for exchange shall not be
reissued but shall be canceled and destroyed in accordance with its customary
procedures.
Section 6.05.    Release of Collateral.
(a) The Indenture Trustee shall, on or after the Termination Date, release any
remaining portion of the Trust Estate from the Lien created by this Indenture
and shall deposit in the Collection Account any funds then on deposit in any
other Account. The Indenture Trustee shall release property from the Lien
created by this Indenture pursuant to this Section 6.05 only upon receipt by the
Indenture Trustee of an Issuer Order accompanied by an Officer’s Certificate and
an Opinion of Counsel described in Section 314(c)(2) of the Trust Indenture Act
of 1939, as amended, and meeting the applicable requirements of Section 12.02.
(b)(i)    The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any Defective Solar Asset or any Defaulted Solar Asset repurchased
by the Depositor pursuant to the Depositor Contribution Agreement at any time
after (A) a payment by the Depositor of the Repurchase Price for such Solar
Asset and the deposit of such payment into the Collection Account and (B)
receipt by the Indenture Trustee of an Officer’s Certificate of the Depositor
(in a form substantially attached hereto as Exhibit D) certifying: (1) as to the
identity of the Solar Asset to be


57

--------------------------------------------------------------------------------





released and (2) that the amount deposited into the Collection Account with
respect thereto the Repurchase Price of such Solar Asset. Immediately upon such
release by the Indenture Trustee, the Issuer shall cause a distribution-in-kind
of such Defective Solar Asset or any Defaulted Solar Asset from the Project
Company to the Issuer and from the Issuer to the Depositor.
(ii)    The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any Host Customer Purchased Solar Asset at any time after (A)
deposit into the Lockbox Account of the purchase price paid by the related Host
Customer for such Solar Asset and (B) receipt by the Indenture Trustee of an
Officer’s Certificate of the Transaction Manager (in a form substantially
attached hereto as Exhibit D) certifying: (1) as to the identity of the Solar
Asset to be released; and (2) that the amount deposited in the Lockbox Account
with respect thereto equals the amount set forth in (A) above. Immediately upon
such release by the Indenture Trustee, the Host Customer Purchased Solar Asset
shall be deemed purchased by the relevant Host Customer.
(iii)    The Indenture Trustee shall release from the Lien of this Indenture any
Terminated Solar Asset upon (A) the deposit by the Transaction Manager, the
Operator or the Issuer into the Lockbox Account or the Collection Account of (1)
the entire amount of Insurance Proceeds received or expected to be received with
respect to such Terminated Solar Asset or (2) the payment in full of the
Unscheduled Note Principal Payment related to such Terminated Solar Asset and
(B) receipt by the Indenture Trustee of an Officer’s Certificate of the
Transaction Manager (in a form substantially attached hereto as Exhibit D)
certifying: (1) as to the identity of the Terminated Solar Asset to be released,
and (2) that (x) the amount deposited in the Lockbox Account or the Collection
Account with respect thereto equals, as applicable the entire amount of
Insurance Proceeds received or expected to be received with respect to such
Terminated Solar Asset or (y) the Unscheduled Note Principal Payment in respect
of such Terminated Solar Asset has been paid in full to the Noteholders.
Immediately upon such release by the Indenture Trustee, the Issuer shall cause a
distribution-in-kind of such Terminated Solar Asset from the Project Company to
the Issuer and from the Issuer to the Depositor.
(iv)    The Issuer shall be entitled to obtain a release from the Lien of this
Indenture for any Cut-Off Date Delinquent Solar Asset at any time after receipt
by the Indenture Trustee of an Officer's Certificate of the Issuer (in a form
substantially attached hereto as Exhibit D) certifying: (1) as to the identity
of the Cut-Off Date Delinquent Solar Asset to be released and (2) the date on
which such Cut-Off Date Delinquent Solar Asset shall be released. Immediately
upon such release by the Indenture Trustee, the Issuer shall cause a
distribution-in-kind of such Cut-Off Date Delinquent Solar Asset from the
Project Company to the Issuer and such Cut-Off Date Delinquent Solar Asset shall
be deemed to have been distributed from the Issuer to the Depositor.


58

--------------------------------------------------------------------------------





(c)Upon satisfaction of the conditions specified in subsection (b), the
Indenture Trustee shall release from the Lien of this Indenture and deliver to
or upon the order of the Issuer the applicable Solar Asset and the related
Custodian File. Upon the order of the Issuer, the Indenture Trustee shall
authorize a UCC financing statement prepared by the Transaction Manager
evidencing such release.
ARTICLE VII    

THE INDENTURE TRUSTEE
Section 7.01.    Duties of Indenture Trustee.
(a)    If a Responsible Officer of the Indenture Trustee has received notice
pursuant to Section 7.02(a), or a Responsible Officer of the Indenture Trustee
shall otherwise have actual knowledge that an Event of Default has occurred and
is continuing, the Indenture Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in its exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.
(b)    Except during the occurrence and continuance of such an Event of Default:
(i)    The Indenture Trustee need perform only those duties that are
specifically set forth in this Indenture and any other Transaction Document to
which it is a party and no others and no implied covenants or obligations of the
Indenture Trustee shall be read into this Indenture or any other Transaction
Document.
(ii)    In the absence of negligence or bad faith on its part, the Indenture
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Indenture Trustee and conforming to the requirements of this
Indenture or any other Transaction Document. The Indenture Trustee shall,
however, examine such certificates and opinions to determine whether they
conform on their face to the requirements of this Indenture or any other
Transaction Document but the Indenture Trustee shall not be required to
determine, confirm or recalculate information contained in such certificates or
opinions.
(c)    No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:
(i)     This paragraph does not limit the effect of subsection (b) of this
Section 7.01.
(ii)     The Indenture Trustee shall not be liable in its individual capacity
for any action taken or error of judgment made in good faith by a Responsible
Officer or other


59

--------------------------------------------------------------------------------





officers of the Indenture Trustee, unless it is proved that the Indenture
Trustee was negligent in ascertaining the pertinent facts.
(iii)     The Indenture Trustee shall not be personally liable with respect to
any action it takes, suffers or omits to take in good faith in accordance with a
direction received by it from the Noteholders in accordance with this Indenture
or any other Transaction Document or for any action taken, suffered or omitted
by it in good faith and believed by it to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture or any other Transaction
Document.
(iv)     The Indenture Trustee shall have no responsibility for filing any
financing or continuation statement in any public office at any time or
otherwise to perfect or to maintain the perfection of any security interest in
the Trust Estate or in any item comprising the Conveyed Property.
(d)    No provision of this Indenture or any other Transaction Document shall
require the Indenture Trustee to expend or risk its own funds or otherwise incur
any financial or other liability in the performance of any of its duties
hereunder or thereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.
(e)    The provisions of subsections (a), (b), (c) and (d) of this Section 7.01
shall apply to any co-trustee or separate trustee appointed by the Issuer and
the Indenture Trustee pursuant to Section 7.13.
(f)    The Indenture Trustee shall not in any way be held liable by reason of
any insufficiency in any Account held by the Indenture Trustee resulting from
any loss experienced on any item comprising the Conveyed Property.
(g)    In no event shall the Indenture Trustee be required to take any action
that conflicts with applicable law, any of the provisions of this Indenture or
any other Transaction Document or with the Indenture Trustee’s duties hereunder
or that adversely affect its rights and immunities hereunder.
(h)    In no event shall the Indenture Trustee have any obligations or duties
under or have any liabilities whatsoever to Noteholders under ERISA.
(i)    In no event shall the Indenture Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control and without the
fault or negligence of the Indenture Trustee, including, without limitation,
strikes, work stoppages, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities;


60

--------------------------------------------------------------------------------





it being understood that the Indenture Trustee shall resume performance as soon
as practicable under the circumstances.
Section 7.02.    Notice of Default, Transaction Manager Termination Event or
Event of Default; Delivery of Manager Reports.
(a)     The Indenture Trustee shall not be required to take notice of or be
deemed to have notice or knowledge of any default, Default, Transaction Manager
Termination Event, Event of Default event or information, or be required to act
upon any default, Default, Transaction Manager Termination Event, Event of
Default, event or information (including the sending of any notice) unless a
Responsible Officer of the Indenture Trustee is specifically notified in writing
at the address set forth in Section 12.04 or until a Responsible Officer of the
Indenture Trustee shall have acquired actual knowledge of a default, Default, a
Transaction Manager Termination Event, an Event of Default, an event or
information and shall have no duty to take any action to determine whether any
such default, Default, Transaction Manager Termination Event, Event of Default,
or event has occurred. In the absence of receipt of such notice or actual
knowledge, the Indenture Trustee may conclusively assume that there is no such
default, Default, Event of Default, Transaction Manager Termination Event or
event. If written notice of the existence of a default, a Default, an Event of
Default, a Transaction Manager Termination Event, an event or information has
been delivered to a Responsible Officer of the Indenture Trustee or a
Responsible Officer of the Indenture Trustee has actual knowledge thereof, the
Indenture Trustee shall promptly provide paper or electronic notice thereof to
the Issuer, the Transaction Transition Manager, the Rating Agency and each
Noteholder, but in any event, no later than five days after such knowledge or
notice occurs.
(b)    In the event the Transaction Manager does not make available to the
Rating Agency all reports of the Transaction Manager and all reports to the
Noteholders, upon request of the Rating Agency, the Indenture Trustee shall make
available promptly after such request, copies of such Manager reports as are in
Indenture Trustee’s possession to the Rating Agency and the Noteholders.
Section 7.03.    Rights of Indenture Trustee.
(a)     The Indenture Trustee may rely and shall be protected in acting or
refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Indenture Trustee need
not investigate any fact or matter stated in any document. The Indenture Trustee
need not investigate or re-calculate, evaluate, certify, verify or independently
determine the accuracy of any numerical information, report, certificate,
information, statement, representation or warranty or any fact or matter stated
in any such document and may conclusively rely as to the truth of the statements
and the accuracy of the information therein.
(b)    Before the Indenture Trustee takes any action or refrains from taking any
action under this Indenture or any other Transaction Document, it may require an
Officer’s Certificate of


61

--------------------------------------------------------------------------------





the Issuer or an Opinion of Counsel, the costs of which (including the Indenture
Trustee’s reasonable attorney’s fees and expenses) shall be paid by the party
requesting that the Indenture Trustee act or refrain from acting. The Indenture
Trustee shall not be liable for any action it takes or omits to take in good
faith in reliance on such Officer’s Certificate or Opinion of Counsel.
(c)    The Indenture Trustee shall not be personally liable for any action it
takes or omits to take or any action or inaction it believes in good faith to be
authorized or within its rights or powers.
(d)    The Indenture Trustee shall not be bound to make any investigation into
the facts of matters stated in any reports, certificates, payment instructions,
opinion, notice, order or other paper or document unless requested in writing by
25% or more of the Noteholders, and such Noteholders have provided to the
Indenture Trustee indemnity satisfactory to it.
(e)    The Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed by it hereunder with due care. The
Indenture Trustee may consult with counsel, accountants and other experts and
the advice or opinion of counsel, accountants and other experts with respect to
legal and other matters relating to any Transaction Document shall be full and
complete authorization and protection from liability with respect to any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
such advice or opinion of counsel.
(f)    The Indenture Trustee shall not be required to give any bond or surety
with respect to the execution of this Indenture or the powers granted hereunder.
(g)    The Indenture Trustee shall not be liable for any action or inaction of
the Issuer, the Transaction Manager, the Custodian or any other party (or agent
thereof) to this Indenture or any Transaction Document and may assume compliance
by such parties with their obligations under this Indenture or any other
Transaction Document, unless a Responsible Officer of the Indenture Trustee
shall have received written notice to the contrary at the Corporate Trust Office
of the Indenture Trustee.
(h)    The Indenture Trustee shall be under no obligation to exercise any of the
trusts or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Noteholders, pursuant to the provisions of this
Indenture, unless such Noteholders shall have offered to the Indenture Trustee
security or indemnity satisfactory to the Indenture Trustee against the costs,
expenses and liabilities (including the fees and expenses of the Indenture
Trustee’s counsel and agents) which may be incurred therein or thereby.


62

--------------------------------------------------------------------------------





(i)    The Indenture Trustee shall have no duty (i) to maintain or monitor any
insurance or (ii) to see to the payment or discharge of any tax, assessment, or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Estate.
(j)    Delivery of any reports, information and documents to the Indenture
Trustee provided for herein or any other Transaction Document is for
informational purposes only (unless otherwise expressly stated), and the
Indenture Trustee’s receipt of such or otherwise publicly available shall not
constitute actual or constructive knowledge or notice of any information
contained therein or determinable from information contained therein, including
the Transaction Manager’s or the Issuer’s compliance with any of its
representations, warranties or covenants hereunder (as to which the Indenture
Trustee is entitled to rely exclusively on Officer’s Certificates). The
Indenture Trustee shall not have actual notice of any default or any other
matter unless a Responsible Officer of the Indenture Trustee receives actual
written notice of such default or other matter.
(k)    The Indenture Trustee does not have any obligation to investigate any
matter or exercise any powers vested under this Indenture unless requested in
writing by 25% or more of the Noteholders.
(l)    Knowledge of the Indenture Trustee shall not be attributed or imputed to
Wells Fargo’s other roles in the transaction and knowledge of the Transaction
Transition Manager or the Custodian shall not be attributed or imputed to each
other or to the Indenture Trustee (other than those where the roles are
performed by the same group or division within Wells Fargo or otherwise share
the same Responsible Officers), or any affiliate, line of business, or other
division of Wells Fargo (and vice versa).
(m)    The right of the Indenture Trustee to perform any permissive or
discretionary act enumerated in this Indenture or any related document shall not
be construed as a duty.
Section 7.04.    Not Responsible for Recitals, Issuance of Notes or Application
of Moneys as Directed. The recitals contained herein and in the Notes, except
the certificates of authentication on the Notes, shall be taken as the
statements of the Issuer, and the Indenture Trustee assumes no responsibility
for their correctness. The Indenture Trustee makes no representations with
respect to the Trust Estate or as to the validity or sufficiency of the Trust
Estate or this Indenture or any other Transaction Document or of the Notes. The
Indenture Trustee shall not be accountable for the use or application by the
Issuer of the proceeds of the Notes. Subject to Section 7.01(b), the Indenture
Trustee shall not be liable to any Person for any money paid to the Issuer upon
an Issuer Order, Transaction Manager instruction or order or direction provided
in a Quarterly Transaction Report contemplated by this Indenture or any other
Transaction Document.


63

--------------------------------------------------------------------------------





Section 7.05.    May Hold Notes. The Indenture Trustee or any agent of the
Issuer, in its individual or any other capacity, may become the owner or pledgee
of Notes and may otherwise deal with the Issuer or Sunrun or any Affiliate of
the Issuer or Sunrun with the same rights it would have if it were not Indenture
Trustee or other agent.
Section 7.06.    Money Held in Trust. The Indenture Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed with the Issuer and except to the extent of income or other gain on
investments which are obligations of the Indenture Trustee hereunder.
Section 7.07.    Compensation and Reimbursement.
(a)     The Issuer agrees:
(i)    to pay the Indenture Trustee, in accordance with and subject to the
Priority of Payments, the Indenture Trustee Fee. The Indenture Trustee’s
compensation shall not be limited by any law with respect to compensation of a
trustee of an express trust and the payments to the Indenture Trustee provided
by Article V hereto shall constitute payments due with respect to the applicable
fee agreement or letter;
(ii)    in accordance with and subject to the Priority of Payments, to reimburse
the Indenture Trustee upon request for all reasonable expenses, disbursements
and advances incurred or made by the Indenture Trustee in accordance with any
provision of this Indenture (including, but not limited to, the reasonable
compensation, expenses and disbursements of its agents and counsel and allocable
costs of in house counsel); provided, however, in no event shall the Issuer pay
or reimburse the Indenture Trustee or the agents or counsel, including in house
counsel of either, for any expenses, disbursements and advances incurred or made
by the Indenture Trustee in connection with any negligent action or negligent
inaction or willful misconduct on the part of the Indenture Trustee;
(iii)     to indemnify the Indenture Trustee and its officers, directors,
employees and agents for, and to hold them harmless against, any fee, loss,
liability, damage, cost or expense (including reasonable attorneys’ fees and
expenses and court costs) incurred without negligence or bad faith on the part
of the Indenture Trustee, to the extent such matters have been determined by a
court of competent jurisdiction, arising out of, or in connection with, the
acceptance or administration of this trust, including those incurred in
connection with any action, claim or suit brought to enforce the indemnification
or other obligations of the relevant transaction parties; provided, however,
that:
(A)    with respect to any such claim the Indenture Trustee shall have given the
Issuer, the Depositor and the Transaction Manager written notice thereof


64

--------------------------------------------------------------------------------





promptly after the Indenture Trustee shall have actual knowledge thereof,
provided, that failure to notify shall not relieve the parties of their
obligations hereunder;
(B)    notwithstanding anything to the contrary in this Section 7.07(a)(iii),
none of the Issuer, the Depositor or the Transaction Manager shall be liable for
settlement of any such claim by the Indenture Trustee entered into without the
prior consent of the Issuer, the Depositor or the Transaction Manager, as the
case may be, which consent shall not be unreasonably withheld or delayed; and
(C)    the Indenture Trustee, its officers, directors, employees and agents, as
a group, shall be entitled to counsel separate from the Issuer, the Depositor
and the Transaction Manager; to the extent the Issuer’s, the Depositor’s and the
Transaction Manager’s interests are not adverse to the interests of the
Indenture Trustee, its officers, directors, employees or agents, the Indenture
Trustee may agree to be represented by the same counsel as the Issuer, the
Depositor and the Transaction Manager.
Such payment obligations and indemnification shall survive the resignation or
removal of the Indenture Trustee as well as the discharge, termination or
assignment hereof. The Indenture Trustee’s expenses are intended as expenses of
administration.
Anything in this Indenture to the contrary notwithstanding, in no event shall
the Indenture Trustee be liable for special, indirect, punitive or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Indenture Trustee has been advised of the likelihood of
such loss or damage and regardless of the form of action.
(b)    The Indenture Trustee shall, on each Payment Date, in accordance with the
Priority of Payments set forth in Section 5.05, deduct payment of its fees,
expenses and indemnities hereunder from moneys in the Collection Account.
(c)    The Issuer agrees to assume and to pay, and to indemnify, defend and hold
harmless the Indenture Trustee and the Noteholders from any taxes which may at
any time be asserted with respect to, and as of the date of, the Grant of the
Trust Estate to the Indenture Trustee, including, without limitation, any sales,
gross receipts, general corporation, personal property, privilege or license
taxes (but with respect to the Noteholders only, not including any federal,
State or other taxes arising out of the creation or the issuance of the Notes or
payments with respect thereto) and costs (including court costs), expenses and
reasonable counsel fees and expenses in defending against the same.
Section 7.08.    Eligibility; Disqualification. The Indenture Trustee shall
always have a combined capital and surplus as stated in Section 7.09, and shall
always be a bank or trust company


65

--------------------------------------------------------------------------------





with corporate trust powers organized under the laws of the United States or any
State thereof which is a member of the Federal Reserve System and shall be rated
at least “A-” by S&P.
Section 7.09.    Indenture Trustee’s Capital and Surplus. The Indenture Trustee
and/or its parent shall at all times have a combined capital and surplus of at
least $100,000,000. If the Indenture Trustee publishes annual reports of
condition of the type described in Section 310(a)(2) of the Trust Indenture Act
of 1939, as amended, its combined capital and surplus for purposes of this
Section 7.09 shall be as set forth in the latest such report.
Section 7.10.    Resignation and Removal; Appointment of Successor.
(a)     No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Section 7.10 shall become
effective until the acceptance of appointment by the successor Indenture Trustee
under Section 7.11.
(b)    The Indenture Trustee may resign at any time by giving written notice
thereof to the Issuer and the Transaction Manager. If an instrument of
acceptance by a successor Indenture Trustee shall not have been delivered to the
Indenture Trustee within 30 days after the giving of such notice of resignation,
the resigning Indenture Trustee may petition any court of competent jurisdiction
for the appointment of a successor Indenture Trustee.
(c)    The Indenture Trustee may be removed at any time by the Super-Majority
Noteholders upon 30 days’ prior written notice, delivered to the Indenture
Trustee, with copies to the Transaction Manager and the Issuer.
(d)    (i) If at any time the Indenture Trustee shall cease to be eligible under
Section 7.08 or 7.09 or shall become incapable of acting or shall be adjudged
bankrupt or insolvent, or a receiver of the Indenture Trustee or of its property
shall be appointed, or any public officer shall take charge or control of the
Indenture Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then, in any such case, with 30
days’ prior written notice, the Issuer with the prior written consent of the
Super-Majority Noteholders, by an Issuer Order, may remove the Indenture
Trustee.
(ii)    If the Indenture Trustee shall be removed pursuant to Sections 7.10(c)
or (d) and no successor Indenture Trustee shall have been appointed pursuant to
Section 7.10(e) and accepted such appointment within 30 days of the date of
removal, the removed Indenture Trustee may petition any court of competent
jurisdiction for appointment of a successor Indenture Trustee acceptable to the
Issuer.
(e)    If the Indenture Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Indenture Trustee for
any cause, the Issuer, with the


66

--------------------------------------------------------------------------------





prior written consent of the Majority Noteholders, by an Issuer Order shall
promptly appoint a successor Indenture Trustee.
(f)    The Issuer shall give to the Rating Agency and the Noteholders notice of
each resignation and each removal of the Indenture Trustee and each appointment
of a successor Indenture Trustee. Each notice shall include the name of the
successor Indenture Trustee and the address of its Corporate Trust Office.
(g)    The provisions of this Section 7.10 shall apply to any co-trustee or
separate trustee appointed by the Issuer and the Indenture Trustee pursuant to
Section 7.13.
Section 7.11.    Acceptance of Appointment by Successor.
(a)     Every successor Indenture Trustee appointed hereunder shall execute,
acknowledge and deliver to the Issuer and the retiring Indenture Trustee an
instrument accepting such appointment, and thereupon the resignation or removal
of the retiring Indenture Trustee shall become effective and such successor
Indenture Trustee, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts and duties of the retiring Indenture
Trustee. Notwithstanding the foregoing, on request of the Issuer or the
successor Indenture Trustee, such retiring Indenture Trustee shall, upon payment
of its fees, expenses and other charges, execute and deliver an instrument
transferring to such successor Indenture Trustee all the rights, powers and
trusts of the retiring Indenture Trustee and shall duly assign, transfer and
deliver to such successor Indenture Trustee all property and money held by such
retiring Indenture Trustee hereunder. Upon request of any such successor
Indenture Trustee, the Issuer shall execute and deliver any and all instruments
for more fully and certainly vesting in and confirming to such successor
Indenture Trustee all such rights, powers and trusts.
(b)    No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under Sections 7.08 and 7.09.
(c)    Notwithstanding the replacement of the Indenture Trustee, the obligations
of the Issuer pursuant to Section 7.07(a)(iii) and (c) and the Indenture
Trustee’s protections under this Article VII shall continue for the benefit of
the retiring Indenture Trustee.
Section 7.12.    Merger, Conversion, Consolidation or Succession to Business of
Indenture Trustee. Any corporation or national banking association into which
the Indenture Trustee may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or national banking
association resulting from any merger, conversion or consolidation to which the
Indenture Trustee shall be a party, or any corporation, bank, trust company or
national banking association succeeding to all or substantially all of the
corporate trust business of the Indenture Trustee, shall be the successor of the
Indenture Trustee hereunder if such corporation, bank, trust


67

--------------------------------------------------------------------------------





company or national banking association shall be otherwise qualified and
eligible under Section 7.08 and 7.09, without the execution or filing of any
paper or any further act on the part of any of the parties hereto. The Indenture
Trustee shall provide the Rating Agency written notice of any such transaction.
In case any Notes have been authenticated, but not delivered, by the Indenture
Trustee then in office, any successor by merger, conversion or consolidation to
such authenticating Indenture Trustee may adopt such authentication and deliver
the Notes so authenticated with the same effect as if such successor Indenture
Trustee had authenticated such Notes.
Section 7.13.    Co-trustees and Separate Indenture Trustees.
(a)     At any time or times, for the purpose of meeting the legal requirements
of any jurisdiction in which any of the Trust Estate may at the time be located,
for enforcement actions, and where a conflict of interest exists, the Indenture
Trustee shall have power to appoint and, upon the written request of the
Indenture Trustee, the Issuer shall for such purpose join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Indenture Trustee either to act as co-trustee, jointly with the Indenture
Trustee, of all or any part of the Trust Estate, or to act as separate trustee
of any such property, in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or Persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section 7.13. If the Issuer does not
join in such appointment within 15 days after the receipt by it of a request so
to do, or in case an Event of Default has occurred and is continuing, the
Indenture Trustee alone shall have power to make such appointment. Any Person so
appointed shall assume the obligations of the Indenture Trustee hereunder in
full.
(b)    Should any written instrument from the Issuer be required by any
co-trustee or separate trustee so appointed for more fully confirming to such
co-trustee or separate trustee such property, title, right or power, any and all
such instruments shall, on request, be executed, acknowledged and delivered by
the Issuer.
(c)    Every co-trustee or separate trustee shall, to the extent permitted by
law, but to such extent only, be appointed subject to the following terms:
(i)    The Notes shall be authenticated and delivered and all rights, powers,
duties and obligations hereunder with respect to the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Indenture Trustee hereunder, shall be exercised solely by the
Indenture Trustee.
(ii)    The rights, powers, duties and obligations hereby conferred or imposed
upon the Indenture Trustee with respect to any property covered by such
appointment shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee and such


68

--------------------------------------------------------------------------------





co-trustee or separate trustee jointly, except to the extent that under any law
of any jurisdiction in which any particular act is to be performed, the
Indenture Trustee shall be incompetent or unqualified to perform such act, in
which event such rights, powers, duties and obligations shall be exercised and
performed solely by such co-trustee or separate trustee.
(iii)     The Indenture Trustee at any time, by an instrument in writing
executed by it, may accept the resignation of, or remove, any co-trustee or
separate trustee appointed under this Section 7.13. Upon the written request of
the Indenture Trustee, the Issuer shall join with the Indenture Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to effectuate such resignation or removal. A successor to any
co-trustee or separate trustee so resigned or removed may be appointed in the
manner provided in this Section 7.13.
(iv)     No co-trustee or separate trustee hereunder shall be financially or
otherwise liable by reason of any act or omission of the Indenture Trustee, or
any other such trustee hereunder, and the Indenture Trustee shall not be
financially or otherwise liable by reason of any act or omission of any
co-trustee or other such separate trustee hereunder.
(v)    Any notice, request or other writing delivered to the Indenture Trustee
shall be deemed to have been delivered to each such co-trustee and separate
trustee.
(vi)     Any separate trustee or co-trustee may, at any time, constitute the
Indenture Trustee, its agent or attorney-in-fact, with full power and authority,
to the extent not prohibited by law, to do any lawful act under or with respect
to this Indenture on its behalf and in its name. The Indenture Trustee shall not
be responsible for any action or inaction of any such separate trustee or
co-trustee. The Indenture Trustee shall not have any responsibility or liability
relating to the appointment of any separate or co-trustee. If any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estate, properties, rights, remedies and trusts shall vest
in and be exercised by the Indenture Trustee, to the extent permitted by law,
without the appointment of a new or successor trustee.
Section 7.14.    Books and Records. The Indenture Trustee agrees to provide to
the Noteholders the right during normal business hours upon two days’ prior
notice in writing to inspect its books and records insofar as the books and
records relate to the functions and duties of the Indenture Trustee pursuant to
this Indenture.
Section 7.15.    Control. Upon the Indenture Trustee being adequately
indemnified in writing to its satisfaction, the Majority Noteholders shall have
the right to direct the Indenture Trustee with respect to any action or inaction
by the Indenture Trustee hereunder, the exercise of any trust or power conferred
on the Indenture Trustee, or the conduct of any proceeding for any remedy
available


69

--------------------------------------------------------------------------------





to the Indenture Trustee with respect to the Notes, the Trust Estate or the
Project Company Collateral; provided that:
(a)    such direction shall not be in conflict with any rule of law or with this
Indenture or expose the Indenture Trustee to financial or other liability (for
which it has not been adequately indemnified) or be unduly prejudicial to the
Noteholders not approving such direction including, but not limited to and
without intending to narrow the scope of this limitation, direction to the
Indenture Trustee to act or omit to act, directly or indirectly, to amend,
hypothecate, subordinate, terminate or discharge any Lien benefiting the
Noteholders in the Trust Estate or the Project Company Collateral;
(b)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; and
(c)    except as expressly provided otherwise herein (but only with the prior
consent of or at the direction of the Majority Noteholders), the Indenture
Trustee shall have the authority to take any enforcement action to enforce the
provisions of this Indenture.
Section 7.16.    Suits for Enforcement. If an Event of Default of which a
Responsible Officer of the Indenture Trustee shall have actual knowledge, shall
occur and be continuing, the Indenture Trustee may, in its discretion and shall,
at the direction of the Majority Noteholders (provided that the Indenture
Trustee is adequately indemnified in writing to its satisfaction), proceed to
protect and enforce its rights and the rights of any Noteholders under this
Indenture by a suit, action or proceeding in equity or at law or otherwise,
whether for the specific performance of any covenant or agreement contained in
this Indenture or in aid of the execution of any power granted in this Indenture
or for the enforcement of any other legal, equitable or other remedy as the
Indenture Trustee, being advised by counsel, shall deem most effectual to
protect and enforce any of the rights of the Indenture Trustee or any
Noteholders, but in no event shall the Indenture Trustee be liable for any
failure to act in the absence of direction the Majority Noteholders.
Section 7.17.    Compliance with Applicable Anti-Terrorism and Anti-Money
Laundering Regulations. In order to comply with laws, rules and regulations
applicable to banking institutions, including those relating to the funding of
terrorist activities and money laundering, the Indenture Trustee is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with Indenture Trustee.
Accordingly, each of the parties agrees to provide to Indenture Trustee upon its
request from time to time such identifying information and documentation as may
be available for such party in order to enable Indenture Trustee to comply with
applicable law.
Section 7.18.    Authorization. The Indenture Trustee is hereby authorized and
directed to execute, deliver and perform its obligations under and make the
representations contained in the


70

--------------------------------------------------------------------------------





Account Control Agreement on the Closing Date. The Noteholders, by their
acceptance of such Notes, acknowledge and agree that the Indenture Trustee shall
execute, deliver and perform its obligations under the Account Control Agreement
and shall do so solely in its capacity as Indenture Trustee and not in its
individual capacity. The Indenture Trustee shall deliver a notice of exclusive
control, access termination notice or other similar notice under the Account
Control Agreement: (a) prior to the occurrence of an Event of Default only if a
Responsible Officer of the Indenture Trustee has actual knowledge or has
received written notice that (i) the Issuer, the Operator or the Transaction
Manager shall have given a direction to the Lockbox Bank to modify or revoke the
standing instruction in place on the Closing Date whereby amounts on deposit in
the Lockbox Account are automatically swept to the Collection Account, (ii) the
Operator or the Transaction Manager shall have given a direction to the Lockbox
Bank in a manner other than as expressly permitted in Section 5.04(a), or (iii)
a Transaction Manager Termination Event or Operator Termination Event shall have
occurred; and (b) otherwise, only after the occurrence of an Event of Default.
The Noteholders, by their acceptance of the Notes acknowledge and agree that the
Indenture Trustee shall have no obligation to take any action pursuant to the
Account Control Agreement other than in accordance with the preceding sentence
unless directed to do so by the Majority Noteholders.
ARTICLE VIII    

[RESERVED]
ARTICLE IX    

EVENT OF DEFAULT
Section 9.01.    Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder:
(a)    a default in the payment of any Note Interest on a Payment Date, which
default shall not have been cured after three Business Days;
(b)    a default in the payment of the Outstanding Note Balance at the Rated
Final Maturity;
(c)    either (A) a court having jurisdiction in respect of the Issuer enters a
decree or order for (1) relief in respect of the Issuer or the Project Company
under any Applicable Law relating to bankruptcy, restructuring, insolvency,
receivership, winding-up, liquidation, reorganization, examination, relief of
debtors or other similar law now or hereafter in effect; (2) appointment of a
receiver, receiver and manager, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or the Project Company;
or (3) the winding up or liquidation of the affairs of such Issuer and, in each
case, such decree or order shall remain unstayed or such writ or


71

--------------------------------------------------------------------------------





other process shall not have been stayed or dismissed within sixty (60) days
from entry thereof; or (B) the Issuer or the Project Company, (1) commences a
voluntary case under any Applicable Law relating to bankruptcy, restructuring,
insolvency, receivership, winding-up, liquidation, reorganization, examination,
relief of debtors or other similar law now or hereafter in effect, or consents
to the entry of an order for relief in any involuntary case under any such law;
(2) consents to the appointment of or taking possession by a receiver, receiver
and manager, liquidator, examiner, assignee, custodian, trustee, sequestrator or
similar official of Issuer or the Project Company or for all or substantially
all of the property and assets of the Issuer or the Project Company; or (3)
effects any general assignment for the benefit of creditors, admits in writing
its inability to pay its debts generally as they come due, voluntarily suspends
payment of its obligations or becomes insolvent;
(d)    the failure of the Issuer to observe or perform in any material respect
any covenant or obligation of the Issuer set forth in this Indenture (other than
the failure to make any required payment with respect to the Notes), which has
not been cured within 30 days from the date of receipt by the Issuer of written
notice from the Indenture Trustee (to the extent a Responsible Officer of the
Indenture Trustee has received written notice or has actual knowledge thereof)
of such breach or default, or the failure of the Issuer to deposit into the
Collection Account all amounts held or received by the Issuer required to be
deposited therein within three (3) Business Days of the required deposit date;
(e)    any representation, warranty or statement of the Issuer (other than
representations and warranties as to whether a Designated Solar Asset is an
Eligible Solar Asset) contained in the Transaction Documents or any report,
document or certificate delivered by the Issuer pursuant to the foregoing
agreements shall prove to be incorrect in any material respect as of the time
when the same shall have been made and, within 30 days after written notice
thereof shall have been given to the Indenture Trustee and the Issuer by the
Transaction Manager, the Indenture Trustee (to the extent a Responsible Officer
of the Indenture Trustee has received written notice or has actual knowledge
thereof) or by the Majority Noteholders, the circumstance or condition in
respect of which such representation, warranty or statement was incorrect shall
not have been eliminated or otherwise cured (which cure may be effected by
payment of an indemnity claim) or waived by the Indenture Trustee, acting at the
direction of the Majority Noteholders;
(f)    the failure for any reason of the Indenture Trustee to have a first
priority perfected security interest in the Trust Estate or the Project Company
Collateral in favor of the Indenture Trustee, in each case subject to Permitted
Liens, which is not stayed, released or otherwise cured within ten days of
receipt of notice or knowledge thereof;
(g)    the Issuer or the Project Company becomes subject to registration as an
“investment company” under the 1940 Act;


72

--------------------------------------------------------------------------------





(h)    the Issuer or the Project Company shall become taxable as an association
(or publicly traded partnership taxable as a corporation) for U.S. federal or
state income tax purposes;
(i)    the failure by the Depositor or the Performance Guarantor to cure or pay
the Repurchase Price for a Defective Solar Asset in accordance with the
Depositor Contribution Agreement or Performance Guaranty, as applicable; or
(j)    there shall remain in force, undischarged, unsatisfied, and unstayed for
more than 30 consecutive days, any final non-appealable judgment in the amount
of $100,000 or more against the Issuer not covered by insurance.
In the case of any event described in the foregoing subparagraphs, after the
applicable grace period set forth in such subparagraphs, if any, the Indenture
Trustee shall give written notice to the Noteholders, the Rating Agency, the
Transaction Manager, the Transaction Transition Manager and the Issuer that an
Event of Default has occurred as of the date of such notice. The Issuer is
required to give the Indenture Trustee written notice of the occurrence of any
Event of Default promptly and in any event within two (2) Business Days after
the Issuer has actual knowledge thereof.
Section 9.02.    Actions of Indenture Trustee. If an Event of Default shall have
occurred and be continuing hereunder, the Indenture Trustee shall, at the
direction of the Super-Majority Noteholders, do one of the following:
(a)    declare the entire unpaid principal amount of the Notes, all interest
accrued and unpaid thereon and all other amounts payable under this Indenture
and the other Transaction Documents to be immediately due and payable;
(b)    either on its own or through an agent, take possession of and sell the
Trust Estate or the Project Company Collateral pursuant to Section 9.15,
provided, however, that neither the Indenture Trustee nor any collateral agent
may sell or otherwise liquidate the Trust Estate or the Project Company
Collateral unless either (i) the proceeds of such sale or liquidation are
sufficient to discharge in full the amounts then due and unpaid upon the Notes
for principal and accrued interest and the fees and all other amounts required
to be paid pursuant to the Priority of Payments or (ii) the Holders of 100% of
the Outstanding Note Balance consent thereto;
(c)    institute proceedings for collection of amounts due on the Notes or under
this Indenture by automatic acceleration or otherwise, or if no such
acceleration or collection efforts have been made, or if such acceleration or
collection efforts have been made, but have been annulled or rescinded, the
Indenture Trustee may elect to take possession of the Trust Estate or the
Project Company Collateral and collect or cause the collection of the proceeds
thereof and apply such proceeds in accordance with the applicable provisions of
this Indenture;
(d)    enforce any judgment obtained and collect any amounts adjudged from the
Issuer;


73

--------------------------------------------------------------------------------





(e)    institute any proceedings for the complete or partial foreclosure of the
Lien created by the Indenture with respect to the Trust Estate or the Lien
created by the Project Company Security Agreement with respect to the Project
Company Collateral; and
(f)    protect the rights of the Indenture Trustee and the Noteholders by taking
any appropriate action including exercising any remedy of a secured party under
the UCC or any other applicable law.
Notwithstanding the foregoing, upon the occurrence of an Event of Default of the
type described in clause (c) of the definition thereof, the entire Outstanding
Note Balance, all interest accrued and unpaid thereon and all other amounts
payable under this Indenture and the other Transaction Documents shall
automatically become immediately due and payable.
Section 9.03.    Indenture Trustee May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, composition or other judicial proceeding relative
to the Issuer or any other obligor upon the Notes or the property of the Issuer
or of such other obligor or their creditors, the Indenture Trustee (irrespective
of whether the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Indenture Trustee shall
have made any demand on the Issuer for the payment of overdue principal or any
interest or other amounts) shall, at the written direction of the Majority
Noteholders, by intervention in such proceeding or otherwise:
(a)    file and prove a claim for the whole amount owing and unpaid with respect
to the Notes issued hereunder and file such other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Indenture Trustee, its agents and counsel) and of the
Noteholders allowed in such proceeding; and
(b)    collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;
and any receiver, assignee, trustee, liquidator, or sequestrator (or other
similar official) in any such proceeding is hereby authorized by each Noteholder
to make such payments to the Indenture Trustee and, in the event that the
Indenture Trustee shall consent to the making of such payments directly to the
Noteholders, to pay to the Indenture Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee, its agents and counsel, and any other amounts due the Indenture Trustee
under Section 7.07.
Nothing herein contained shall be deemed to authorize the Indenture Trustee to
authorize and consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment, or composition affecting any of the
Notes or the rights of any Noteholder


74

--------------------------------------------------------------------------------





thereof, or to authorize the Indenture Trustee to vote with respect to the claim
of any Noteholder in any such proceeding.
Section 9.04.    Indenture Trustee May Enforce Claim Without Possession of
Notes. All rights of action and claims under this Indenture or the Notes may be
prosecuted and enforced by the Indenture Trustee without the possession of any
of the Notes or the production thereof in any proceeding relating thereto, and
any such proceeding instituted by the Indenture Trustee shall be brought in its
own name as trustee for the benefit of the Noteholders, and any recovery of
judgment shall be applied first, to the payment of the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee, its agents and
counsel and any other amounts due the Indenture Trustee under Section 7.07
(provided that, any indemnification by the Issuer under Section 7.07 shall be
paid only in the priority set forth in Section 5.05) and second, for the ratable
benefit of the Noteholders for all amounts due to such Noteholders.
Section 9.05.    Knowledge of Indenture Trustee. Any references herein to the
knowledge, discovery or learning of the Indenture Trustee shall mean and refer
to actual knowledge of a Responsible Officer of the Indenture Trustee.
Section 9.06.    Limitation on Suits. No Holder of any Note shall have any right
to institute any Proceeding, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder unless:
(a)    such Holder has previously given written notice to the Indenture Trustee
of a continuing Event of Default;
(b)    the Majority Noteholders shall have made written request to the Indenture
Trustee to institute Proceedings with respect to such Event of Default in its
own name as Indenture Trustee hereunder;
(c)    such Holder or Holders have offered to the Indenture Trustee reasonable
indemnity against the costs, expenses and liabilities to be incurred in
compliance with such request;
(d)    the Indenture Trustee for 30 days after its receipt of such notice,
request and offer of security or indemnity has failed to institute any such
Proceedings; and
(e)    no direction inconsistent with such written request has been given to the
Indenture Trustee during such 30-day period by the Majority Noteholders;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other
Holders of Notes, or to obtain or to seek to obtain priority or preference over
any other Holders or to enforce any right under this Indenture, except in the
manner herein provided.


75

--------------------------------------------------------------------------------





Section 9.07.    Unconditional Right of Noteholders to Receive Principal and
Interest. The Holders of the Notes shall have the right, which is absolute and
unconditional, subject to the express terms of this Indenture, to receive
payment of principal and interest on such Notes, subject to the respective
relative priorities provided for in this Indenture, as such principal and
interest becomes due and payable from the Trust Estate and the Project Company
Collateral and to institute Proceedings for the enforcement of any such payment,
and such right shall not be impaired except as expressly permitted herein
without the consent of such Holders.
Section 9.08.    Restoration of Rights and Remedies. If the Indenture Trustee or
any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Indenture Trustee or to such
Noteholder, then, and in every case, the Issuer, the Indenture Trustee and the
Noteholders shall, subject to any determination in such Proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Indenture Trustee and the Noteholders shall
continue as though no such Proceeding had been instituted.
Section 9.09.    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Notes in Section 2.09, no right or remedy herein conferred upon or
reserved to the Indenture Trustee or to the Noteholders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
Section 9.10.    Delay or Omission; Not Waiver. No delay or omission of the
Indenture Trustee or of any Holder of any Note to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or any acquiescence therein.
Every right and remedy given by this Article IX or by law to the Indenture
Trustee or to the Noteholders may be exercised from time to time, and as often
as may be deemed expedient, by the Indenture Trustee or by the Noteholders, as
the case may be.
Section 9.11.    Control by Noteholders. The Majority Noteholders shall have the
right to direct the time, method and place of conducting any Proceeding for any
remedy available to the Indenture Trustee or exercising any trust or power
conferred on the Indenture Trustee; provided that:
(a)    such direction shall not be in conflict with any rule of law or with this
Indenture including, without limitation, any provision hereof which expressly
provides for approval by a greater percentage of the aggregate principal amount
of all Outstanding Notes;


76

--------------------------------------------------------------------------------





(b)    the Indenture Trustee may take any other action deemed proper by the
Indenture Trustee which is not inconsistent with such direction; provided,
however, that, subject to Section 7.01, the Indenture Trustee need not take any
action which a Responsible Officer or Officers of the Indenture Trustee in good
faith determines might involve it in personal liability (unless the Indenture
Trustee is furnished with the reasonable indemnity referred to in
Section 9.11(c)); and
(c)    the Indenture Trustee has been furnished reasonable indemnity against
costs, expenses and liabilities which it might incur in connection therewith.
Section 9.12.    Waiver of Certain Events by Less Than All Noteholders. The
Super-Majority Noteholders may, on behalf of the Holders of all the Notes, waive
any past Default, Event of Default or Transaction Manager Termination Event, and
its consequences, except:
(a)    a Default in the payment of the principal of or interest on any Note, or
a Default caused by the Issuer becoming subject to registration as an
“investment company” under the 1940 Act, or
(b)    with respect to a covenant or provision hereof which under Article X
cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected.
Upon any such waiver, such Default, Event of Default or Transaction Manager
Termination Event shall cease to exist, and any Default, Event of Default or
Transaction Manager Termination Event or other consequence arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default, Event of Default or
Transaction Manager Termination Event or impair any right consequent thereon.
Section 9.13.    Undertaking for Costs. All parties to this Indenture agree, and
each Noteholder and each Note Owner by its acceptance of a Note, shall be deemed
to have agreed, that any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Indenture, or in any suit
against the Indenture Trustee for any action taken, suffered or omitted by it as
Indenture Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 9.13 shall not apply to any suit instituted by the
Indenture Trustee or to any suit instituted by any Noteholder for the
enforcement of the payment of the principal of or interest on any Note on or
after the Rated Final Maturity expressed in such Note.
Section 9.14.    Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not, at any time, insist upon,
or plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture;


77

--------------------------------------------------------------------------------





and the Issuer (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not
hinder, delay or impede the execution of any power herein granted to the
Indenture Trustee, but will suffer and permit the execution of every such power
as though no such law had been enacted.
Section 9.15.    Sale of Trust Estate and Project Company Collateral.
(a)     The power to effect any sale of any portion of the Trust Estate and the
Project Company Collateral pursuant to this Article IX shall not be exhausted by
any one or more sales as to any portion of the Trust Estate or the Project
Company Collateral remaining unsold, but shall continue unimpaired until the
entire Trust Estate and all of the Project Company Collateral securing the Notes
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee,
acting on its own or through an agent, may from time to time postpone any sale
by public announcement made at the time and place of such sale.
(b)    The Indenture Trustee shall not, in any private sale, sell to a third
party the Trust Estate or the Project Company Collateral, or any portion thereof
unless the Super-Majority Noteholders direct the Indenture Trustee, in writing,
to make such sale or unless either (i) the proceeds of such sale or liquidation
are sufficient to discharge in full the amounts then due and unpaid upon the
Notes for principal and accrued interest and the fees and all other amounts
required to be paid pursuant the Priority of Payments or (ii) the Holders
of 100% of the principal amount of the Notes then Outstanding consent thereto.
(c)    The Indenture Trustee or any Noteholder may bid for and acquire any
portion of the Trust Estate or the Project Company Collateral in connection with
a public or private sale thereof, and in lieu of paying cash therefor, any
Noteholder may make settlement for the purchase price by crediting against
amounts owing on the Notes of such Holder or other amounts owing to such Holder
secured by this Indenture, that portion of the net proceeds of such sale to
which such Holder would be entitled, after deducting the reasonable costs,
charges and expenses incurred by the Indenture Trustee or the Noteholders in
connection with such sale. The Notes need not be produced in order to complete
any such sale, or in order for the net proceeds of such sale to be credited
against the Notes. The Indenture Trustee or the Noteholders may hold, lease,
operate, manage or otherwise deal with any property so acquired in any manner
permitted by law.
(d)    The Indenture Trustee shall execute and deliver an appropriate instrument
of conveyance transferring its interest in any portion of the Trust Estate or
the Project Company Collateral in connection with a sale thereof. In addition,
the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate or the Project Company Collateral in connection with
a sale thereof, and to take all action necessary to effect such sale. No
purchaser or transferee at such a sale shall be bound to


78

--------------------------------------------------------------------------------





ascertain the Indenture Trustee’s authority, inquire into the satisfaction of
any conditions precedent or see to the application of any monies.
(e)    The method, manner, time, place and terms of any sale of all or any
portion of the Trust Estate or the Project Company Collateral shall be
commercially reasonable.
(f)    This Section 9.15 is subject to Section 7.01(i).
Section 9.16.    Action on Notes. The Indenture Trustee’s right to seek and
recover judgment on the Notes or under this Indenture shall not be affected by
the seeking, obtaining or application of any other relief under or with respect
to this Indenture. Neither the Lien of this Indenture nor any rights or remedies
of the Indenture Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Indenture Trustee against the Issuer or by the levy of any
execution under such judgment upon any portion of the Trust Estate, upon any
portion of the Project Company Collateral or upon any of the assets of the
Issuer.
ARTICLE X    

SUPPLEMENTAL INDENTURES
Section 10.01.    Supplemental Indentures Without Noteholder Approval.
(a)     Provided that (i) the Issuer shall have provided prior written notice to
the Rating Agency of such modification, (ii) the Indenture Trustee shall have
received a Tax Opinion, and (iii) if requested by the Indenture Trustee, the
Indenture Trustee shall (x) have received an opinion that (a) such modification
is authorized or permitted under the terms of this Indenture and will not have a
material adverse effect on any Noteholder, and (b) that all conditions precedent
to the execution of such modification have been satisfied or (y) have received
an officer’s certificate of the Transaction Manager that such modification is
authorized or permitted under the terms of this Indenture and will not have a
material adverse effect on any Noteholder and the Indenture Trustee shall have
received Rating Agency Confirmation with respect to such action (provided that
the Issuer shall not be required to obtain Rating Agency Confirmation or the
consent of any person with respect to any modification described in clauses (i),
(ii) or (iii) below), the Issuer and the Indenture Trustee, when authorized and
directed by an Issuer Order, at any time and from time to time, may without the
consent of the Noteholders, enter into one or more amendments or indentures
supplemental hereto, in form satisfactory to the Indenture Trustee for any of
the following purposes:
(i)    to correct, amplify or add to the description of any property at any time
subject to the Lien of this Indenture, or better to assure, convey and confirm
unto the Indenture Trustee any property subject or required to be subjected to
the Lien of this Indenture, or to subject to the Lien of this Indenture
additional property;


79

--------------------------------------------------------------------------------





(ii)    to evidence the succession of another Person to either the Issuer or the
Indenture Trustee in accordance with the terms hereof, and the assumption by any
such successor of the covenants of the Issuer or the Indenture Trustee contained
herein and in the Notes;
(iii)     to cure any ambiguity, to correct any manifest error or any error
which is of a formal, minor or technical nature, to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein or to conform the provisions herein to the descriptions set forth in the
Offering Circular;
(iv)     to add to the covenants of the Issuer or the Indenture Trustee, for the
benefit of the Noteholders or to surrender any right or power herein conferred
upon the Issuer; or
(v)    to effect any matter specified in Section 10.06.
(b)    Promptly after the execution by the Issuer and the Indenture Trustee of
any amendment or supplemental indenture pursuant to this Section 10.01, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture. Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such amendment or supplemental indenture.
Section 10.02.    Supplemental Indentures with Consent of Noteholders.
(a)     With the prior written consent of each Noteholder affected thereby,
prior written notice to the Rating Agency and receipt by the Indenture Trustee
of a Tax Opinion, the Issuer and the Indenture Trustee, when authorized and
directed by an Issuer Order, at any time and from time to time, may enter into
an amendment or a supplemental indenture for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, this Indenture or of modifying in any manner the rights of the Noteholders
under this Indenture for the following purposes:
(i)    to change the Rated Final Maturity of the principal of any Note, or the
due date of any payment of interest on any Note, or reduce the principal amount
thereof, or the interest rate thereon, change the place of payment where, or the
coin or currency in which any Note or any interest thereon is payable, or impair
the right to institute suit for the enforcement of the payment of interest due
on any Note on or after the due date thereof or for the enforcement of the
payment of the entire remaining unpaid principal amount of any Note on or after
the Rated Final Maturity thereof or change any provision of Article VI regarding
the amounts payable upon any Voluntary Prepayment of the Notes;
(ii)    to reduce the percentage of the Outstanding Note Balance of the Notes,
the consent of the Noteholders of which is required to approve any such
supplemental indenture;


80

--------------------------------------------------------------------------------





or the consent of the Noteholders of which is required for any waiver of
compliance with provisions of this Indenture or Events of Default or Transaction
Manager Termination Events under this Indenture or under the Transaction
Management Agreement and their consequences provided for in this Indenture or
for any other purpose hereunder;
(iii)    to modify any of the provisions of this Section 10.02;
(iv)    to modify or alter the provisions of the proviso to the definition of
the term “Outstanding”; or
(v)    to permit the creation of any other Lien with respect to any part of the
Trust Estate or terminate the Lien of this Indenture on any property at any time
subject hereto or, except with respect to any action which would not have a
material adverse effect on any Noteholder (as evidenced by an Opinion of Counsel
to such effect), deprive the Noteholder of the security afforded by the Lien of
this Indenture.
(b)    With the prior written consent of the Majority Noteholders, and receipt
by the Indenture Trustee of a Tax Opinion, the Issuer and the Indenture Trustee,
when authorized and directed by an Issuer Order, at any time and from time to
time, may enter into one or more amendments or indentures supplemental hereto,
in form and substance satisfactory to the Indenture Trustee (acting at the
direction of the Majority Noteholders) for the purpose of modifying, eliminating
or adding to the provisions of this Indenture; provided, that such supplemental
indentures shall not have any of the effects described in paragraphs (i) through
(v) of Section 10.02(a).
(c)    Promptly after the execution by the Issuer and the Indenture Trustee of
any amendment or supplemental indenture pursuant to this Section 10.02, the
Indenture Trustee shall make available to the Noteholders and the Rating Agency
a copy of such supplemental indenture. Any failure of the Indenture Trustee to
mail such copy shall not, however, in any way impair or affect the validity of
any such supplemental indenture.
(d)    Whenever the Issuer or the Indenture Trustee solicits a consent to any
amendment or supplement to the Indenture, the Issuer shall fix a record date in
advance of the solicitation of such consent for the purpose of determining the
Noteholders entitled to consent to such amendment or supplement. Only those
Noteholders at such record date shall be entitled to consent to such amendment
or supplement whether or not such Noteholders continue to be Holders after such
record date.
Section 10.03.    Execution of Amendments and Supplemental Indentures. In
executing, or accepting the additional trusts created by, any amendment or
supplemental indenture permitted by this Article X or the modifications thereby
of the trusts created by this Indenture, the Indenture Trustee shall be entitled
to receive, and (subject to Section 7.01) shall be fully protected in relying
upon, an Opinion of Counsel (i) stating that the execution of such supplemental
indenture is


81

--------------------------------------------------------------------------------





authorized or permitted by this Indenture and (ii) in accordance with Section
3.06. The Indenture Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Indenture Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
Section 10.04.    Effect of Amendments and Supplemental Indentures. Upon the
execution of any amendment or supplemental indenture under this Article X, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Notes which have theretofore been or thereafter are authenticated and
delivered hereunder shall be bound thereby.
Section 10.05.    Reference in Notes to Amendments and Supplemental Indentures.
Notes authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Article X may, and if required by the
Issuer shall, bear a notation as to any matter provided for in such supplemental
indenture. If the Issuer shall so determine, new Notes so modified as to conform
to any such supplemental indenture may be prepared and executed by the Issuer
and authenticated and delivered by the Indenture Trustee in exchange for
Outstanding Notes.
Section 10.06.    Indenture Trustee to Act on Instructions. Notwithstanding any
provision herein to the contrary (other than Section 10.02), in the event the
Indenture Trustee is uncertain as to the intention or application of any
provision of this Indenture or any other agreement to which it is a party, or
such intention or application is ambiguous as to its purpose or application, or
is, or appears to be, in conflict with any other applicable provision thereof,
or if this Indenture or any other agreement to which it is a party permits or
does not prohibit any determination by the Indenture Trustee, or is silent or
incomplete as to the course of action which the Indenture Trustee is required or
is permitted or may be permitted to take with respect to a particular set of
facts or circumstances, the Indenture Trustee shall, at the expense of the
Issuer, be entitled to request and rely upon the following: (a) written
instructions of the Issuer directing the Indenture Trustee to take certain
actions or refrain from taking certain actions, which written instructions shall
contain a certification that the taking of such actions or refraining from
taking certain actions is in the best interest of the Noteholders and (b) prior
written consent of the Majority Noteholders. In such case, the Indenture Trustee
shall have no liability to the Issuer or the Noteholders for, and the Issuer
shall hold harmless the Indenture Trustee from, any liability, costs or expenses
arising from or relating to any action taken by the Indenture Trustee acting
upon such instructions, and the Indenture Trustee shall have no responsibility
to the Noteholders with respect to any such liability, costs or expenses. The
Issuer shall provide a copy of such written instructions to the Rating Agency.
ARTICLE XI    

[RESERVED]


82

--------------------------------------------------------------------------------





ARTICLE XII    

MISCELLANEOUS
Section 12.01.    Compliance Certificates and Opinions; Furnishing of
Information. Upon any application or request by the Issuer to the Indenture
Trustee to take any action under any provision of this Indenture (except with
respect to ordinary course actions under this Indenture and except as otherwise
specifically provided in this Indenture), the Issuer, at the request of the
Indenture Trustee, shall furnish to the Indenture Trustee a certificate stating
that all conditions precedent, if any, provided for in this Indenture relating
to the proposed action have been complied with and an Opinion of Counsel stating
that, in the opinion of such counsel, all such conditions precedent, if any,
have been complied with, except that in the case of any such application or
request as to which the furnishing of certificates and Opinions of Counsel are
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or Opinion of
Counsel need be furnished.
Section 12.02.    Form of Documents Delivered to Indenture Trustee.
(a)     If several matters are required to be certified by, or covered by an
opinion of, any specified Person, it is not necessary that all such matters be
certified by, or covered by the opinion of, only one such Person, or that they
be so certified or covered by only one document, but one such Person may certify
or give an opinion with respect to some matters and one or more other such
Persons as to other matters, and any such Person may certify or give an opinion
as to such matters in one or several documents.
(b)    Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by outside counsel, unless such Authorized Officer knows, or
in the exercise of reasonable care should know, that the certificate or opinion
or representations with respect to the matters upon which his certificate or
opinion is based are erroneous. Any such certificate or opinion or any Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of any
relevant Person, stating that the information with respect to such factual
matters is in the possession of such Person, unless such officer or counsel
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to such matters are erroneous. Any
Opinion of Counsel may be based on the written opinion of other counsel, in
which event such Opinion of Counsel shall be accompanied by a copy of such other
counsel’s opinion and shall include a statement to the effect that such counsel
believes that such counsel and the Indenture Trustee may reasonably rely upon
the opinion of such other counsel.


83

--------------------------------------------------------------------------------





(c)    Where any Person is required to make, give or execute two or more
applications, requests, consents, notices, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
(d)    Wherever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that the Issuer
or the Transaction Manager shall deliver any document as a condition of the
granting of such application, or as evidence of the Issuer’s or the Transaction
Manager’s compliance with any term hereof, it is intended that the truth and
accuracy, at the time of the granting of such application or at the effective
date of such notice or report (as the case may be), of the facts and opinions
stated in such document shall in such case be conditions precedent to the right
of the Issuer to have such application granted or to the sufficiency of such
notice or report. The foregoing shall not, however, be construed to affect the
Indenture Trustee’s right to rely upon the truth and accuracy of any statement
or opinion contained in any such document as provided in Section 7.01(b)(ii).
(e)    Wherever in this Indenture it is provided that the absence of the
occurrence and continuation of a Default, an Event of Default or a Transaction
Manager Termination Event is a condition precedent to the taking of any action
by the Indenture Trustee at the request or direction of the Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Issuer’s or the Indenture Trustee’s right to make such request or
direction, the Indenture Trustee shall be protected in acting in accordance with
such request or direction if a Responsible Officer of the Indenture Trustee does
not have actual knowledge of the occurrence and continuation of such Default,
Event of Default or Transaction Manager Termination Event.
Section 12.03.    Acts of Noteholders.
(a)     Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by an agent duly appointed
in writing; and, except as herein otherwise expressly provided, such action
shall become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 7.01) conclusive in favor of
the Indenture Trustee and the Issuer, if made in the manner provided in this
Section 12.03.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the


84

--------------------------------------------------------------------------------





individual signing such instrument or writing acknowledged to him the execution
thereof. Whenever such execution is by an officer of a corporation or a member
of a limited liability company or a partnership on behalf of such corporation,
limited liability company or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.
(c)    The ownership of Notes shall be proved by the Note Register.
(d)    Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Notes shall bind the Holder of every Note
issued upon the registration or transfer thereof or in exchange therefor or in
lieu thereof, with respect to anything done, omitted or suffered to be done by
the Indenture Trustee or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Notes.
Section 12.04.    Notices, Etc. Any request, demand, authorization, direction,
notice, consent, waiver or act of Noteholders or other documents provided or
permitted by this Indenture to be made upon, given or furnished to, or filed
with:
(a)    the Indenture Trustee by any Noteholder or by the Issuer, shall be in
writing and shall be delivered personally or mailed by first-class registered or
certified mail, postage prepaid, or by telephonic facsimile transmission and
overnight delivery service, postage prepaid, and received by, a Responsible
Officer of the Indenture Trustee at its Corporate Trust Office listed below; or
(b)    any other Person shall be in writing and shall be delivered personally or
by electronic or telephonic facsimile transmission and prepaid overnight
delivery service at the address listed below or at any other address
subsequently furnished in writing to the Indenture Trustee by the applicable
Person.


85

--------------------------------------------------------------------------------





To the Indenture Trustee:
Wells Fargo Bank, National Association
600 S. 4th Street
MAC N9300-061
Minneapolis, MN 55479
Attention: Corporate Trust Services – Asset Backed
Administration
Phone: (612) 667-8058
Fax: (612) 667-3464
 
 
To the Issuer:
Sunrun Xanadu Issuer 2019-1, LLC
c/o Sunrun Inc.
595 Market Street
San Francisco, CA 94105
Attention: General Counsel


 
 
with a copy to:
Sunrun Inc.
595 Market Street
San Francisco, CA 94105
Attention: General Counsel


 
 
To KBRA:
Kroll Bond Rating Agency, Inc.
845 Third Avenue, 4th Floor
New York, NY 10022
Attention: ABS Surveillance
Email: abssurveillance@kbra.com 




Notices delivered to the Rating Agency shall be by electronic delivery to the
email address set forth above where information is available in electronic
format. In addition, upon the written request of any beneficial owner of a Note,
the Indenture Trustee shall provide to such beneficial owner copies of such
notices, reports or other information delivered, in one or more of the means
requested, by the Indenture Trustee hereunder to other Persons as such
beneficial owner may reasonably request.
Section 12.05.    Notices and Reports to Noteholders; Waiver of Notices.
(a)     Where this Indenture provides for notice to Noteholders of any event or
the mailing of any report to the Noteholders, such notice or report shall be
written and shall be sufficiently given (unless otherwise herein expressly
provided) if mailed, first-class, postage-prepaid, to each Noteholder affected
by such event or to whom such report is required to be mailed or sent via


86

--------------------------------------------------------------------------------





electronic mail, at the address or electronic mail address of such Noteholder as
it appears on the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice or the mailing
of such report. In any case where a notice or report to Noteholders is mailed in
the manner provided above, neither the failure to mail such notice or report,
nor any defect in any notice or report so mailed, to any particular Noteholder
shall affect the sufficiency of such notice or report with respect to other
Noteholders, and any notice or report which is mailed in the manner herein
provided shall be conclusively presumed to have been duly given or provided.
(b)    Where this Indenture provides for notice in any manner, such notice may
be waived in writing by any Person entitled to receive such notice, either
before or after the event, and such waiver shall be the equivalent of such
notice. Waivers of notice by Noteholders shall be filed with the Indenture
Trustee, but such filing shall not be a condition precedent to the validity of
any action taken in reliance upon such waiver.
(c)    If, by reason of the suspension of regular mail service as a result of a
strike, work stoppage or similar activity, it shall be impractical to mail
notice of any event to the Noteholders when such notice is required to be given
pursuant to any provision of this Indenture, then any manner of giving such
notice as shall be satisfactory to the Indenture Trustee shall be deemed to be a
sufficient giving of such notice.
(d)    The Indenture Trustee shall promptly upon written request furnish to each
Noteholder each Quarterly Transaction Report and, unless directed to do so under
any other provision of this Indenture or any other Transaction Document (in
which case no request shall be necessary), a copy of all reports, financial
statements and notices received by the Indenture Trustee pursuant to this
Indenture and the other Transaction Documents, but only with the use of a
password provided by the Indenture Trustee; provided, however, the Indenture
Trustee shall have no obligation to provide such information described in this
Section 12.05 until it has received the requisite information from the Issuer or
the Transaction Manager. The Indenture Trustee will make no representation or
warranties as to the accuracy or completeness of such documents and will assume
no responsibility therefor. The Indenture Trustee’s internet website will
initially be located at www.CTSLink.com or at such other address as the
Indenture Trustee shall notify the parties to the Indenture from time to time.
In connection with providing access to the Indenture Trustee’s website, the
Indenture Trustee may require registration and the acceptance of a disclaimer.
The Trustee shall not be liable for the dissemination of information in
accordance with this Indenture.
Section 12.06.    Rules by Indenture Trustee. The Indenture Trustee may make
reasonable rules for any meeting of Noteholders.
Section 12.07.    Issuer Obligation. Each of the Indenture Trustee and each
Noteholder accepts that the enforceability against the Issuer under this
Indenture and under the Notes shall be limited to the assets of the Issuer,
whether tangible or intangible, real or person (including the Trust Estate)


87

--------------------------------------------------------------------------------





and the proceeds thereof. No recourse may be taken, directly or indirectly,
against (a) any member, manager, officer, employee, trustee, agent or director
of the Issuer or of any predecessor of the Issuer, (b) any member, manager,
beneficiary, officer, employee, trustee, agent, director or successor or assign
of a holder of a member or limited liability company interest in the Issuer, or
(c) any incorporator, subscriber to capital stock, stockholder, officer,
director, employee or agent of the Indenture Trustee or any predecessor or
successor thereof, with respect to the Issuer’s obligations with respect to the
Notes or any of the statements, representations, covenants, warranties or
obligations of the Issuer under this Indenture or any Note or other writing
delivered in connection herewith or therewith.
Section 12.08.    Enforcement of Benefits. The Indenture Trustee for the benefit
of the Noteholders shall be entitled to enforce and, at the written direction of
and with indemnity by the Super-Majority Noteholders, the Indenture Trustee
shall enforce the covenants and agreements of the Transaction Manager contained
in the Transaction Management Agreement, the Transaction Transition Manager
contained in the Manager Transition Agreement, the Custodian contained in the
Custodial Agreement, the Depositor contained in the Depositor Contribution
Agreement, any Sunrun Party in any other Contribution Agreement, the Performance
Guaranty contained in the Performance Guaranty and each other Transaction
Document.
Section 12.09.    Effect of Headings and Table of Contents. The Section and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.
Section 12.10.    Successors and Assigns. All covenants and agreements in this
Indenture by the Issuer and the Indenture Trustee shall bind their respective
successors and assigns, whether so expressed or not.
Section 12.11.    Separability. If any provision in this Indenture or in the
Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Indenture, a
provision as similar in its terms and purpose to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.
Section 12.12.    Benefits of Indenture. Nothing in this Indenture or in the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, any separate trustee or co-trustee
appointed under Section 7.13 and the Noteholders, any benefit or any legal or
equitable right, remedy or claim under this Indenture.
Section 12.13.    Legal Holidays. If the date of any Payment Date or any other
date on which principal of or interest on any Note is proposed to be paid or any
date on which mailing of notices


88

--------------------------------------------------------------------------------





by the Indenture Trustee to any Person is required pursuant to any provision of
this Indenture, shall not be a Business Day, then (notwithstanding any other
provision of the Notes or this Indenture) payment or mailing of such notice need
not be made on such date, but may be made or mailed on the next succeeding
Business Day with the same force and effect as if made or mailed on the nominal
date of any such Payment Date or other date for the payment of principal of or
interest on any Note, or as if mailed on the nominal date of such mailing, as
the case may be, and in the case of payments, no interest shall accrue for the
period from and after any such nominal date, provided such payment is made in
full on such next succeeding Business Day.
Section 12.14.    Governing Law; Jurisdiction; Waiver of Jury Trial.
(a) This Indenture and each Note shall be construed in accordance with and
governed by the substantive laws of the State of New York (including New York
General Obligations Laws §§ 5-1401 and 5-1402, but otherwise without regard to
conflicts of law provisions thereof, except with regard to the UCC) applicable
to agreements made and to be performed therein.
(b)    The Parties hereto agree to the non-exclusive jurisdiction of the state
and federal courts in New York.
(c)    TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO AND EACH
NOTEHOLDER BY ACCEPTANCE OF A NOTE IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION PROCEEDING OR COUNTERCLAIM BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS INDENTURE, ANY OTHER DOCUMENT IN CONNECTION HEREWITH OR
ANY MATTER ARISING HEREUNDER OR THEREUNDER.
Section 12.15.    Counterparts. This Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same agreement.
Delivery of an executed counterpart of this Indenture by facsimile or other
electronic transmission (i.e., “pdf” or “tif”) shall be effective delivery of a
manually executed counterpart hereof and deemed an original.
Section 12.16.    Recording of Indenture. If this Indenture is subject to
recording in any appropriate public recording offices, the Issuer shall effect
such recording at its expense in compliance with an Opinion of Counsel to the
effect that such recording is necessary either for the protection of the
Noteholders or any other person secured hereunder or for the enforcement of any
right or remedy granted to the Indenture Trustee under this Indenture or any
other Transaction Document.
Section 12.17.    Further Assurances. The Issuer agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
required or reasonably requested by the Indenture Trustee to effect more fully
the purposes of this Indenture, including, without


89

--------------------------------------------------------------------------------





limitation, the execution of any financing statements or continuation statements
relating to the Trust Estate for filing under the provisions of the UCC of any
applicable jurisdiction.
Section 12.18.    No Bankruptcy Petition Against the Issuer. The Indenture
Trustee agrees (and each Noteholder by its acceptance of the Notes shall be
deemed to agree) that, prior to the date that is one year and one day after the
payment in full of all amounts payable with respect to the Notes, it will not
institute against the Issuer, or join any other Person in instituting against
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under the laws of the United States
or any State of the United States. This Section 12.18 shall survive the
termination of this Indenture.
Section 12.19.    [Reserved].
Section 12.20.    Repurchase Demands. The Indenture Trustee will promptly notify
the Issuer, the Transaction Manager and the Depositor of any demand by a
Noteholder (or a beneficial owner thereof) made in writing to a Responsible
Officer of the Indenture Trustee that the Depositor pay the Repurchase Price in
respect of a Defective Solar Asset, whether on account of a breach of
representation or warranty or otherwise. Other than forwarding Noteholder
demands in accordance with this Section 12.20, the Indenture Trustee shall have
no responsibility for compliance by the Issuer, the Transaction Manager or the
Depositor with any reporting requirements under federal securities laws with
respect to breaches of representations and warranties and shall not be required
to determine whether or not such a breach has occurred or is material.
Section 12.21.    [Reserved].
Section 12.22.    Tax Treatment Disclosure. Any person (and each employee,
representative, or other agent of such person) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to such person relating to such tax treatment and
tax structure.
Section 12.23.    Multiple Roles. The parties expressly acknowledge and consent
to Wells Fargo Bank, National Association, acting in the multiple roles of
Indenture Trustee, the Transaction Transition Manager and the Custodian. Wells
Fargo Bank, National Association may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
or other breach of duties to the extent that any such conflict or breach arises
from the performance by Wells Fargo Bank, National Association of express duties
set forth in this Indenture in any of such capacities, all of which defenses,
claims or assertions are hereby expressly waived by the other parties hereto
except in the case of negligence (other than errors in judgment), bad faith or
willful misconduct by Wells Fargo Bank, National Association.
Section 12.24.    PATRIOT Act. The parties hereto acknowledge that in accordance
with the Customer Identification Program (CIP) requirements established under
the Uniting and


90

--------------------------------------------------------------------------------





Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, the Patriot
Act), the Indenture Trustee in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Indenture Trustee. Each party hereby agrees that it shall
provide the Indenture Trustee with such information as the Indenture Trustee may
request from time to time in order to comply with any applicable requirements of
the Patriot Act.
ARTICLE XIII    

TERMINATION
Section 13.01.    Termination of Indenture.
(a)     This Indenture shall terminate on or after the Termination Date upon the
payment to the Noteholders and the Indenture Trustee of all amounts required to
be paid to them pursuant to this Indenture, and the conveyance and transfer of
all right, title and interest in and to the property and funds in the Trust
Estate to the Issuer. The Transaction Manager shall promptly notify the
Indenture Trustee in writing of any prospective termination pursuant to this
Article XIII.
(b)    Notice of any prospective termination, specifying the Payment Date for
payment of the final payment and requesting the surrender of the Notes for
cancellation, shall be given promptly by the Indenture Trustee by letter to the
Noteholders as of the applicable Record Date and the Rating Agency upon the
Indenture Trustee receiving written notice of such event from the Issuer or the
Transaction Manager. The Issuer or the Transaction Manager shall give such
notice to the Indenture Trustee not later than the 5th day of the month of the
final Payment Date stating (i) the Payment Date upon which final payment of the
Notes shall be made, (ii) the amount of any such final payment, and (iii) the
location for presentation and surrender of the Notes. Surrender of the Notes
that are Definitive Notes shall be a condition of payment of such final payment.
[SIGNATURE PAGE FOLLOWS]




91

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer and the Indenture Trustee have caused this
Indenture to be duly executed as of the day and year first above written.
SUNRUN XANADU ISSUER 2019-1, LLC, as Issuer
 
By: Sunrun Xanadu Depositor 2019-1, LLC
Its: Sole Member


By: Sunrun Xanadu Investor 2019-1, LLC
Its: Sole Member


By: Sunrun Xanadu Holdco 2019-1, LLC
Its: Sole Member


By: Sunrun Inc.
Its: Sole Member


By /s/ Robert Komin, Jr.   
Name: Robert Komin, Jr.
Title: Chief Financial Officer
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee
 
By /s/ Chad Schafer   
Name: Chad Schafer
Title: Vice President
 
 
 



Agreed and Acknowledged:
 
SUNRUN INC.,
as Transaction Manager
 
By /s/ Robert Komin, Jr.   
Name: Robert Komin, Jr.
Title: Chief Financial Officer





[Signature Page to Sunrun 2019-1 Indenture]



--------------------------------------------------------------------------------






SCHEDULE I

SCHEDULE OF SOLAR ASSETS
[See attached]


I-1

--------------------------------------------------------------------------------






SCHEDULE II

SCHEDULED HOST CUSTOMER PAYMENTS

[On file with the Indenture Trustee]


II-1

--------------------------------------------------------------------------------






SCHEDULE III

SCHEDULED PBI PAYMENTS

[On file with the Indenture Trustee]






III-1

--------------------------------------------------------------------------------






SCHEDULE IV

SCHEDULED OUTSTANDING NOTE BALANCE
Payment Date
Scheduled Outstanding Note Balance ($)
Closing Date
[***]
June 2019
[***]
September 2019
[***]
December 2019
[***]
March 2020
[***]
June 2020
[***]
September 2020
[***]
December 2020
[***]
March 2021
[***]
June 2021
[***]
September 2021
[***]
December 2021
[***]
March 2022
[***]
June 2022
[***]
September 2022
[***]
December 2022
[***]
March 2023
[***]
June 2023
[***]
September 2023
[***]
December 2023
[***]
March 2024
[***]
June 2024
[***]
September 2024
[***]
December 2024
[***]
March 2025
[***]
June 2025
[***]
September 2025
[***]
December 2025
[***]
March 2026
[***]
June 2026
[***]
September 2026
[***]
December 2026
[***]
March 2027
[***]
June 2027
[***]
September 2027
[***]
December 2027
[***]
March 2028
[***]



IV-1

--------------------------------------------------------------------------------





June 2028
[***]
September 2028
[***]
December 2028
[***]
March 2029
[***]
June 2029
[***]
September 2029
[***]
December 2029
[***]
March 2030
[***]
June 2030
[***]
September 2030
[***]
December 2030
[***]
March 2031
[***]
June 2031
[***]
September 2031
[***]
December 2031
[***]
March 2032
[***]
June 2032
[***]
September 2032
[***]
December 2032
[***]
March 2033
[***]
June 2033
[***]
September 2033
[***]
December 2033
[***]
March 2034
[***]
June 2034
[***]
September 2034
[***]
December 2034
[***]
March 2035
[***]
June 2035
[***]
September 2035
[***]
December 2035
[***]
March 2036
[***]
June 2036
[***]
September 2036
[***]
December 2036
[***]
March 2037
[***]
June 2037
[***]
September 2037
[***]
December 2037
[***]
March 2038
[***]
June 2038
[***]
September 2038
[***]
December 2038
[***]



IV-2

--------------------------------------------------------------------------------





March 2039
[***]
June 2039
[***]
September 2039
[***]
December 2039
[***]
March 2040
[***]
June 2040
[***]
September 2040
[***]
December 2040
[***]
March 2041
[***]
June 2041
[***]
September 2041
[***]
December 2041
[***]
March 2042
[***]
June 2042
[***]
September 2042
[***]
December 2042
[***]
March 2043
[***]
June 2043
[***]





IV-3

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF NOTE
Note Number: [__]
UNLESS THIS GLOBAL NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY GLOBAL NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE
AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS MADE
IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE INDENTURE REFERRED TO
HEREIN.
THIS GLOBAL NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND NEITHER THIS GLOBAL NOTE NOR ANY INTEREST
HEREIN MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF THIS GLOBAL
NOTE OR ANY INTEREST HEREIN IS HEREBY NOTIFIED THAT THE SELLER OF THIS GLOBAL
NOTE OR INTEREST HEREIN MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN AGREES FOR THE BENEFIT OF
THE ISSUER THAT (A) THIS NOTE AND ANY INTEREST HEREIN MAY NOT BE OFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN DENOMINATIONS LOWER THAN $100,000
AND IN INTEGRAL MULTIPLES OF $1,000 IN EXCESS THEREOF, AND ONLY (I) IN THE
UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED
STATES IN AN


A-1

--------------------------------------------------------------------------------





OFFSHORE TRANSACTION IN ACCORDANCE WITH REGULATION S, OR (III) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (IF AVAILABLE AND
EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER AND THE INDENTURE
TRUSTEE), IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED
TO, NOTIFY ANY PURCHASER OF THIS GLOBAL NOTE OR ANY INTEREST HEREIN FROM IT OF
THE RESALE RESTRICTIONS REFERRED TO ABOVE. NOTWITHSTANDING THE FOREGOING
RESTRICTION, ANY NOTE THAT HAS BEEN PROPERLY ISSUED IN AN AMOUNT NO LESS THAN
$100,000 MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
DENOMINATIONS LESS THAN $100,000 IF SUCH LESSER DENOMINATION IS SOLELY A RESULT
OF A REDUCTION IN PRINCIPAL DUE TO PAYMENTS MADE IN ACCORDANCE WITH THIS
INDENTURE.
[FOR REGULATION S TEMPORARY GLOBAL NOTE, ADD THE FOLLOWING:
THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE SECURITIES ACT WHICH IS EXCHANGEABLE FOR A REGULATION S PERMANENT GLOBAL
NOTE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN AND IN THE INDENTURE
REFERRED TO HEREIN.]
THE PURCHASER UNDERSTANDS THAT THE ISSUER MAY RECEIVE A LIST OF PARTICIPANTS
HOLDING POSITIONS IN THE NOTES FROM THE SECURITIES DEPOSITORY.
SECTIONS 2.07 AND 2.08 OF THE INDENTURE CONTAIN FURTHER RESTRICTIONS ON THE
TRANSFER AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE ACCEPTED THIS NOTE SUBJECT TO THE FOREGOING
RESTRICTIONS ON TRANSFERABILITY.
EACH NOTEHOLDER OR NOTE OWNER, BY ITS ACCEPTANCE OF THIS NOTE (OR INTEREST
THEREIN), COVENANTS AND AGREES THAT SUCH NOTEHOLDER OR NOTE OWNER, AS THE CASE
MAY BE, SHALL NOT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE
TERMINATION OF THE INDENTURE, ACQUIESCE, PETITION OR OTHERWISE INVOKE OR CAUSE
THE ISSUER TO INVOKE THE PROCESS OF ANY COURT OR GOVERNMENTAL AUTHORITY FOR THE
PURPOSE OF COMMENCING OR SUSTAINING A CASE AGAINST THE ISSUER UNDER ANY FEDERAL
OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR LAW OR APPOINTING A
RECEIVER, LIQUIDATOR, ASSIGNEE, INDENTURE TRUSTEE, CUSTODIAN, SEQUESTRATOR OR
OTHER SIMILAR OFFICIAL OF THE ISSUER OR ANY


A-2



--------------------------------------------------------------------------------





SUBSTANTIAL PART OF ITS PROPERTY, OR ORDERING THE WINDING UP OR LIQUIDATION OF
THE AFFAIRS OF THE ISSUER. THE PRINCIPAL OF THIS NOTE IS PAYABLE IN INSTALLMENTS
AS SET FORTH HEREIN. ACCORDINGLY, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE
AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF. ANY PERSON
ACQUIRING THIS SECURITY MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY OF
THE INDENTURE TRUSTEE.


A-3



--------------------------------------------------------------------------------







SUNRUN XANADU ISSUER 2019-1, LLC
SOLAR ASSET BACKED NOTES, SERIES 2019-1

GLOBAL NOTE
 
 
 
Original Issue date
Rated Final Maturity
Issue Price
June 6, 2019
June 30, 2054
99.994286%

REGISTERED OWNER: CEDE & CO.
INITIAL PRINCIPAL BALANCE: $204,000,000
CUSIP No. [86773P AA6][U8678Y AA4]
ISIN No. [US86773PAA66][USU8678YAA48]
THIS CERTIFIES THAT Sunrun Xanadu Issuer 2019-1, LLC, a Delaware limited
liability company (hereinafter called the “Issuer”), which term includes any
successor entity under the Indenture, dated as of June 6, 2019 (the
“Indenture”), between the Issuer and Wells Fargo Bank, National Association, as
indenture trustee (together with any successor thereto, hereinafter called the
“Indenture Trustee”), for value received, hereby promises to pay to the
Registered Owner named above or registered assigns, subject to the provisions
hereof and of the Indenture, (A) interest based on the Interest Accrual Period
at the Note Rate defined in the Indenture, on each Payment Date, beginning on
July 1, 2019 (or, if such day is not a Business Day, the next succeeding
Business Day), and (B) principal on each Payment Date in the manner and subject
to the Priority of Payments as set forth in the Indenture; provided, however,
that the Notes are subject to prepayment and redemption as set forth in the
Indenture. This note (this “Note”) is one of a duly authorized series of Notes
of the Issuer designated as its Sunrun Xanadu Issuer 2019-1, LLC, 3.98% Solar
Asset Backed Notes, Series 2019-1 (the “Notes”). The Indenture authorizes the
issuance of $204,000,000 in Outstanding Note Balance of Notes. The Indenture
provides that the Notes will be entitled to receive payments in reduction of the
Outstanding Note Balance, in the amounts, from the sources, and at the times
more specifically as set forth in the Indenture. The Notes are secured by the
Trust Estate and the Project Company Collateral (each as defined in the
Indenture).
Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights thereunder of the Issuer, the
Indenture Trustee and the Holders of the Notes and the terms upon which the
Notes are to be authenticated and delivered. All terms used in this Note which
are not defined herein shall have the meanings assigned to them in the
Indenture.


A-4



--------------------------------------------------------------------------------





THE OBLIGATION OF THE ISSUER TO REPAY THE NOTES IS A LIMITED, NONRECOURSE
OBLIGATION SECURED ONLY BY THE TRUST ESTATE AND THE PROJECT COMPANY COLLATERAL.
All payments of principal of and interest on the Notes shall be made only from
the Trust Estate and the Project Company Collateral, and each Noteholder and
each Note Owner hereof, by its acceptance of this Note, agrees that it shall be
entitled to payments solely from such Trust Estate and the Project Company
Collateral pursuant to the terms of the Indenture. The actual Outstanding Note
Balance on this Note may be less than the principal balance indicated on the
face hereof. The actual Outstanding Note Balance on this Note at any time may be
obtained from the Indenture Trustee.
With respect to payment of principal of and interest on the Notes, the Indenture
provides the following:
(a)    Until fully paid, principal payments on the Notes will be made on each
Payment Date in an amount, at the time, and in the manner provided in the
Indenture; provided, however, that the Notes are subject to prepayment and
redemption as set forth in the Indenture. The Outstanding Note Balance of each
Note shall be payable no later than the Rated Final Maturity thereof unless the
Outstanding Note Balance of such Note becomes due and payable at an earlier date
pursuant to the Indenture, and in each case such payment shall be made in an
amount and in the manner provided in the Indenture.
(b)    The Notes shall bear interest on the Outstanding Note Balance of the
Notes and accrued but unpaid interest thereon, at the Note Rate. The Note
Interest with respect to the Notes shall be payable on each Payment Date to the
extent that the Collection Account then contains sufficient amounts to pay such
Note Interest pursuant to Section 5.05 of the Indenture. Note Interest will
accrue on the basis of a 360-day year consisting of twelve 30-day months.
All payments of interest and principal on the Notes on the applicable Payment
Date shall be paid to the Person in whose name such Note is registered at the
close of business on the Record Date for such Payment Date in the manner
provided in the Indenture. All reductions in the Outstanding Note Balance of a
Note (or one or more Predecessor Notes) effected by full or partial payments of
installments of principal shall be binding upon all past, then current, and
future Holders of such Note and of any Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, whether or not such
payment is noted on such Note.
The Rated Final Maturity of the Notes is the Payment Date in June 2054 unless
the Notes are earlier prepaid or redeemed in whole or accelerated pursuant to
the Indenture. The Indenture Trustee shall pay to each Noteholder of record on
the preceding Record Date either (i) by wire transfer, in immediately available
funds to the account of such Noteholder at a bank or other entity


A-5



--------------------------------------------------------------------------------





having appropriate facilities therefor, if such Noteholder shall have provided
to the Indenture Trustee appropriate written instructions at least five Business
Days prior to the related Payment Date (which instructions may remain in effect
for subsequent Payment Dates unless revoked by the Noteholder), or (ii) if not,
by check mailed to such Noteholder at the address of such Noteholder appearing
in the Note Register, the amounts to be paid to such Noteholder pursuant to such
Noteholder’s Notes; provided, that so long as the Notes are registered in the
name of the Securities Depository such payments shall be made to the nominee
thereof in immediately available funds.
THE NOTES SHALL BE SUBJECT TO VOLUNTARY PREPAYMENT OR OPTIONAL REDEMPTION AT THE
OPTION OF THE ISSUER IN THE MANNER AND SUBJECT TO THE PROVISIONS OF THE
INDENTURE. Whenever by the terms of the Indenture, the Indenture Trustee is
required to prepay or redeemed the Notes, and subject to and in accordance with
the terms of Article VI of the Indenture, the Indenture Trustee shall give
notice of the prepayment or redemption in the manner prescribed by the
Indenture.
Subject to certain restrictions contained in the Indenture, (i) the Notes are
issuable in the minimum denomination of $100,000 and in integral multiples of
$1,000 in excess thereof (provided, that one Note may be issued in an additional
amount equal to any remaining portion of the Initial Outstanding Note Balance)
and (ii) the Notes may be exchanged for a like aggregate principal amount of
Notes of authorized denominations of the same maturity.
The final payment on any Definitive Note shall be made only upon presentation
and surrender of the Note at the Corporate Trust Office of the Indenture
Trustee.
The Noteholders shall have no right to enforce the provisions of the Indenture
or to institute action to enforce the covenants therein, or to take any action
with respect to any Event of Default, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided in the
Indenture.
The Notes may be exchanged, and their transfer may be registered, by the
Noteholders in person or by their attorneys duly authorized in writing at the
Corporate Trust Office of the Indenture Trustee only in the manner, subject to
the limitations provided in the Indenture, and upon surrender and cancellation
of the Notes. Upon exchange or registration of such transfer, a new registered
Note or Notes evidencing the same outstanding principal amount will be executed
in exchange therefor.
All amounts collected as payments on the Trust Estate, the Project Company
Collateral or otherwise shall be applied in the order of priority specified in
the Indenture.
Each Person who has or who acquires any Ownership Interest in a Note shall be
deemed by the acceptance or acquisition of such Ownership Interest to have
agreed to be bound by the provisions of the Indenture. A Noteholder may not
sell, offer for sale, assign, pledge, hypothecate or otherwise


A-6



--------------------------------------------------------------------------------





transfer or encumber all or any part of its interest in the Notes except
pursuant to an effective registration statement covering such transaction under
the Securities Act of 1933, as amended, and effective qualification or
registration under all applicable State securities laws and regulations or under
an exemption from registration under said Securities Act and said State
securities laws and regulations.
[Add the following for Rule 144A Global Notes:
Interests in this Note may be exchanged for an interest in the corresponding
Regulation S Temporary Global Note or Regulation S Global Note, in each case
subject to the restrictions specified in the Indenture.]
[Add the following for Regulation S Temporary Global Notes:
Interests in this Note may be exchanged for an interest in the corresponding
Rule 144A Global Note, subject to the restrictions specified in the Indenture.
On or after the 40th day after the later of the Closing Date and the
commencement of the offering of the Notes, interests in this Regulation S
Temporary Global Note may be exchanged (free of charge) for interests in a
Regulation S Permanent Global Note. The Regulation S Permanent Global Note shall
be so issued and delivered in exchange for only that portion of this Regulation
S Temporary Global Note in respect of which there shall have been presented to
DTC by Euroclear or Clearstream a certification to the effect that it has
received from or in respect of a person entitled to an interest (as shown by its
records) a certification that the beneficial interests in such Regulation S
Temporary Global Note are owned by persons who are not U.S. persons (as defined
in Regulation S).]
[Add the following for Regulation S Permanent Global Notes:
Interests in this Note may be exchanged for an interest in the corresponding
Rule 144A Global Note, subject to the restrictions specified in the Indenture.]
In addition, each Person who has or who acquires any Ownership Interest in a
Note shall be deemed by the acceptance or acquisition of such Ownership Interest
to have agreed to be bound by the provisions of Section 12.18 of the Indenture.
Prior to the date that is one year and one day after the payment in full of all
amounts payable with respect to the Notes, each Person who has or acquires an
Ownership Interest in a Note agrees that such Person will not institute against
the Issuer, or join any other Person in instituting against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other proceedings under the laws of the United States or any State of the
United States. This covenant shall survive the termination of the Indenture.


A-7



--------------------------------------------------------------------------------





Before the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee and any agent of the Issuer or the Indenture
Trustee may treat the person in whose name this Note is registered (i) on any
Record Date for purposes of making payments, and (ii) on any other date for any
other purpose, as the owner hereof, whether or not this Note be overdue, and
neither the Issuer, the Indenture Trustee nor any such agent shall be affected
by notice to the contrary.
The Indenture permits the amendment thereof for the purpose of adding any
provisions to, or changing in any manner or eliminating any of the provisions
of, the Indenture or of modifying in any manner the rights of the Noteholders
under the Indenture at any time by the Issuer and the Indenture Trustee (and, in
some cases, only with the consent of the Noteholder affected thereby) and
compliance with certain other conditions. Any such consent by the Holder, at the
time of the giving thereof, of this Note (or any one or more Predecessor Notes)
shall be conclusive and binding upon such Holder and upon all future Holders of
this Note and of any Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof whether or not notation of such consent or
waiver is made upon this Note.
The Notes and all obligations with respect thereto, including obligations under
the Indenture, will be limited recourse obligations of the Issuer payable solely
from the Trust Estate and the Project Company Collateral. Neither the Issuer,
the Depositor, the Transaction Manager, the Transaction Transition Manager, the
Custodian, the Note Registrar, the Indenture Trustee in its individual capacity
or in its capacity as Indenture Trustee, nor any of their respective Affiliates,
agents, partners, beneficiaries, officers, directors, stockholders, stockholders
of partners, employees or successors or assigns, shall be personally liable for
any amounts payable, or performance due, under the Notes or the Indenture.
Without limiting the foregoing, each Holder of any Note by its acceptance
thereof, and the Indenture Trustee, shall be deemed to have agreed (i) that it
shall look only to the Trust Estate and the Project Company Collateral to
satisfy the Issuer’s obligations under or with respect to a Note or the
Indenture, including but not limited to liabilities under Article V of the
Indenture and liabilities arising (whether at common law or equity) from
breaches by the Issuer of any obligations, covenants and agreements herein or,
to the extent enforceable, for any violation by the Issuer of applicable State
or federal law or regulation, provided that, the Issuer shall not be relieved of
liability hereunder with respect to any misrepresentation in the Indenture or
any Transaction Document, or fraud, of the Issuer, and (ii) to waive any rights
it may have to obtain a deficiency or other monetary judgment against either the
Issuer or any of its principals, directors, officers, beneficial owners,
employees or agents (whether disclosed or undisclosed) or their respective
assets (other than the Trust Estate and the Project Company Collateral). The
foregoing provisions of this paragraph shall not (i) prevent recourse to the
Trust Estate, the Project Company Collateral or any Person (other than the
Issuer) for the sums due or to become due under any security, instrument or
agreement which is part of the Trust Estate or the Project Company Collateral,
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture, but the same shall continue
until paid or discharged, or (iii) prevent the Indenture


A-8



--------------------------------------------------------------------------------





Trustee from exercising its rights with respect to the Grant, pursuant to the
Indenture, of the Issuer’s rights under the Transaction Documents. It is further
understood that the foregoing provisions of this paragraph shall not limit the
right of any Person to name the Indenture Trustee in its capacity as Indenture
Trustee under the Indenture or the Issuer as a party defendant in any action or
suit or in the exercise of any remedy under the Notes or the Indenture, so long
as no judgment in the nature of a deficiency judgment or seeking personal
liability shall be asked for or (if obtained) enforced. It is expressly
understood that all such liability is hereby expressly waived and released to
the extent provided herein as a condition of, and as a consideration for, the
execution of the Indenture and the issuance of the Notes.
The remedies of the Holder of this Note as provided herein, in the Indenture or
in the other Transaction Documents, shall be cumulative and concurrent and may
be pursued solely against the assets of the Trust Estate and the Project Company
Collateral. No failure on the part of the Noteholder in exercising any right or
remedy hereunder shall operate as a waiver or release thereof, nor shall any
single or partial exercise of any such right or remedy preclude any other
further exercise thereof or the exercise of any other right or remedy hereunder.
The Notes are issuable only in registered form in denominations as provided in
the Indenture and subject to certain limitations therein set forth. At the
option of the Noteholder, Notes may be exchanged for Notes of like terms, in any
authorized denominations and of like aggregate principal amount, upon surrender
of the Notes to be exchanged at the Corporate Trust Office of the Indenture
Trustee, subject to the terms and conditions of the Indenture.
Reference is hereby made to the Indenture, a copy of which is on file with the
Indenture Trustee, for the provisions, among others, with respect to (i) the
nature and extent of the rights, duties and obligations of the Indenture
Trustee, the Issuer and the Noteholders; (ii) the terms upon which the Notes are
executed and delivered; (iii) the collection and disposition of payments or
proceeds in respect of the Conveyed Property; (iv) a description of the Trust
Estate; (v) the modification or amendment of the Indenture; (vi) other matters;
and (vii) the definition of capitalized terms used in this Note that are not
defined herein; to all of which the Noteholders and Note Owners assent by the
acceptance of the Notes.
THIS NOTE IS ISSUED PURSUANT TO THE INDENTURE AND IT AND THE INDENTURE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS (INCLUDING, WITHOUT LIMITATION, §5-1401
AND §5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT
OTHERWISE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS).


A-9



--------------------------------------------------------------------------------





REFERENCE IS HEREBY MADE TO THE PROVISIONS OF THE INDENTURE AND SUCH PROVISIONS
ARE HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN.
Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature, this Note shall not be entitled to any
benefit under the Indenture or be valid or obligatory for any purpose.






A-10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Issuer has caused this instrument to be duly executed as
of the date set forth below.
SUNRUN XANADU ISSUER 2019-1, LLC, as Issuer


By: Sunrun Xanadu Depositor 2019-1, LLC
Its: Sole Member


By: Sunrun Xanadu Investor 2019-1, LLC
Its: Sole Member


By: Sunrun Xanadu Holdco 2019-1, LLC
Its: Sole Member


By: Sunrun Inc.
Its: Sole Member
 
 
 
 
 
By
                                                                                           
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 





A-11



--------------------------------------------------------------------------------






INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes referred to in the within-mentioned Indenture.
Dated:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Indenture Trustee
 
By
                                                                                 
 
Name:                                                          
 
Title                                                             





A-1-12



--------------------------------------------------------------------------------






[FORM OF ASSIGNMENT]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
(PLEASE INSERT SOCIAL SECURITY OR
TAXPAYER IDENTIFICATION NUMBER
OF ASSIGNEE)
 
_______________________________
_______________________________
 
 
____________________________________________________________________________
(Please Print or Typewrite Name and Address of Assignee)
 
 
____________________________________________________________________________
the within Note, and all rights thereunder, and hereby does irrevocably
constitute and appoint
 
 
____________________________________________________________________________
Attorney to transfer the within Note on the books kept for registration thereof,
with full power of substitution in the premises.
 
 
Date:___________________
 
 
 
Signature Guaranteed:
 
 
 
______________________________________
 
NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Note in every particular, without alteration
or enlargement or any change whatever. The signature should be guaranteed by a
guarantor institution participating in the Securities Transfer Agents Medallion
Program or in such other guarantee program acceptable to the Indenture Trustee.









A-13

--------------------------------------------------------------------------------






EXHIBIT B-1

FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM RULE 144A GLOBAL NOTE
TO REGULATION S GLOBAL NOTE


[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Xanadu Issuer 2019-1, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of June 6, 2019 (the
“Indenture”), by and among Sunrun Xanadu Issuer 2019-1, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of Notes
(the “Notes”) which in the form of the Rule 144A Global Note (CUSIP No.
[_______]) in the name of [insert name of transferor] (the “Transferor”). The
Transferor has requested a transfer of such beneficial interest for an interest
in the Regulation S Global Note (CUSIP No. __________) to be held with
[Euroclear] [Clearstream]* (Common Code No. ___________) through the Securities
Depository.
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and [(i) with respect to
transfers made]** pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:
(1)    the offer of the Notes was not made to a person in the United States,
__________
* Select appropriate depository.
** To be included only after the 40-day distribution compliance period.




B-1-1

--------------------------------------------------------------------------------





(2)    [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States], ***
(3)    [the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S.
Person,]****
(4)    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,
(5)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act, and
(6)    upon completion of the transaction, the beneficial interest being
transferred as described above will be held with the Securities Depository
through [Euroclear] [Clearstream]. *****
[or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Notes being
transferred are eligible for resale by the Transferor pursuant to Rule 144(b)(1)
under the Securities Act.]******




__________
*** Insert one of these two provisions, which come from the definition of
"offshore transaction" in Regulation S.
**** To be included only during the 40-day distribution compliance period.
***** Appropriate depository required for transfers prior to the end of the
40-day distribution compliance period.
****** To be included only after the 40-day distribution compliance period.


B-1-2

--------------------------------------------------------------------------------






This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.
[Insert Name of Transferor]
 
By:______________________
Name:
Title:
Dated:







B-1-3

--------------------------------------------------------------------------------






EXHIBIT B-2


FORM OF TRANSFER CERTIFICATE FOR EXCHANGE OR TRANSFER
FROM REGULATION S GLOBAL NOTE
TO RULE 144A GLOBAL NOTE


[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Xanadu Issuer 2019-1, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of June 6, 2019 (the
“Indenture”), by and among Sunrun Xanadu Issuer 2019-1, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of Notes
(the “Notes”) which are held in the form of the Regulation S Global Note (CUSIP
No. [_______]) with [Euroclear] [Clearstream]* (Common Code No. __________)
through the Securities Depository in the name of [insert name of transferor]
(the “Transferor”). The Transferor has requested a transfer of such beneficial
interest in the Notes for an interest in the Regulation 144A Global Note (CUSIP
No. __________).
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture, and (ii) (A) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A, in
each case in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other applicable jurisdiction or (B) to a QIB pursuant to another
applicable exemption from the registration requirements under the Securities
Act; provided that an Opinion
__________
* Select appropriate depository.


B-2-1

--------------------------------------------------------------------------------





of Counsel confirming the applicability of the exemption claimed shall have been
delivered to the Issuer and the Indenture Trustee in a form reasonably
acceptable to them.


B-2-2

--------------------------------------------------------------------------------





This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.


[Insert Name of Transferor]


By:______________________
Name:
Title:
Dated:






B-2-3

--------------------------------------------------------------------------------






EXHIBIT B-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER
FROM DEFINITIVE NOTE
TO DEFINITIVE NOTE
[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Re:    Sunrun Xanadu Issuer 2019-1, LLC
Ladies and Gentlemen:
Reference is hereby made to the Indenture, dated as of June 6, 2019 (the
“Indenture”), by and among Sunrun Xanadu Issuer 2019-1, LLC (the “Issuer”) and
Wells Fargo Bank, National Association, as indenture trustee (in such capacity,
the “Indenture Trustee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.
This letter relates to US $[__][__] aggregate Outstanding Note Balance of Notes
(the “Notes”) which are held as Definitive Notes (CUSIP No. [_______]) in the
name of [insert name of transferor] (the “Transferor”). The Transferor has
requested a transfer of such beneficial interest in the Notes to [insert name of
transferee] (the “Transferee”).
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
(i) the transfer restrictions set forth in the Indenture, and (ii) Rule 144A
under the Securities Act to a transferee that the Transferor reasonably believes
is purchasing the Notes for its own account with respect to which the transferee
exercises sole investment discretion and the transferee and any such account is
a “qualified institutional buyer” (“QIB”) within the meaning of Rule 144A in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
applicable jurisdiction, or (iii) pursuant to another applicable exemption from
the registration requirements under the Securities Act; provided that an Opinion
of Counsel confirming the applicability of the exemption claimed shall have been
delivered to the Issuer and the Indenture Trustee in a form reasonably
acceptable to them.
[If transfer is pursuant to Regulation S, add the following:
The Transferor hereby certifies that:


B-3-1

--------------------------------------------------------------------------------





(1)    the offer of the Notes was not made to a person in the United States,
(2)    [at the time the buy order was originated, the transferee was outside the
United States or the Transferor and any person acting on its behalf reasonably
believed that the transferee was outside the United States] [the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States]*,
(3)    the transferee is not a U.S. Person within the meaning of Rule 902(k) of
Regulation S nor a Person acting for the account or benefit of a U.S. Person,
(4)    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or Rule 904 of Regulation S, as applicable,
(5)    the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.]    


[signature page follows]




















__________
* Insert one of these two provisions.


B-3-2

--------------------------------------------------------------------------------






This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer, the Indenture Trustee and the Transaction
Manager.
[Insert Name of Transferor]
 
By:______________________
Name:
Title:
Dated:





B-3-3

--------------------------------------------------------------------------------






EXHIBIT C-1

SUNRUN XANADU ISSUER 2019-1, LLC
NOTICE OF VOLUNTARY PREPAYMENT
[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Sunrun Inc.
595 Market Street
San Francisco, CA 94105
Attn: [_________________]     
Ladies and Gentlemen:
Pursuant to Section 6.01 of the Indenture dated as of June 6, 2019 (the
“Indenture”), between Sunrun Xanadu Issuer 2019-1, LLC (the “Issuer”) and Wells
Fargo Bank, National Association (the “Indenture Trustee”), the Indenture
Trustee is hereby directed to prepay in [whole][part] the Issuer’s Solar Asset
Backed Notes, Series 2019-1 on [_______ __, 20__] (the “Voluntary Prepayment
Date”).
On or prior to the Voluntary Prepayment Date, the Issuer shall deposit into the
Collection Account (i) the outstanding principal balance of the Notes to be
prepaid, (ii) all accrued and unpaid interest thereon, (iii) all amounts owed to
the Indenture Trustee, the Operator, the Transaction Manager, the Transaction
Transition Manager, the Custodian and any other parties to the Transaction
Documents, and (iv) the Make Whole Amount, if applicable (the “Prepayment
Amount”).
On the Voluntary Prepayment Date, provided that the Indenture Trustee has
received the Prepayment Amount, in the case of any Voluntary Prepayment in
whole, no later than 11:00 a.m. Eastern time on such Voluntary Prepayment Date,
or in the case of any Voluntary Prepayment in part, no later than 12:00 p.m.
Eastern time on the Business Day prior to such specified Voluntary Prepayment
Date, the Indenture Trustee is directed to [(x)] withdraw the Prepayment Amount
from the Collection Account and disburse such amounts in accordance with clauses
(i) through (vii) of the Priority of Payments and then to the Noteholders, the
Make Whole Amount, if applicable, and then to pay down the Notes until the
Outstanding Note Balance has been reduced to zero [and (y) , release any
remaining assets in the Trust Estate to, or at the direction of, the Issuer].


C-1-1

--------------------------------------------------------------------------------





You are hereby instructed to provide all notices of prepayment required by
Section 6.03 of the Indenture. All terms used but not defined herein have the
meanings assigned to such terms in the Indenture.
[signature page follows]


C-1-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Notice of Voluntary
Prepayment on the ___ day of _________, _____.
SUNRUN XANADU ISSUER 2019-1, LLC, as Issuer
 
By
                                                                                  
 
Name:                                                               
 
Title:                                                                 







C-1-3

--------------------------------------------------------------------------------






EXHIBIT C-2

SUNRUN XANADU ISSUER 2019-1, LLC
NOTICE OF OPTIONAL REDEMPTION
[DATE]
Wells Fargo Bank, National Association
600 S. 4th Street, MAC N9300-061
Minneapolis, MN 55479
Attn: Corporate Trust Services – Asset Backed Administration


Sunrun Inc.
595 Market Street
San Francisco, CA 94105
Attn: [_________________]     
Ladies and Gentlemen:
Pursuant to Section 6.02 of the Indenture dated as of June 6, 2019 (the
“Indenture”), between Sunrun Xanadu Issuer 2019-1, LLC (the “Issuer”) and Wells
Fargo Bank, National Association (the “Indenture Trustee”), the Indenture
Trustee is hereby directed to prepay in whole the Issuer’s Solar Asset Backed
Notes, Series 2019-1 on [_______ __, 20__] (the “Optional Redemption Date”).
The Issuer hereby certifies that on the Optional Redemption Date, after giving
effect to payments on the Optional Redemption Date, Outstanding Note Balance of
the Notes shall be 20% or less of the Initial Outstanding Note Balance of the
Notes. Prior to the Redemption Date, the Issuer shall deposit into the
Collection Account, to the extent of any shortfall therein, in the following
order of priority, an amount equal to the sum of (A) the Note Interest due on
such Optional Redemption Date, (B) the Outstanding Note Balance, and (C) all
fees, expenses and known indemnities due on such Optional Redemption Date,
including the fees, expenses and known indemnities of or due to the Indenture
Trustee, the Transaction Transition Manager, the Custodian and the Transaction
Manager.
On the Redemption Date, the Indenture Trustee is directed to (x) make the final
payment in full to the Holders of the Notes, (y) pay to the appropriate parties
all fees, expenses and known indemnities then due and (z) release any remaining
assets in the Trust Estate.
You are hereby instructed to provide all notices of redemption required by
Section 6.03 of the Indenture. All terms used but not defined herein have the
meanings assigned to such terms in the Indenture.


C-2-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Notice of Optional
Redemption on the ___ day of _________, _____.
SUNRUN XANADU ISSUER 2019-1, LLC, as Issuer
 
By _______________________________________
 
Name: _____________________________
 
Title: _______________________________







C-2-2

--------------------------------------------------------------------------------






EXHIBIT D
OFFICER’S CERTIFICATE PURSUANT TO SECTION 6.05 OF THE INDENTURE


[DATE]
I, [__________], [________________] of [SUNRUN XANADU DEPOSITOR 2019-1, LLC (the
“Depositor”)] [SUNRUN INC. (the “Transaction Manager”)] [SUNRUN XANADU ISSUER
2019-1, LLC (the “Issuer”)], do hereby certify that:
(1) The Solar Assets listed on Schedule 1 attached hereto are
[Defective][Defaulted] Solar Assets to be released in accordance with Section
6.05(b)(i) of the Indenture, and (2) the amount deposited into the Collection
Account with respect thereto equals the Repurchase Price of such Solar Asset.2
(1) The Solar Assets listed on Schedule 1 attached hereto are Host Customer
Purchased Solar Assets to be released in accordance with Section 6.05(b)(ii) of
the Indenture, and (2) the amount deposited into the Lockbox Account with
respect thereto equals the purchase price paid by the related Host Customer for
such Solar Asset.3
(1) The Solar Assets listed on Schedule 1 attached hereto are Terminated Solar
Assets to be released in accordance with Section 6.05(b)(iii) of the Indenture,
and (2) that (x) the amount deposited in the Lockbox Account or the Collection
Account with respect thereto equals, as applicable the entire amount of
Insurance Proceeds received or expected to be received with respect to such
Terminated Solar Assets or (y) the Unscheduled Note Principal Payment in respect
of such Terminated Solar Assets has been paid in full to the Noteholders.4
(1) The Solar Assets listed on Schedule 1 attached hereto are Cut-Off Date
Delinquent Solar Assets to be released in accordance with Section 6.05(b)(iv) of
the Indenture, and (2) [___________] is the date on which such Cut-Off Date
Delinquent Solar Assets shall be released.5


__________
2 In connection with a Section 6.05(b)(i) release. Certification required to be
provided by the Depositor.
3 In connection with a Section 6.05(b)(ii) release. Certification required to be
provided by the Transaction Manager.
4 In connection with a Section 6.05(b)(iii) release. Certification required to
be provided by the Transaction Manager.
5 In connection with a Section 6.05(b)(iv) release. Certification required to be
provided by the Issuer.


D-1

--------------------------------------------------------------------------------





All capitalized terms used herein but not otherwise defined shall have the
meanings ascribed in the Indenture, dated as of June 6, 2019, by and between
Sunrun Xanadu Issuer 2019-1 LLC, as the issuer, and Wells Fargo Bank, National
Association, as the indenture trustee.
[signature page follows]


D-2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.
[SUNRUN XANADU DEPOSITOR 2019-1, LLC]
[SUNRUN INC.]
[SUNRUN XANADU ISSUER 2019-1, LLC]


By:______________________________
Name:
Title:


 


D-3

--------------------------------------------------------------------------------







SCHEDULE 1




Sunrun Xanadu 2019‐1
Schedule of Solar Assets
As of February 28, 2019
Agreement Number
TE Fund Name
City
Zip Code
State
County
Utility Company
FICO
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
System Size DC
Contracted Year 1 Production
Actual PTO
Time Since PTO (Months)
Product
Product Type
Contract Type
Agreement Term (Years)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Contracted Time Remaining (Months)
First Payment Date (Expected if No PTO)
Last Payment Date (Expected if No PTO)
Price per kWh
Annual Escalator
PBI Term
PBI Rate
ACH Payment (Y/N)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Sunrun Originated Asset (Y/N)
Installer
Inverter Manufacturer
Panel Manufacturer
Battery Manufacturer
Number Batteries
 
 
[***]
[***]
[***]
[***]
[***]
[***]
 
 







D-4

--------------------------------------------------------------------------------






ANNEX A

STANDARD DEFINITIONS
[See attached]


ANNEX A

--------------------------------------------------------------------------------







Annex A
Standard Definitions
Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words "hereof," "herein," "hereunder" and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (d) the term "documents"
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (e) the term "including" is not limiting and (except to the
extent specifically provided otherwise) means "including (without limitation)",
(f) unless otherwise specified, in the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including," the words "to" and "until" each means "to but excluding," and the
word "through" means "to and including", (g) the words "may" and "might" and
similar terms used with respect to the taking of an action by any Person shall
reflect that such action is optional and not required to be taken by such
Person, (h) references to any Person shall be deemed to include its successors
and permitted assigns, and (i) references to an agreement or other document
include references to such agreement or document as amended, restated, reformed,
supplemented and/or otherwise modified in accordance with the terms thereof.
"1940 Act" means the Investment Company Act of 1940, as amended, including the
rules and regulations thereunder.
"Account Control Agreement" means the deposit account control agreement, dated
as of the Closing Date, by and among the Project Company, the Operator, the
Indenture Trustee and the Lockbox Bank with respect to the Lockbox Account.
"Account Property" means the Accounts and all proceeds of the Accounts,
including, without limitation, all amounts and investments held from time to
time in any Account (whether in the form of deposit accounts, book-entry
securities, uncertificated securities, security entitlements (as defined in
Section 8-102(a)(17) of the UCC as enacted in the State of New York), financial
assets (as defined in Section 8-102(a)(9) of the UCC), or any other investment
property (as defined in Section 9-102(a)(49) of the UCC)).
"Accounts" means collectively, the Lockbox Account, the Collection Account, the
Liquidity Reserve Account and the Inverter Replacement Reserve Account.


ANNEX A

--------------------------------------------------------------------------------





"Acquired Solar Asset" means a Solar Asset that was acquired by Sunrun from a
third party other than through its ordinary course channel partner business.
"Act" has the meaning set forth in Section 12.03 of the Indenture.
"Addendum to the Master Backup Services Agreement" means an addendum to the
Master Backup Services Agreement by and among the Project Company, Sunrun and
the Backup Servicer pursuant to which the Backup Servicer agrees to perform
certain services specified in, and the Project Company agrees to be bound by,
the Master Backup Services Agreement.
"Additional Principal Amount" means, with respect to (i) any Payment Date prior
to the Optional Redemption Date: (x) if no DSCR Sweep Period is in effect on
such Payment Date, (a) prior to the Payment Date occurring in June 2026, an
amount equal to [***]% of all Available Funds remaining after payment of clauses
(i) through (viii) of the Priority of Payments and (b) on the Payment Date
occurring in June 2026 or thereafter, an amount equal to [***]% of all Available
Funds remaining after payment of clauses (i) through (viii) of the Priority of
Payments, or (y) if a DSCR Sweep Period is in effect on such Payment Date,
[***]% of all Available Funds remaining after payment of clauses (i) through
(viii) of the Priority of Payments, and (ii) any Payment Date on or after the
Optional Redemption Date, an amount equal to [***]% of all Available Funds
remaining after payment of clauses (i) through (viii) of the Priority of
Payments.
"Administrative Services" means the billing, collection, monitoring, reporting
and other administrative services (other than O&M Services) required to be
performed by the Operator pursuant to the terms of the MOMA.
"Advisers Act" means the Investment Advisers Act of 1940, as amended.
"Affiliate" means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, a Person shall be deemed to "control"
another Person if the controlling Person owns 5% or more of any class of voting
securities of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of stock, by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the
foregoing.
"Agent Member" means a member of, or participant in, the Securities Depository.
"Aggregate Discounted Solar Asset Balance" means, as of any date of
determination, the sum of the Discounted Solar Asset Balances of all Solar
Assets as of such date of determination.


ANNEX A

--------------------------------------------------------------------------------





"Allocated Services Provider Fee" means, for a Solar Asset, the product of (1)
1/12 and (2) the DC kW of installed nameplate capacity of the related PV System
and (3) the Allocated Services Provider Fee Base Rate.
"Allocated Services Provider Fee Base Rate" means, on the Closing Date, an
amount equal to $[***] and on each January 1 commencing January 1, 2020 shall be
increased by [***]%.
"Ancillary Customer Agreement" means, in respect of each Covered Solar Asset,
all agreements and documents ancillary to the Customer Agreement associated with
such Covered Solar Asset, which are entered into with a Host Customer in
connection therewith.
"Applicable Law" means all applicable laws of any Governmental Authority,
including, without limitation, laws relating to consumer leasing and protection
and any ordinances, judgments, decrees, injunctions, writs and orders or like
actions of any Governmental Authority and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.
"Applicable Procedures" has the meaning specified in Section 2.08(a) of the
Indenture.
"Authorized Officer" means (i) with respect to the Issuer, any officer of
Sunrun, as the sole member of the sole member of the sole member of the
Depositor, which is the sole member of the Issuer and who is authorized to act
for Sunrun in matters relating to the Issuer and whose name appears on a list of
authorized officers provided by Sunrun to the Indenture Trustee (containing the
specimen signatures of such officers), as such list may be amended from time to
time, and (ii) with respect to any other Person, the Chairman, Co-Chairman or
Vice Chairman of the Board of Directors, the President, any Vice President, any
Assistant Vice President, the Secretary, any Assistant Secretary, the Treasurer,
any Assistant Treasurer or any other authorized officer of the Person who is
authorized to act for the Person and whose name appears on a list of such
authorized officers furnished by the Person to the Indenture Trustee (containing
the specimen signature of such officers), as such list may be amended or
supplemented from time to time.
"Available Funds" means, with respect to each Payment Date, the Project Company
Distributions for the related Collection Period, together with (i) earnings on
Eligible Investments, (ii) amounts deposited by the Depositor pursuant to the
Depositor Contribution Agreement or the Performance Guarantor pursuant to the
Performance Guaranty, (iii) amounts deposited by the Transaction Manager
pursuant to the Transaction Management Agreement or the Operator pursuant to the
MOMA, (iv) amounts transferred from the Inverter Replacement Reserve Account or
the Liquidity Reserve Account (including, in each case, proceeds of a draw on a
Letter of Credit) and (v) any amounts deposited into the Collection Account in
respect of Non-Recurring Payments and Connecticut PBI Payments.


ANNEX A

--------------------------------------------------------------------------------





"Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Section
101, et seq., as amended.
"Base Rate" means an amount equal to $[***], which will be increased by [***]%
on January 1 of each year commencing on January 1, 2020.
"Benefit Plan Investor" has the meaning set forth in Section 2.07(c)(v) of the
Indenture.
"Book-Entry Notes" means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Securities Depository
as described in Section 2.02 of the Indenture.
"Business Day" means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in New York City, the city in which the principal
place of business of the Transaction Manager is located or the city in which the
Corporate Trust Office of the Indenture Trustee is located are authorized or
obligated by law or executive order to be closed.
"Calculation Date" means, with respect to each Payment Date, unless the context
requires otherwise, the close of business on the last day of the related
Collection Period.
"Certifications" means the Closing Date Certification and the Post-Closing
Certification collectively.
"Clearstream" has the meaning specified in Section 2.02(a) of the Indenture.
"Closing Date" means the date on which the conditions set forth in Section 6 of
the Note Purchase Agreement are satisfied and the Notes are issued, which date
shall be June 6, 2019.
"Closing Date Certification" has the meaning set forth in Section 4(a) of the
Custodial Agreement.
"Code" means the Internal Revenue Code of 1986, as amended, including any
successor or amendatory statutes and U.S. Department of the Treasury regulations
promulgated thereunder.
"Collection Account" has the meaning set forth in Section 5.01 of the Indenture.
"Collection Period" means, with respect to a March Payment Date, the immediately
preceding three-month period beginning on and including December 1 and ending on
and including the last day in February; with respect to a June Payment Date, the
immediately preceding three-month period beginning on and including March 1 and
ending on and including May 31; with respect to a September Payment Date, the
immediately preceding three-month period beginning on and


ANNEX A

--------------------------------------------------------------------------------





including June 1 and ending on and including August 31 and with respect to a
December Payment Date, the immediately preceding three-month period beginning on
and including September 1 and ending on and including November 30; provided,
however, that the initial Collection Period will be the period beginning on and
including, March 1 through and including May 31, 2019.
"Connecticut PBI Payments" means PBI Payments with respect to a PV System
located in the state of Connecticut that are deposited into a general account of
the Sponsor.
"Consumer Protection Law" means all Applicable Laws and implementing regulations
protecting the rights of consumers, including but not limited to those
Applicable Laws enforced or administered by the Consumer Financial Protection
Bureau, the Federal Trade Commission, and any other federal or state
Governmental Authority (such as, by way of example, the California Department of
Consumer Affairs) empowered with similar responsibilities.
"Contribution Agreements" means the Sunrun Distribution, Contribution and Sale
Agreement and the Depositor Contribution Agreement.
"Conveyed Property" means the Sunrun Conveyed Property and the Depositor
Conveyed Property.
"Corporate Trust Office" means the office of the Indenture Trustee at which its
corporate trust business shall be administered, which office on the Closing Date
shall be for all purposes, Wells Fargo Bank, National Association 600 S. 4th
Street, MAC N9300-061, Minneapolis, MN 55479, Attention: Corporate Trust
Services – Asset Backed Administration, or such other address as shall be
designated by the Indenture Trustee in a written notice to the Issuer and the
Transaction Manager.
"Covered Solar Asset" means, for purposes of the Transaction Management
Agreement, each Solar Asset set forth on the Schedule of Solar Assets attached
to the Indenture.
"Custodial Agreement" means that certain custodial agreement, dated as of the
Closing Date, among the Custodian, the Transaction Manager, Sunrun, the
Indenture Trustee and the Issuer.
"Custodian" means Wells Fargo, in its capacity as custodian of the Custodian
Files pursuant to the terms of the Custodial Agreement, and its permitted
successors and assigns.
"Custodian Fee" means, for each Payment Date (in accordance with and subject to
the Priority of Payments) an amount as set forth in the applicable fee schedule.


ANNEX A

--------------------------------------------------------------------------------





"Custodian File" means the file pertaining to each Solar Asset containing,
without limitation, (i) a fully executed Electronic Copy of the related Customer
Agreement, including any amendments thereto (including Electronic Copies of any
related Payment Facilitation Agreement), (ii) with respect to Solar Assets
related to Included PBI Payments, a fully executed Electronic Copy of the
related PBI Documents, if any, or, for any Included PBI Payments not evidenced
by a signed agreement, evidence of the application, reservation and procurement
of such Included PBI Payments, (iii) a fully executed Electronic Copy of the
related Interconnection Agreement to which Sunrun is a party, if any, (iv) a
fully executed Electronic Copy of the related Net Metering Agreement to which
Sunrun is a party, if any, (v) Electronic Copies of documents evidencing the
related permission to operate the related PV System, if any, (vi) a fully
executed wet ink original of the related Master Turnkey Installation Agreement
or, if such Master Turnkey Installation Agreement was converted into, or was
originated as, an Electronic Copy, the Electronic Copy of the related Master
Turnkey Installation Agreement, including any amendments thereto, and (vii)
Electronic Copies of any other documents reasonably required by the Issuer, from
time to time to be kept on file, relating to such Solar Asset or the related
Host Customer.
"Customer Agreement" means, in respect of a PV System, a Customer Lease
Agreement or a Power Purchase Agreement entered into with a Host Customer and
all related Ancillary Customer Agreements, including any related Payment
Facilitation Agreements.
"Customer Lease Agreement" means an agreement between the owner of the PV System
and a Host Customer whereby the Host Customer leases a PV System from such owner
for fixed monthly payments.
"Cut-Off Date" means February 28, 2019.
"Cut-Off Date Delinquent Solar Asset" means a Solar Asset for which the related
Host Customer is, as of the Cut-Off Date, more than 60 days past due on any
portion of a contractual payment due under the related Customer Agreement.
"Default" means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default or a Transaction
Manager Termination Event.
"Defaulted Solar Asset" means a Solar Asset for which (i) the related Host
Customer is more than 120 days past due on any portion of a contractual payment
due under the related Customer Agreement and (ii) (A) the related Customer
Agreement has not been brought current, the related PV System has not been
removed and redeployed and/or the related Customer Agreement has not been
reassigned (or a replacement Customer Agreement executed) within 240 days after
the end of such 120 day period or (B) the Transaction Manager has determined
that such Customer Agreement


ANNEX A

--------------------------------------------------------------------------------





should be written off in accordance with the Transaction Management Standard;
provided that, for the avoidance of doubt, any past due amounts owed by an
original Host Customer after reassignment to or execution of a replacement
Customer Agreement with a new Host Customer shall not cause the Solar Asset to
be deemed to be a Defaulted Solar Asset.
"Defective Solar Asset" means a Designated Solar Asset with respect to which it
is determined by the Indenture Trustee (acting at the written direction of the
Majority Noteholders) or the Transaction Manager, at any time, that (i) the
Depositor breached the representation set forth in Section 6(b) of the Depositor
Contribution Agreement with respect to such Designated Solar Asset and (ii) such
breach has a material adverse effect on the Noteholders and unless such breach
has been cured within the applicable grace period or waived, in writing, by the
Indenture Trustee, acting at the direction of the Majority Noteholders.
"Definitive Notes" has the meaning set forth in Section 2.02(c) of the
Indenture.
"Delivery" when used with respect to Account Property means:
(i)(A)    with respect to bankers' acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute "instruments"
within the meaning of Section 9‑102(a)(47) of the UCC, transfer thereof:
(1)    by physical delivery to the Indenture Trustee, indorsed to, or registered
in the name of, the Indenture Trustee or its nominee or indorsed in blank;
(2)    by the Indenture Trustee continuously maintaining possession of such
instrument; and
(3)    by the Indenture Trustee continuously indicating by book-entry that such
instrument is credited to the related Account;
(B)    with respect to a "certificated security" (as defined in
Section 8‑102(a)(4) of the UCC), transfer thereof:
(1)    by physical delivery of such certificated security to the Indenture
Trustee, provided that if the certificated security is in registered form, it
shall be indorsed to, or registered in the name of, the Indenture Trustee or
indorsed in blank;
(2)    by the Indenture Trustee continuously maintaining possession of such
certificated security; and
(3)    by the Indenture Trustee continuously indicating by book-entry that such
certificated security is credited to the related Account;


ANNEX A

--------------------------------------------------------------------------------





(C)    with respect to any security issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation or the Federal National Mortgage Association that
is a book-entry security held through the Federal Reserve System pursuant to
Federal book entry regulations, the following procedures, all in accordance with
applicable law, including applicable federal regulations and Articles 8 and 9 of
the UCC, transfer thereof:
(1)    by (x) book-entry registration of such property to an appropriate
book-entry account maintained with a Federal Reserve Bank by a securities
intermediary which is also a "depositary" pursuant to applicable federal
regulations and issuance by such securities intermediary of a deposit advice or
other written confirmation of such book-entry registration to the Indenture
Trustee of the purchase by the securities intermediary on behalf of the
Indenture Trustee of such book-entry security; the making by such securities
intermediary of entries in its books and records identifying such book-entry
security held through the Federal Reserve System pursuant to Federal book-entry
regulations as belonging to the Indenture Trustee and continuously indicating
that such securities intermediary holds such book-entry security solely as agent
for the Indenture Trustee or (y) continuous book-entry registration of such
property to a book-entry account maintained by the Indenture Trustee with a
Federal Reserve Bank; and
(2)    by the Indenture Trustee continuously indicating by book-entry that
property is credited to the related Account;
(D)    with respect to any asset in the Accounts that is an "uncertificated
security" (as defined in Section 8-102(a)(18) of the UCC) and that is not
governed by clause (C) above or clause (E) below:
(1)    transfer thereof:
(a)    by registration to the Indenture Trustee as the registered owner thereof,
on the books and records of the issuer thereof; or
(b)    by another Person (not a securities intermediary) who either becomes the
registered owner of the uncertificated security on behalf of the Indenture
Trustee, or having become the registered owner, acknowledges that it holds for
the Indenture Trustee; or
(2)    the issuer thereof has agreed that it will comply with instructions
originated by the Indenture Trustee with respect to such uncertificated security
without further consent of the registered owner thereof; or


ANNEX A

--------------------------------------------------------------------------------





(E)    in the case of each security in the custody of or maintained on the books
of a clearing corporation (as defined in Section 8-102(a)(5) of the UCC) or its
nominee, by causing:
(1)    the relevant clearing corporation to credit such security to a securities
account of the Indenture Trustee at such clearing corporation; and
(2)    the Indenture Trustee to continuously indicate by book-entry that such
security is credited to the related Account;
(F)    with respect to a "security entitlement" (as defined in
Section 8-102(a)(17) of the UCC) to be transferred to or for the benefit of a
collateral agent and not governed by clauses (C) or (E) above: if a securities
intermediary (1) indicates by book entry that the underlying "financial asset"
(as defined in Section 8-102(a)(9) of the UCC) has been credited to be the
Indenture Trustee's "securities account" (as defined in Section 8-501(a) of the
UCC), (2) receives a financial asset from the Indenture Trustee or acquires the
underlying financial asset for the Indenture Trustee, and in either case,
accepts it for credit to the Indenture Trustee's securities account or
(3) becomes obligated under other law, regulation or rule to credit the
underlying financial asset to the Indenture Trustee's securities account, the
making by the securities intermediary of entries on its books and records
continuously identifying such security entitlement as belonging to the Indenture
Trustee; and continuously indicating by book-entry that such securities
entitlement is credited to the Indenture Trustee's securities account; and by
the Indenture Trustee continuously indicating by book-entry that such security
entitlement (or all rights and property of the Indenture Trustee representing
such securities entitlement) is credited to the related Account; and/or
(ii)    In the case of any such asset, such additional or alternative procedures
as are now or may hereafter become appropriate to effect the complete transfer
of ownership of, or control over, any such assets in the Accounts to the
Indenture Trustee free and clear of any adverse claims, consistent with changes
in applicable law or regulations or the interpretation thereof.
In each case of Delivery contemplated by the Indenture, the Indenture Trustee
shall make appropriate notations on its records, and shall cause the same to be
made on the records of its nominees, indicating that securities are held in
trust pursuant to and as provided in the Indenture.
"Depositor" means Sunrun Xanadu Depositor 2019-1, LLC, a Delaware limited
liability company.
"Depositor Contribution Agreement" means the sale and contribution agreement,
dated as of the Closing Date, by and between the Depositor and the Issuer.
"Depositor Conveyed Property" has the meaning set forth in Section 2(a) of the
Depositor Contribution Agreement.


ANNEX A

--------------------------------------------------------------------------------





"Depositor Financing Statement" means, with respect to the Depositor, the UCC-1
financing statement naming the Indenture Trustee as the secured party, the
Depositor as the debtor and the Issuer as the intermediate assignor.
"Designated Solar Assets" means the Solar Assets that are not Cut-Off Date
Delinquent Solar Assets.
"Determination Date" means, with respect to each Payment Date, the close of
business of the 5th Business Day prior to such Payment Date, beginning in June
2019.
"Discount Rate" means 6.00%.
"Discounted Solar Asset Balance" means, with respect to any Solar Asset and as
of any Calculation Date, an amount equal to the present value of the remaining
and unpaid stream of Net Scheduled Payments for such Solar Asset on or after
such Calculation Date, based upon discounting such Net Scheduled Payments to
such Calculation Date at an annual rate equal to the Discount Rate; provided,
however, that any Defective Solar Asset, Defaulted Solar Asset, Terminated Solar
Asset or Cut-Off Date Delinquent Solar Asset will be deemed to have a Discounted
Solar Asset Balance equal to $[***].
"DOL Final Fiduciary Rule" means 29 C.F.R. 2510.3-21, as promulgated on April 8,
2016 and as subsequently amended.
"Dollars", "$", "U.S. Dollars" or "U.S. $" shall mean (a) United States dollars
or (b) denominated in United States dollars.
"DSCR" means for any Determination Date an amount equal to:
(i)
(a) the sum of (1) the aggregate Host Customer Payments received during the
related Collection Period (excluding the portion of any amounts paid by the
related Host Customer that represent the prepayment or buyout of cash flows
expected to be received during subsequent Collection Periods and any amounts
paid by the related Host Customer in respect of sales, use or property taxes),
(2) the aggregate Included PBI Payments received during the related Collection
Period, and (3) the portion of Insurance Proceeds received during the related
Collection Period related to business interruption insurance in respect of lost
Host Customer Payments, minus (b) the sum of the Operator Fee, the Transaction
Manager Fee, the Transaction Transition Manager Fee, the Custodian Fee and the
Indenture Trustee Fee, in each case payable on the related Payment Date, divided
by



ANNEX A

--------------------------------------------------------------------------------





(ii)
the Total Debt Service for the related Payment Date.

"DSCR Sweep Period" means the period commencing on any Determination Date if the
DSCR is less than or equal to 1.25 for such Determination Date and the
immediately preceding Determination Date. A DSCR Sweep Period shall continue
until the DSCR is greater than 1.25 for two consecutive Determination Dates.
"DTC" means The Depository Trust Company, a New York corporation and its
successors and assigns.
"Early Amortization Period" means the period commencing on any Determination
Date if:
(i)
an Event of Default shall have occurred and be continuing;

(ii)
the DSCR is less than or equal to 1.15 for such Determination Date and the
immediately preceding two Determination Dates; or

(iii)
as a result of the replacement of the Operator, the aggregate amount payable to
any replacement operator(s) in respect of the related Collection Period is more
than [***]% greater than what the Operator Fee would have been for such
Collection Period had the Operator not been replaced.

An Early Amortization Period of the type described in clause (i) shall continue
until all Events of Default have been cured or waived in accordance with the
Indenture. An Early Amortization Period of the type described in clause (ii)
shall continue until the DSCR is greater than 1.15 for three consecutive
Determination Dates. An Early Amortization Period of the type described in
clause (iii) shall continue until the next Determination Date on which the
aggregate amount payable to any replacement operator(s) in respect of the
related Collection Period is no longer more than [***]% greater than what the
Operator Fee would have been for such Collection Period had the Operator not
been replaced.
"Electronic Copy" means the electronic form into which Sunrun, in the ordinary
course of its business and in compliance with its document storage policy,
originates in an electronic form or converts into an electronic form all
Customer Agreements, Payment Facilitation Agreements, PBI Documents,
Interconnection Agreements, Net Metering Agreements, documents evidencing the
related permission to operate the related PV System, Master Turnkey Installation
Agreements and any other documents reasonably required by the Issuer, from time
to time to be kept on file, relating to such Solar Asset or the related Host
Customer.


ANNEX A

--------------------------------------------------------------------------------





"Eligible Account" means either (i) a segregated account or accounts maintained
with an institution whose deposits are insured by the Federal Deposit Insurance
Corporation, the unsecured and uncollateralized long-term debt obligations of
which institution shall be rated at least investment grade and the short-term
debt obligations of which are in the highest short term rating category by the
Rating Agency, and which is (A) a federal savings and loan association duly
organized, validly existing and in good standing under the federal banking laws,
(B) an institution duly organized, validly existing and in good standing under
the applicable banking laws of any State, (C) a national banking association
duly organized, validly existing and in good standing under the federal banking
laws or (D) a subsidiary of a bank holding company, and as to which the Rating
Agency has indicated that the use of such account shall not cause the withdrawal
of its rating on any Notes, or (ii) a segregated trust account or accounts
maintained with the trust department of a federal or State chartered depository
institution, having capital and surplus of not less than $[***], acting in its
fiduciary capacity, and acceptable to the Rating Agency.
"Eligible Benefit Plan Investor" means, with respect to a Benefit Plan Investor,
a Benefit Plan Investor the fiduciary of which meets the following requirements:
(i) such fiduciary is independent of the ERISA Transaction Parties; (ii) such
fiduciary is (a) a bank as defined in Section 202 of the Advisers Act or similar
institution that is regulated and supervised and subject to periodic examination
by a state or federal agency, (b) an insurance carrier that is qualified under
the laws of more than one state to perform the services of managing, acquiring
or disposing of assets of a plan, (c) an investment adviser registered under the
Advisers Act or, if not registered as an investment adviser under the Advisers
Act by reason of paragraph (1) of Section 203A of such Act, is registered as an
investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, (d) a
broker-dealer registered under the Exchange Act, or (e) an independent fiduciary
that holds and will hold, or has and will have under management or control,
total assets of at least $50,000,000 at all times that the Eligible Benefit Plan
Investor is invested in the Notes (excluding the owner or relative of the owner
of an investing IRA or the participant or beneficiary under an investing plan
investing in the Notes in such capacity); (iii) such fiduciary is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies, including the acquisition,
holding or continued holding, disposal, or exchange by the Eligible Benefit Plan
Investor of the Notes; (iv) such fiduciary acknowledges that it has been
informed by Issuer (a) that none of the ERISA Transaction Parties has undertaken
or is undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, and has not given investment advice or otherwise made a
recommendation, in connection with the Eligible Benefit Plan Investor's
acquisition, holding or continued holding, disposal, or exchange of Notes, and
(b) of the existence and nature of the financial interests of the ERISA
Transaction Parties in the Eligible Benefit Plan Investor's acquisition, holding
or continued holding, disposal, or exchange of any Notes; (v) such fiduciary is
a "fiduciary" under ERISA or Section 4975 of the Code, or both, with respect to
the acquisition, holding, continued holding,


ANNEX A

--------------------------------------------------------------------------------





disposal, or exchange of any Notes, and is responsible for exercising
independent judgment in evaluating the Eligible Benefit Plan Investor's
acquisition, holding, continued holding, disposition, or exchange of any Notes;
(vi) none of the ERISA Transaction Parties receives a fee or other compensation
from the Eligible Benefit Plan Investor, the fiduciary or any other Eligible
Benefit Plan Investor fiduciary, or any Eligible Benefit Plan Investor
participant, or beneficiary for the provision of investment advice (rather than
other services) to the Eligible Benefit Plan Investor, the fiduciary, any other
Eligible Benefit Plan Investor fiduciary, any Eligible Benefit Plan Investor
participant or beneficiary, or any of their respective agents or employees
(which advice is expressly not being provided) in connection with the
acquisition, holding, continued holding, disposition, or exchange by the
Eligible Benefit Plan Investor of any Notes; and (vii) none of the ERISA
Transaction Parties has exercised any authority to cause the Eligible ERISA Plan
Investor to invest in the Notes or to negotiate the terms of the Eligible
Benefit Plan Investor's investment in the Notes.
"Eligible Investments" means any one or more of the following obligations or
securities:
(i)
(a) direct interest-bearing obligations of, and interest-bearing obligations
guaranteed as to payment of principal and interest by, the U.S. or any agency or
instrumentality of the U.S. the obligations of which are backed by the full
faith and credit of the U.S.; (b) direct interest-bearing obligations of, and
interest-bearing obligations guaranteed as to payment of principal and interest
by, the Federal National Mortgage Association or the Federal Home Loan Mortgage
Corporation, but only if, at the time of investment, such obligations are
assigned the highest credit rating by S&P; and (c) evidence of ownership of a
proportionate interest in specified obligations described in (a) and/or (b)
above;

(ii)
demand, time deposits, money market deposit accounts, certificates of deposit
of, and federal funds sold by, depository institutions or trust companies
(including the Indenture Trustee acting in its commercial capacity) incorporated
under the laws of the U.S. or any state thereof (or domestic branches of foreign
banks), subject to supervision and examination by Federal or state banking or
depository institution authorities, and having, at the time of the Issuer's
investment or contractual commitment to invest therein, a short term unsecured
debt rating of "A-1" by S&P (or the equivalent by the Rating Agency), or such
lower rating as will not result in the downgrading, qualification or withdrawal
of the rating on any Note by the Rating Agency;

(iii)
securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the U.S. or any state thereof which have a rating
of no less than "A-1+" by S&P and a maturity of no more than 365 days;



ANNEX A

--------------------------------------------------------------------------------





(iv)
commercial paper (including both non-interest bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the closing date thereof) of any corporation (other than the
Issuer, but including the Indenture Trustee, acting in its commercial capacity),
incorporated under the laws of the U.S. or any state thereof, that, at the time
of the investment or contractual commitment to invest therein, a rating of "A-1"
by S&P (or the equivalent by the Rating Agency), or such lower rating as will
not result in the downgrading, qualification or withdrawal of the rating on any
Note by the Rating Agency;

(v)
money market mutual funds, including, without limitation, those of the Indenture
Trustee or any affiliate thereof, or any other mutual funds registered under the
1940 Act which invest only in other Eligible Investments, having a rating, at
the time of such investment, in the highest rating category by S&P (or the
equivalent by the Rating Agency), including any fund for which Wells Fargo, the
Indenture Trustee or an affiliate thereof serves as an investment advisor,
administrator, shareholder servicing agent, and/or custodian or subcustodian,
notwithstanding that (a) Wells Fargo, or an affiliate thereof, charges and
collects fees and expenses from such funds for services rendered, (b) Wells
Fargo, the Indenture Trustee or an affiliate thereof, charges and collects fees
and expenses for services rendered under the Transaction Documents and (c)
services performed for such funds and pursuant to the Transaction Documents may
converge at any time;

(vi)
money market deposit accounts, demand deposits, time deposits or certificates of
deposit of any depository institution or trust company incorporated under the
laws of the U.S. or any state thereof and subject to supervision and examination
by federal or state banking or depository institution authorities; provided,
however, that at the time of the investment or contractual commitment to invest
therein, the commercial paper or other short-term unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall be
rated "A-1+" by S&P (or the equivalent by the Rating Agency); or

(vii)
any investment approved in writing by the Issuer, and with respect to which the
Issuer provides written evidence that such investment will not result in a
downgrading, qualification or withdrawal of the rating on any Note by the Rating
Agency.

With respect to clause (v) immediately above, Wells Fargo, or an Affiliate
thereof may charge and collect such fees from such funds as are collected
customarily for services rendered to such funds (but not to exceed investments
earnings thereon).


ANNEX A

--------------------------------------------------------------------------------





The Indenture Trustee may purchase from or sell to itself or an Affiliate, as
principal or agent, the Eligible Investments listed above. All Eligible
Investments in an Account shall be made in the name of the Indenture Trustee for
the benefit of the Noteholders.
"Eligible Letter of Credit Bank" means a financial institution having total
assets in excess of $[***] and with a long term rating of at least "[***]" by
S&P and a short term rating of at least "[***]" by S&P.
"Eligible Solar Asset" means a Designated Solar Asset meeting, as of the Cut-Off
Date (or as of the Closing Date where so provided), all of the requirements
specified in Schedule I of the Depositor Contribution Agreement.
"ERISA" has the meaning set forth in Section 2.07(c)(v) of the Indenture.
"ERISA Affiliate" means each Person (as defined in Section 3(9) of ERISA), which
together with the Issuer, would be deemed to be a "single employer" within the
meaning of Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) or
4001(b)(1) of ERISA.
"ERISA Event" means (i) that a Reportable Event has occurred with respect to any
Single‑Employer Plan; (ii) the institution of any steps by the Issuer or any
ERISA Affiliate, the Pension Benefit Guaranty Corporation or any other Person to
terminate any Single‑Employer Plan or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Single‑Employer Plan; (iii)
the institution of any steps by the Issuer or any ERISA Affiliate to withdraw
from any Multi‑Employer Plan or Multiple Employer Plan or written notification
of the Issuer or any ERISA Affiliate concerning the imposition of withdrawal
liability; (iv) a non‑exempt "prohibited transaction" within the meaning of
Section 406 of ERISA or Section 4975 of the Code in connection with any Plan;
(v) the cessation of operations at a facility of the Issuer or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vi) with
respect to a Single‑Employer Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (vii) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to a Single‑Employer Plan; (viii) a
determination that a Single‑Employer Plan is or is expected to be in "at‑risk"
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi‑Employer Plan or written notification that a
Multi‑Employer Plan is in "endangered" or "critical" status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); or (x) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the Pension Benefit
Guaranty Corporation with respect to any of the foregoing.


ANNEX A

--------------------------------------------------------------------------------





"ERISA Transaction Parties" means each of the Issuer, the Sponsor, the
Originator, the Transaction Manager, the Initial Purchasers or any of their
respective partners, shareholders, directors, officers, employees,
representatives or affiliates, the Indenture Trustee, the Transaction Transition
Manager or the Custodian.
"EU Risk Retention, Due Diligence and Transparency Requirements" means Articles
5, 6 and 7 of Regulation (EU) 2017/2402 of the European Parliament and of the
Council of December 12, 2017.
"Euroclear" has the meaning specified in Section 2.02(a) of the Indenture.
"Event of Default" has the meaning set forth in Section 9.01 of the Indenture.
"Event of Loss" means a loss that is deemed to have occurred with respect to a
PV System if such PV System is damaged or destroyed by fire, theft or other
casualty and such PV System has become inoperable because of such event.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Excluded Property" means (i) any renewable energy certificates and credits
associated with the generation of electricity from the Solar Assets (including
any agreements entered into in connection with the sale thereof), (ii) all PBI
Documents and PBI Payments that are not related to Included PBI Payments and
(iii) any proceeds of any of the foregoing.
"FATCA" means Sections 1471 through 1474 of the Code and any regulations or
agreements thereunder or official interpretations thereof or any
intergovernmental agreement between the United States and another jurisdiction
entered into in connection with the implementation thereof (or any law
implementing such an intergovernmental agreement).
"FATCA Withholding Tax" means any withholding or deduction pursuant to FATCA.
"Financing Statements" means, collectively, the Sunrun Financing Statement, the
Sunrun Xanadu Holdco Financing Statement, the Sunrun Xanadu Investor Financing
Statement, the Depositor Financing Statement, the Issuer Financing Statement and
the Project Company Financing Statement.
"Force Majeure Event" means any event or circumstances beyond the reasonable
control of and without the fault or negligence of the Person claiming Force
Majeure. It shall include, without limitation, failure or interruption of the
production, delivery or acceptance of electricity due to: an act of god; war
(declared or undeclared); sabotage; riot; insurrection; civil unrest or
disturbance;


ANNEX A

--------------------------------------------------------------------------------





military or guerilla action; terrorism; economic sanction or embargo; civil
strike, work stoppage, slow-down, or lock-out; explosion; fire; earthquake;
abnormal weather condition or actions of the elements; hurricane; flood;
lightning; wind; drought; the binding order of any Governmental Authority
(provided that such order has been resisted in good faith by all reasonable
legal means); the failure to act on the part of any Governmental Authority
(provided that such action has been timely requested and diligently pursued);
unavailability of electricity from the utility grid, equipment, supplies or
products (but not to the extent that any such availability of any of the
foregoing results from the failure of the Person claiming Force Majeure to have
exercised reasonable diligence); and failure of equipment not utilized by or
under the control of the Person claiming Force Majeure.
"GAAP" means (i) generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied and (ii) upon
mutual agreement of the parties, internationally recognized generally accepted
accounting principles, consistently applied.
"Global Notes" means individually and collectively, the Temporary Regulation S
Global Notes, the Permanent Regulation S Global Notes and the Rule 144A Global
Notes, in the form of the Notes attached as Exhibit A to the Indenture, that are
deposited with the Indenture Trustee, as custodian for the Securities
Depository, and registered in the name of the Securities Depository or its
nominee.
"Governmental Authority" means any national, State or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including any zoning authority, the
Federal Regulatory Energy Commission, the relevant State commissions, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
"Grant" means to pledge, create and grant a security interest in and with regard
to property. A Grant shall include all rights, powers and options (but none of
the obligations) of the granting party thereunder, including without limitation
the immediate and continuing right to claim for, collect, receive and give
receipts for principal and interest payments in respect of such collateral and
all other moneys payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring proceedings in the name of the granting party or otherwise,
and generally to do and receive anything which the granting party is or may be
entitled to do or receive thereunder or with respect thereto.
"Highest Lawful Rate" has the meaning set forth in each Contribution Agreement.


ANNEX A

--------------------------------------------------------------------------------





"Holder" means a Noteholder.
"Host Customer" means a customer under a Customer Agreement.
"Host Customer Payments" means, with respect to PV System and a Customer
Agreement, all payments due under or in respect of such Customer Agreement,
including any amounts attributable to sales, use or property tax.
"Host Customer Purchased Solar Asset" means a Solar Asset for which the related
Host Customer has exercised its option, if any, to purchase the related PV
System prior to the expiration of the term of the related Customer Agreement.
"Included PBI Payments" means all PBI Payments with respect to each PV System
located in the State of Connecticut or the State of Colorado and the related PBI
Documents.
"Indenture" means the indenture between the Issuer and the Indenture Trustee,
dated as of the Closing Date.
"Indenture Trustee" means Wells Fargo, until a successor Person shall have
become the Indenture Trustee pursuant to the applicable provisions of the
Indenture, and thereafter "Indenture Trustee" means such successor Person in its
capacity as indenture trustee.
"Indenture Trustee Fee" means, for each Payment Date (in accordance with and
subject to the Priority of Payments) an amount equal to $[***].
"Independent Manager" has the meaning set forth in the Issuer Operating
Agreement or the Project Company LLCA, as applicable.
"Independent Accountant" means a nationally recognized firm of public
accountants selected by the Transaction Manager; provided, that such firm is
independent with respect to the Transaction Manager within the meaning of the
Securities Act.
"Independent Service Provider" means (i) any Independent Accountant or (ii) any
independent (within the meaning the Securities Act) third-party provider of
accounting, financial analysis and reporting services that is not an Independent
Accountant but that, in the reasonable judgment of the Transaction Manager, is
qualified to prepare the relevant portions of the Independent Service Provider's
Report.
"Independent Service Provider's Report" has the meaning set forth in Section 4.3
of the Transaction Management Agreement.


ANNEX A

--------------------------------------------------------------------------------





"Initial Determination Date" means June 24, 2019.
"Initial Outstanding Note Balance" means $204,000,000.
"Initial Purchasers" means collectively, Credit Suisse Securities (USA) LLC and
KeyBanc Capital Markets Inc. and their respective successors and assigns.
"Insurance Policy" means, with respect to any PV System, any insurance policy
benefiting the Transaction Manager or the owner of the PV System and providing
coverage for loss or physical damage, credit life, credit disability, theft,
mechanical breakdown, gap or similar coverage with respect to the PV System or
the Host Customer.
"Insurance Proceeds" means any funds, moneys or other net proceeds received by
or on behalf of the Project Company as the payee in connection with the physical
loss or damage to a PV System owned by the Project Company, including lost
revenues through business interruption insurance, or any other incident that
will be covered by the insurance coverage paid for and maintained by the Project
Company or by the related Operator on behalf of the Project Company.
"Interconnection Agreement" means, with respect to a PV System, a contractual or
other obligation between a utility and a Host Customer (and, in some cases, the
owner of the related PV System) that allows the Host Customer to interconnect
such PV System to the utility electrical grid.
"Interest Accrual Period" means for each Payment Date, the period from and
including the immediately preceding Payment Date to but excluding such Payment
Date and in each case will be deemed to be a period of 90 days, except that the
Interest Accrual Period for the initial Payment Date shall be the number of days
(assuming twelve 30-day calendar months) from and including the Closing Date to,
but excluding, the initial Payment Date. For purposes of this calculation, all
Payment Dates will be deemed to be the 30th calendar day of the applicable
month.
"Inverter Replacement Reserve Account" has the meaning set forth in Section
5.01(a) of the Indenture.
"Inverter Replacement Reserve Account Closing Date Deposit" means an amount
equal to $[***].
"Inverter Replacement Reserve Account Deposit" means, for any Payment Date, an
amount equal to (1) on or after the June 2024 Payment Date, the sum of (i) any
Inverter Replacement Reserve Account Deposit amounts from prior periods not
deposited into the Inverter Replacement Reserve Account, and (ii) the lesser of
(a) the product of (A) one-quarter of $[***] and (B) the aggregate DC nameplate
capacity (measured in kW) of all the PV Systems owned by the Project Company


ANNEX A

--------------------------------------------------------------------------------





(excluding Defaulted Solar Assets that are not operational and not in the
process of being removed or redeployed) on the related Determination Date and
(b) the Inverter Replacement Reserve Account Required Balance as of the related
Determination Date minus the sum of the amount on deposit in the Inverter
Replacement Reserve Account as of the related Determination Date, and the
amount, if any, being deposited into the Inverter Replacement Reserve Account on
such Payment Date pursuant to clause (i) and (2) prior to the June 2024 Payment
Date, zero. Notwithstanding the foregoing, the Inverter Replacement Reserve
Account Deposit will be zero for any Payment Date on which the sum of Available
Funds is greater than or equal to the sum of (i) the payments and distributions
required under clauses (i) through (v) of the Priority of Payments and (ii) the
Outstanding Note Balance as of such Payment Date prior to any distributions made
on such Payment Date.
"Inverter Replacement Reserve Account Required Balance" means an amount equal to
the product of (a) $[***] and (b) the aggregate DC nameplate capacity (measured
in kW) of all PV Systems owned by the Project Company (excluding Defaulted Solar
Assets that are not operational and not in the process of being removed or
redeployed) on the related Determination Date that have related Customer
Agreements with remaining terms that exceed the remaining terms of the related
manufacturer warranty for the inverter associated with such PV System.
"Issuer" means Sunrun Xanadu Issuer 2019-1, LLC, a Delaware limited liability
company.
"Issuer Financing Statement" means a UCC‑1 financing statement naming the
Indenture Trustee as the secured party and the Issuer as the debtor.
"Issuer Operating Agreement" means that certain Amended and Restated Limited
Liability Company Agreement of the Issuer dated as of the Closing Date.
"Issuer Order" means a written order or request signed in the name of the Issuer
by an Authorized Officer and delivered to the Indenture Trustee.
"Issuer Secured Obligations" means all amounts and obligations which the Issuer
may at any time owe to or on behalf of the Indenture Trustee for the benefit of
the Noteholders under the Indenture or the Notes.
"KBRA" means Kroll Bond Rating Agency, Inc.
"Letter of Credit" means any letter of credit issued by an Eligible Letter of
Credit Bank and provided by the Issuer to the Indenture Trustee in lieu of or in
substitution for moneys otherwise required to be deposited in the Liquidity
Reserve Account or the Inverter Replacement Reserve


ANNEX A

--------------------------------------------------------------------------------





Account, as applicable, which Letter of Credit is to be as held an asset of the
Liquidity Reserve Account or the Inverter Replacement Reserve Account, as
applicable.
"Lien" means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, charge, security interest, easement or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected or
effective under applicable law.
"Liquidity Reserve Account" has the meaning set forth in Section 5.01(a) of the
Indenture.
"Liquidity Reserve Account Required Balance" means with respect to the Closing
Date and each Payment Date, an amount equal to the product of (i) one-half, (ii)
the Note Rate and (iii) the Outstanding Note Balance (before giving effect to
principal payments on such Payment Date); provided, however, that with respect
to the Closing Date, the Liquidity Reserve Account Required Balance will be
calculated using the Initial Outstanding Note Balance.
"Lockbox Account" means the account established at the Lockbox Bank and
maintained in the name of the Project Company (subject to the Account Control
Agreement for the benefit of the Indenture Trustee) and to which the Operator
has instructed all Host Customers and applicable PBI Obligors to direct all Host
Customer Payments and Included PBI Payments, in each case other than
Non-Recurring Payments and Connecticut PBI Payments.
"Lockbox Bank" means U.S. Bank, National Association, a national banking
association.
"Lockbox Bank Fees and Charges" mean those debits from the Lockbox Account
expressly permitted under the Account Control Agreement.
"Lockbox Bank Retained Balance" means $[***].
"Majority Noteholders" means Noteholders representing not less than 51% of the
Outstanding Note Balance of the Notes then Outstanding.
"Make Whole Amount" means, with respect to the Voluntary Prepayment of the
Notes, an amount (not less than zero) equal to: (a) using the Reinvestment
Yield, the sum of the discounted present values of the scheduled payments of
principal and interest until the Make Whole Determination Date (assuming
prepayment of remaining principal of the Notes on the Make Whole Determination
Date) for the portion of the Notes being prepaid (calculated prior to the
application of the Voluntary Prepayment), minus (b) the amount of principal
prepaid by the Voluntary Prepayment made on the Notes.
"Make Whole Determination Date" means the June 2025 Payment Date.


ANNEX A

--------------------------------------------------------------------------------





"Manager Transition Agreement" means that certain manager transition agreement,
dated as of the Closing Date, between the Transaction Manager, the Transaction
Transition Manager, the Issuer and the Indenture Trustee.
"Master Backup Services Agreement" means that certain master backup services
agreement by and among the Operator and the Master Backup Servicer and the
Project Company pursuant to the related Addendum to the Master Backup Services
Agreement.
"Master Backup Servicer" means Wells Fargo Bank, National Association pursuant
to the Master Backup Services Agreement.
"Master Turnkey Installation Agreement" means an agreement with a third-party
solar installation contractor pursuant to which each PV System was designed,
permitted, constructed, installed and tested either by Sunrun or such
third-party solar installation contractor.
"Minimum Denomination" means [***] ($[***]).
"MOMA" means the Master Operation, Maintenance and Administration Agreement,
dated as of the Closing Date, between the Operator and the Project Company,
pursuant to which the Operator is responsible, primarily at its cost and
expense, for performing specified Project Services.
"Multi‑Employer Plan" means a multi‑employer plan, as defined in
Section 4001(a)(3) of ERISA to which the Issuer or any ERISA Affiliate is making
or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
"Multiple Employer Plan" shall mean a Single Employer Plan, to which the Issuer
or any ERISA Affiliate, and one or more employers other than the Issuer or an
ERISA Affiliate, is making or accruing an obligation to make contributions or,
in the event that any such plan has been terminated, to which the Issuer or an
ERISA Affiliate made or accrued an obligation to make contributions during any
of the five plan years preceding the date of termination of such plan.
"Net Metering Agreement" means, with respect to a PV System, as applicable, a
contractual or other obligation between a utility and a Host Customer (and, in
some cases, the owner of the related PV System) that allows the Host Customer to
offset its regular utility electricity purchases by receiving a bill credit at a
specified rate for energy generated by such PV System that is exported to the
utility electrical grid and not consumed by the Host Customer on its property. A
Net Metering Agreement may be embedded or acknowledged in an Interconnection
Agreement.


ANNEX A

--------------------------------------------------------------------------------





"Net Scheduled Payment" means, for any calendar month, an amount equal to (i)
the sum of (a) the Scheduled Host Customer Payment for such Solar Asset during
such calendar month and (b) the Scheduled PBI Payment for such Solar Asset
during such calendar month, minus (ii) the Allocated Services Provider Fee for
such calendar month. The Net Scheduled Payment for each Cut-Off Date Delinquent
Solar Asset shall be deemed to be $[***].
"Non-Recurring Payments" means any checks, credit card payments, ACH transfers
or other payments that are sent to a general account of the Sponsor or third
parties engaged by the Sponsor to perform billing and collection services.
"Note" or "Notes" means the 3.98% Solar Asset Backed Notes, Series 2019-1,
issued pursuant to the Indenture.
"Note Depository Agreement" means the letter of representations, dated as of the
Closing Date, by the Issuer to DTC relating to the Book-Entry Notes.
"Note Interest" means, with respect to any Payment Date, an amount equal to the
sum of (i) interest accrued during the related Interest Accrual Period at the
Note Rate on the Outstanding Note Balance immediately prior to such Payment Date
and (ii) the amount of unpaid Note Interest from prior Payment Dates plus, to
the extent permitted by law, interest thereon at the Note Rate.
"Note Owner" means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Securities Depository or on the books of a Person maintaining an account with
such Securities Depository (directly as a Securities Depository Participant or
as an indirect participant, in each case in accordance with the rules of such
Securities Depository) or the Person who is the beneficial owner of such
Book-Entry Note, as reflected in the Note Register in accordance with
Section 2.07 of the Indenture.
"Note Purchase Agreement" means that certain note purchase agreement dated May
31, 2019, among the Issuer, the Depositor, Sunrun and the Initial Purchasers.
"Note Rate" means a per annum rate of 3.98%.
"Note Register" and "Note Registrar" have the meanings specified in Section 2.07
of the Indenture.
"Noteholder" or "Noteholders" means the Person in whose name a Note is
registered in the Note Register.


ANNEX A

--------------------------------------------------------------------------------





"Noteholder FATCA Information" means information sufficient to eliminate the
imposition of, or determine the applicable amount of, U.S. withholding tax under
FATCA.
"Noteholder Tax Identification Information" means properly completed and signed
tax certifications (generally, in the case of U.S. Federal Income Tax, IRS Form
W‑9 (or applicable successor form) in the case of a person that is a "United
States Person" within the meaning of Section 7701(a)(30) of the Code or the
appropriate IRS Form W‑8 (or applicable successor form), together with any
required attachments, establishing an applicable reduction in or an exemption
from U.S. withholding taxes, in the case of a person that is not a "United
States Person" within the meaning of Section 7701(a)(30) of the Code).
"Notice of Prepayment" means the notice in the form of Exhibit C-1 to the
Indenture.
"Notice of Redemption" means the notice in the form of Exhibit C-2 to the
Indenture.
"NRSRO" means a nationally recognized statistical rating organization.
"NRSRO Certification" means certification by a NRSRO that permits it to access a
17g-5 Website.
"O&M Services" means the operations and maintenance services required to be
performed by the Operator pursuant to the terms of the MOMA.
"OFAC" has the meaning set forth in Section 3.12(w) of the Indenture.
"Offering Circular" means that certain Confidential Offering Circular dated May
31, 2019 related to the Notes.
"Officer's Certificate" means a certificate signed by an Authorized Officer.
"Operator" means Sunrun, in its capacity as operator under the MOMA.
"Operator Fee" means for each Payment Date (in accordance with and subject to
the Priority of Payments) an amount equal to the product of (i) 25% of the Base
Rate and (ii) the DC kilowatts of installed nameplate capacity of all PV Systems
owned by the Project Company on the related Calculation Date (excluding
Defaulted Solar Assets that are not operational and not in the process of being
removed or redeployed).
"Operator Termination Event" has the meaning set forth in the MOMA.


ANNEX A

--------------------------------------------------------------------------------





"Opinion of Counsel" means a written opinion of counsel who may, except as
otherwise expressly provided in the Indenture, be outside counsel for the Issuer
or the Indenture Trustee and who shall be reasonably satisfactory to the
Indenture Trustee, which shall comply with any applicable requirements of
Section 12.02 of the Indenture and which shall be in form and substance
satisfactory to the Indenture Trustee.
"Optional Redemption" has the meaning set forth in Section 6.02(a) of the
Indenture.
"Optional Redemption Date" has the meaning set forth in Section 6.02(a) of the
Indenture.
"Original Project Company Owner" means Sunrun Zeus Portfolio 2017, LLC, a
Delaware limited liability company.
"Originator" means Sunrun.
"Outstanding" means, as of any date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:
(i)    Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;
(ii)    Notes or portions thereof for whose payment money in the necessary
amount in prepayment thereof has been theretofore deposited with the Indenture
Trustee in trust for the Holders of such Notes;
(iii)    Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture; and
(iv)    Notes alleged to have been destroyed, lost or stolen for which
replacement Notes have been issued as provided for in Section 2.09 of the
Indenture unless proof satisfactory to the Indenture Trustee is presented that
any such Notes are held by a bona fide purchaser;
provided, however, that in determining whether the Noteholders of the requisite
percentage of the Outstanding Note Balance have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Notes owned by
Sunrun, the Issuer or any Affiliate thereof shall be disregarded and deemed not
to be Outstanding, except that, in determining whether the Indenture Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, or waiver, only Notes which the Indenture Trustee
actually knows to be so owned shall be so disregarded. Notes so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Indenture Trustee, in its sole
discretion, the pledgee's right so to act with respect to such Notes and that
the pledgee is not Sunrun, the Issuer or any Affiliate thereof.


ANNEX A

--------------------------------------------------------------------------------





"Outstanding Note Balance" means, as of any date of determination, the Initial
Outstanding Note Balance less the sum of all principal payments actually
distributed to the Noteholders as of such date.
"Ownership Interest" means, with respect to any Note, any ownership interest in
such Note, including any interest in such Note as the Noteholder thereof and any
other interest therein, whether direct or indirect, legal or beneficial.
"Payment Date" means July 1, 2019 and thereafter on the 30th day of each March,
June, September and December; provided, if any such day is not a Business Day,
then the payments due thereon shall be made on the next succeeding Business Day.
"Payment Facilitation Agreement" means each modification, waiver or amendment
agreement (including a replacement Customer Agreement) entered into by the
Operator in accordance with the requirements, if any, of the MOMA.
"Payment Facilitation Agreement Standard" means a Payment Facilitation Agreement
which meets the following criteria: (i) such Payment Facilitation Agreement is
entered into for a commercially reasonable purpose in an arm's-length
transaction on market terms and in accordance with the Transaction Management
Standard, (ii) in the reasonable judgment of the Transaction Manager, the
Payment Facilitation Agreement is in the best interest of the Issuer and the
Noteholders and does not adversely impact the value of such Solar Asset relative
to the value of such Solar Asset had such Payment Facilitation Agreement not
been completed, (iii) the Transaction Manager has considered the obligation of
the Issuer to make an Unscheduled Note Principal Payment in connection with a
Payment Facilitation Agreement that results in a Payment Facilitation Amount and
(iv) in a case where such Payment Facilitation Agreement results in a Payment
Facilitation Amount, if the related Solar Asset is a Defaulted Solar Asset or,
in the judgment of the Transaction Manager, the Host Customer related to such
Solar Asset could reasonably be expected to stop making the Host Customer
Payments due under the related Customer Agreement but for such Payment
Facilitation Agreement.
"Payment Facilitation Amount" means for any Solar Asset for which a Payment
Facilitation Agreement has been completed, an amount equal to the excess, if
any, of (i) the Discounted Solar Asset Balance of such Solar Asset immediately
prior to such Payment Facilitation Agreement being completed (which includes any
past due amounts), over (ii) the Discounted Solar Asset Balance of such Solar
Asset immediately after completion of such Payment Facilitation Agreement. For
the avoidance of doubt, the Scheduled Host Customer Payments to be used in the
calculation of clause (ii) will be the payment schedule attached to the
completed Payment Facilitation Agreement.


ANNEX A

--------------------------------------------------------------------------------





"PBI Documents" means (i) all applications, forms and other filings required to
be submitted to a PBI Obligor in connection with the applicable PBI Program and
the procurement of PBI Payments, and (ii) all approvals, agreements and other
writings evidencing (a) that all conditions to the payment of PBI Payments by
the PBI Obligor have been met, (b) that the PBI Obligor is obligated to pay PBI
Payments and (c) the rate and timing of such PBI Payments.
"PBI Obligor" means the utility, Governmental Authority or other Person that
makes the payments under the applicable PBI Program.
"PBI Payments" means, with respect to a PBI Program, all payments due by the
related PBI Obligor under or in respect of the applicable PBI Documents.
"PBI Program" means a renewal energy program maintained or administered by a
utility, Governmental Authority or other Person designed to incentivize the
installation of photovoltaic solar energy projects and the use of
solar-generated electricity pursuant to which the utility, Governmental
Authority or other Person is obligated to make payments at a stated amount or
rate to the owner of the related photovoltaic solar energy project.
"Perfection UCCs" means, with respect to the Conveyed Property, (i) to the
extent applicable, the date-stamped original of the filed Sunrun Financing
Statement covering the Conveyed Property, (ii) to the extent applicable, the
date-stamped original of the filed Sunrun Xanadu Holdco Financing Statement
covering the Conveyed Property, (iii) to the extent applicable, the date-stamped
original of the filed Sunrun Xanadu Investor Financing Statement covering the
Conveyed Property, (iv) the date-stamped original of the filed Depositor
Financing Statement covering the Conveyed Property, (v) the date-stamped
original of the filed Issuer Financing Statement covering the Trust Estate, (vi)
the date-stamped original of the filed Project Company Financing Statement
covering all of the Project Company's assets other than Excluded Property and
(vii) the date-stamped original of the filed Termination Statements releasing
the Liens held by creditors of Sunrun and any other Person (other than as
expressly contemplated by the Transaction Documents) covering the Conveyed
Property, or, in the case of this clause (vii), a copy of search results
performed and certified by a national search company indicating that such
Termination Statements have been filed in the UCC filing offices of the States
in which the financing statements being terminated were originally filed.
"Performance Based Incentive Agreement" has the meaning set forth in paragraph
24(b) of Schedule I to the Depositor Contribution Agreement.
"Performance Guarantor" means Sunrun.
"Performance Guaranty" means that certain performance guaranty, dated as of the
Closing Date, made by the Performance Guarantor in favor of the Issuer and the
Indenture Trustee.


ANNEX A

--------------------------------------------------------------------------------





"Permits" means, with respect to any PV System, the applicable franchises,
licenses, leases, permits, approvals, notifications, certifications,
registrations, authorizations, exemptions, qualifications, easements, rights of
way, liens and other rights, privileges and approvals required to be obtained
from a Governmental Authority under any law, rule or regulation (including those
required to interconnect such PV System to the applicable transmission grid).
"Permitted Liens" means (i) any lien for taxes, assessments and governmental
charges or levies not yet due and payable or which are being contested in good
faith by appropriate proceedings, (ii) any lien on any Excluded Property and
(iii) any other lien or encumbrance arising under or permitted by the
Transaction Documents.
"Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, limited liability partnership, joint
stock company, trust (including any beneficiary thereof), unincorporated
organization or Governmental Authority.
"Plan" means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Issuer or any Affiliate may have any liability.
"Post-Closing Certification" has the meaning set forth in Section 4(b) of the
Custodial Agreement.
"Power Purchase Agreement" means an agreement between the owner of the PV System
and a Host Customer whereby the Host Customer agrees to purchase electricity
produced by such PV System for a fixed fee per kWh or for a fixed monthly
payment.
"Predecessor Notes" means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.09 of the Indenture in lieu of a lost, destroyed
or stolen Note shall be deemed to evidence the same debt as the lost, destroyed
or stolen Note.
"Prepayment Amount" has the meaning set forth in Section 6.01(a) of the
Indenture.
"Priority of Payments" has the meaning given such term in Section 5.05(a) of the
Indenture.
"Proceeding" means any suit in equity, action at law or other judicial or
administrative proceeding.


ANNEX A

--------------------------------------------------------------------------------





"Project Company" means Sunrun Zeus Owner 2017, LLC, a Delaware limited
liability company.
"Project Company Collateral" means the collateral pledged by the Project Company
to the Indenture Trustee pursuant to the Project Company Security Agreement.
"Project Company Distributions" means all amounts remitted to the Collection
Account from the Lockbox Account.
"Project Company Documents" means, collectively, the Project Company LLCA, the
MOMA, the Master Backup Services Agreement and the Addendum to the Master Backup
Services Agreement.
"Project Company Financing Statement" means, with respect to the Project
Company, the UCC-1 financing statement naming the Indenture Trustee as the
secured party and the Project Company as the debtor.
"Project Company LLCA" means the Second Amended and Restated Limited Liability
Company Agreement of the Project Company.
"Project Company Membership Interests" means all right, title and interest of
the Sole Member (as defined in the Project Company LLCA) in the Project Company,
including, without limitation, (i) the right to manage the business and affairs
of the Project Company, to vote on, consent to or approve matters requiring the
vote, consent or approval of the members of the Project Company and the right to
dissolve the Project Company, (ii) the right to distributions from the Project
Company and the right to allocations of profits or losses, the "limited
liability company interest" (as defined in Section 18-101(8) of the Delaware
Limited Liability Company Act), and (iii) status as a "member" (as defined in
Section 18-101(11) of the Delaware Limited Liability Company Act) of the Project
Company.
"Project Company Guaranty" means the guaranty, dated as of the Closing Date, by
and between the Project Company and the Indenture Trustee.
"Project Company Security Agreement" means the security agreement, dated as of
the Closing Date, by the Project Company in favor of the Indenture Trustee.
"Project Services" means the O&M Services and the Administrative Services.
"PV System" means, with respect to a Solar Asset, a residential electricity
generating photovoltaic system, including photovoltaic panels, racks, wiring and
other electrical devices,


ANNEX A

--------------------------------------------------------------------------------





conduit, weatherproof housings, hardware, one or more inverters, remote
monitoring system, communication system, connectors, meters, disconnects, over
current devices and, if applicable, energy storage devices (including any
replacement or additional parts included from time to time).
"QIB" means qualified institutional buyer within the meaning of Rule 144A.
"Quarterly Transaction Report" has the meaning set out in Section 4.1 of the
Transaction Management Agreement.
"Rated Final Maturity" means the Payment Date occurring in June 2054.
"Rating Agency" means Kroll Bond Rating Agency, Inc.
"Rating Agency Condition" means, for purposes of Section 5.02(d) and Section
5.03(d) of the Indenture, satisfaction of the following conditions: (i) the
Issuer (or the Transaction Manager on behalf of the Issuer) shall have provided
the Rating Agency with written notification that it desires to substitute moneys
otherwise required to be deposited into the Liquidity Reserve Account or
Inverter Replacement Reserve Account with a Letter of Credit with details
regarding the terms of such Letter of Credit and the proposed Eligible Letter of
Credit Bank; and (ii) (a) the Rating Agency shall have (1) provided a Rating
Agency Confirmation or (2) informed the Issuer that it declines to review such
Letter of Credit or (b) the Issuer (or the Transaction Manager on behalf of the
Issuer) shall have provided an Officer's Certificate to the Indenture Trustee
that (1) the Issuer has not received any response from the Rating Agency after
the Issuer (or the Transaction Manager on behalf of the Issuer) has repeatedly
solicited (by telephone and by email) a response from the Rating Agency, (2)
more than 15 Business Days have passed since the initial written notification to
the Rating Agency and (3) that the Issuer has no reason to believe that the
action would result in (A) a withdrawal of the credit rating on the Notes by the
Rating Agency or (B) the assignment of a credit rating on the Notes by the
Rating Agency below the lower of (x) the then-current credit rating on the Notes
or (y) the initial credit rating assigned to the Notes by the Rating Agency (in
each case, without negative implications).
"Rating Agency Confirmation" means with respect to any request, action, event or
circumstance a confirmation from the Rating Agency that the fulfillment of such
requests or the taking of such action or the occurrence of such event of
circumstance will not itself result in (i) a withdrawal of the credit rating on
the Notes by the Rating Agency or (ii) the assignment of a credit rating on the
Notes by the Rating Agency below the lower of (a) the then-current credit rating
on the Notes or (b) the initial credit rating assigned to the Notes by the
Rating Agency (in each case, without negative implications).


ANNEX A

--------------------------------------------------------------------------------





"Record Date" means, with respect to any Payment Date, Voluntary Prepayment Date
or Optional Redemption Date, (i) for Notes in book-entry form, the close of
business on the Business Day immediately preceding such Payment Date, Voluntary
Prepayment Date or Optional Redemption Date and (ii) for Definitive Notes, the
close of business on the last Business Day of the calendar month immediately
preceding the calendar month in which such Payment Date, Voluntary Prepayment
Date or Optional Redemption Date occurs.
"Regulation S" means Regulation S, as amended, promulgated under the Securities
Act.
"Regulation S Global Note" means the Regulation S Temporary Global Note or the
Regulation S Permanent Global Note, as appropriate.
"Regulation S Permanent Global Note" means the permanent global note, evidencing
Notes, in the form of the Note attached to the Indenture as Exhibit A, that is
deposited with and registered in the name of the Securities Depository or its
nominee, representing the Notes sold in reliance on Regulation S.
"Regulation S Temporary Global Note" means a single temporary global note,
evidencing Notes, in the form of the Note attached to the Indenture as Exhibit
A, that is deposited with and registered in the name of the Securities
Depository or its nominee, representing the Notes sold in reliance on Regulation
S.
"Regular Amortization Period" means any period other than an Early Amortization
Period is in effect.
"Reinvestment Yield" means the yield on U.S. Treasury securities having a
remaining term to maturity that is closest to the weighted average remaining
life of the Notes (calculated to the Make Whole Determination Date) plus 0.50%.
Should more than one U.S. Treasury security have a term to maturity that is
closest to the weighted average life of the Notes, then the yield of the U.S.
Treasury security quoted closest to par will be used in the calculation.
"Replacement Transaction Manager" means any Person appointed to replace the
Transaction Manager and to assume the obligations of Transaction Manager under
the Transaction Management Agreement.
"Reportable Event" means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the Pension Benefit Guaranty
Corporation by regulation or by public notice waived the requirement of Section
4043(a) of ERISA that it be notified within thirty (30) days of the occurrence
of such event, provided, that a failure to meet the minimum funding standard of
Section 412 of the


ANNEX A

--------------------------------------------------------------------------------





Code and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waivers in accordance with either Section 4043(a) of ERISA
or Section 412(d) of the Code.
"Repurchase Price" means, as of any date of determination, for a Defective Solar
Asset or Defaulted Solar Asset, an amount equal to the Discounted Solar Asset
Balance of such Solar Asset immediately prior to becoming a Defective Solar
Asset or Defaulted Solar Asset, as applicable.
"Responsible Officer" means when used with respect to the Indenture Trustee, the
Transaction Transition Manager or the Custodian, any Vice President, any
Assistant Vice President, any Assistant Secretary, any Assistant Treasurer, any
Corporate Trust Officer or any other officer of the Indenture Trustee, the
Transaction Transition Manager or the Custodian customarily performing functions
similar to those performed by any of the above-designate officers, in each case
having direct responsibility for the administration of the Indenture, the
Manager Transition Agreement or Custodial Agreement, as applicable. When used
with respect to any Person other than the Indenture Trustee, the Transaction
Transition Manager and the Custodian, that is not an individual, the President,
any Vice President or Assistant Vice President or the Controller of such Person,
or any other officer or employee having similar functions.
"Risk Retention Interest" means the entire limited liability company membership
interest of the Issuer.
"Rule 17g-5" means Rule 17g-5 under the Exchange Act.
"Rule 144A" means the rule designated as "Rule 144A" promulgated by the
Securities and Exchange Commission under the Securities Act.
"Rule 144A Global Notes" means the Notes sold within the U.S. in reliance on
Rule 144A as represented by Global Notes.
"Rule 144A Information" means the information required to be delivered pursuant
to Rule 144(A)(d)(4) under the Securities Act to permit compliance with Rule
144A in connection with resales of the Notes pursuant to Rule 144A.
"S&P" means S&P Global Ratings, a business unit of Standard & Poor's Financial
Services, LLC.
"Schedule of Solar Assets" means the schedule of Solar Assets related to PV
Systems owned by the Project Company, which schedule is attached to the
Depositor Contribution Agreement, the Indenture and the Transaction Management
Agreement, in each case as such schedule may be amended from time to time in
accordance with the terms of the Transaction Documents.


ANNEX A

--------------------------------------------------------------------------------





"Scheduled Host Customer Payments" means for each Designated Solar Asset, the
payments scheduled to be paid by a Host Customer during each calendar month in
respect of the initial term of the related Customer Agreement, as set forth on
Schedule II to the Indenture, as the same may be adjusted by the Transaction
Manager to account for any prepayment made in respect of such Designated Solar
Asset, a Payment Facilitation Agreement being entered in connection with respect
to such Designated Solar Asset or any Designated Solar Asset becoming a
Defaulted Solar Asset, a Terminated Solar Asset or a Defective Solar Asset. The
Scheduled Host Customer Payments exclude any amounts attributable to sales, use
or property taxes to be collected from Host Customers.
"Scheduled Note Principal Payment" means for a Payment Date, an amount equal to
the sum of: (i) any unpaid portion of the Scheduled Note Principal Payments from
prior Payment Dates, and (ii) the product of: (a)(1) the Scheduled Outstanding
Note Balance for the prior Payment Date minus (2) the Scheduled Outstanding Note
Balance for such Payment Date; and (b) a fraction (1) the numerator of which is
equal to the Outstanding Note Balance (without taking into account any
distributions to be made on such Payment Date) minus the unpaid portion of the
Scheduled Note Principal Payments from prior Payment Dates and (2) the
denominator of which is the Scheduled Outstanding Note Balance for the prior
Payment Date.
"Scheduled Outstanding Note Balance" means for each Payment Date, the amount set
forth as the Scheduled Outstanding Note Balance on Schedule IV to the Indenture.
"Scheduled PBI Payments" means for each Designated Solar Asset for each
Collection Period, the Included PBI Payments scheduled to be paid by a PBI
Obligor during such Collection Period, if any, as set forth on Schedule III to
the Indenture, as the same may be adjusted by the Transaction Manager to reflect
that such Designated Solar Asset has become a Defaulted Solar Asset, a
Terminated Solar Asset or a Defective Solar Asset.
"Securities Act" means the Securities Act of 1933, as amended.
"Securities Depository" means an organization registered as a "Securities
Depository" pursuant to Section 17A of the Exchange Act.
"Securities Depository Participant" means a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Securities
Depository effects book-entry transfers and pledges of securities deposited with
the Securities Depository.
"Similar Law" has the meaning set forth in Section 2.07(c)(v) of the Indenture.
"Single Employer Plan" means any "employee pension benefit plan" (as such term
is defined in Section 3(2) of ERISA), other than a Multi‑Employer Plan, that is
subject to Title IV of ERISA


ANNEX A

--------------------------------------------------------------------------------





or Section 412 of the Code and is sponsored or maintained by the Borrower or any
ERISA Affiliate or for which the Issuer or any ERISA Affiliate may have
liability by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.
"Solar Asset" means one of the Solar Assets identified on the Schedule of Solar
Assets and consists of (i) a PV System installed on a residential property, (ii)
all related rights, Permits and manufacturer, installer and other warranties (in
each case, to the extent transferable), (iii) all rights and remedies of the
lessor/seller under the related Customer Agreement, including all Host Customer
Payments after the Cut-Off Date and any related security therefor, (iv) all
rights and remedies of the payee of any Included PBI Payments related to such PV
System after the Cut-Off Date, and (v) all documentation related to such PV
System, the Customer Agreement and applicable PBI Documents, if any.
"Solar Asset Management Files" means such files, documents, and computer files
(including those documents comprising the Custodian File) necessary for the
Transaction Manager to perform the Management Services.
"Sponsor" means Sunrun.
"State" means any one or more of the states comprising the United States and the
District of Columbia.
"Subcontractor" means any person to whom the Transaction Manager subcontracts
any of its obligations under the Transaction Management Agreement, including the
vendors and any person to whom such obligations are further subcontracted of any
tier.
"Sunrun" means Sunrun Inc., a Delaware corporation.
"Sunrun Conveyed Property" means the property distributed, contributed and sold
under the Sunrun Distribution, Contribution and Sale Agreement.
"Sunrun Distribution, Contribution and Sale Agreement" means the distribution,
contribution and sale agreement, dated as of the Closing Date, by and among
Sunrun, Sunrun Zeus Holdco 2017, LLC, the Original Project Company Owner, Sunrun
Xanadu Holdco, Sunrun Xanadu Investor, the Depositor and the Project Company.
"Sunrun Financing Statement" means, with respect to Sunrun, the UCC-1 financing
statement naming the Indenture Trustee as the secured party, Sunrun as debtor,
and Sunrun Xanadu Holdco, Sunrun Xanadu Investor, the Depositor and the Issuer
as intermediate assignors.


ANNEX A

--------------------------------------------------------------------------------





"Sunrun Party" means any of Sunrun, Sunrun Xanadu Holdco, Sunrun Xanadu
Investor, the Depositor or the Issuer.
"Sunrun Xanadu Holdco" means Sunrun Xanadu Holdco 2019-1, LLC, a Delaware
limited liability company.
"Sunrun Xanadu Holdco Financing Statement" means with respect to Sunrun Xanadu
Holdco, the UCC-1 financing statement naming the Indenture Trustee as the
secured party, Sunrun Xanadu Holdco as debtor, and Sunrun Xanadu Investor, the
Depositor and the Issuer as intermediate assignors.
"Sunrun Xanadu Investor" means Sunrun Xanadu Investor 2019-1, LLC, a Delaware
limited liability company.
"Sunrun Xanadu Investor Financing Statement" means with respect to Sunrun Xanadu
Investor, the UCC-1 financing statement naming the Indenture Trustee as the
secured party, Sunrun Xanadu Investor as debtor, and the Depositor and the
Issuer as intermediate assignors.
"Super-Majority Noteholders" means Noteholders representing not less than
66-2/3% of the Outstanding Note Balance of Notes then Outstanding.
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means:
(i)    any taxes, customs, duties, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including, but not limited to, income, gross receipts, windfall profit,
severance, property, production, sales, use, license, excise, franchise, net
worth, employment, occupation, payroll, withholding, social security,
alternative or add-on minimum, ad valorem, transfer, stamp, or environmental
tax, or any other tax, custom, duty, fee, levy or other like assessment or
charge of any kind whatsoever, together with any interest, penalty, addition to
tax, or additional amount attributable thereto; and
(ii)    any liability for the payment of amounts with respect to payment of a
type described in clause (i), including as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of succeeding
to such liability as a result of merger, conversion or asset transfer or as a
result of any obligation under any tax sharing arrangement or tax indemnity
agreement.
"Tax Opinion" means an Opinion of Counsel to the effect that an amendment or
modification of the Indenture will not materially adversely affect the federal
income taxation of any Note as debt for federal income tax purposes, or
adversely affect the federal tax classification status of the Issuer.


ANNEX A

--------------------------------------------------------------------------------





"Tax Returns" means any return, report or similar statement required to be filed
with respect to any Taxes (including attached schedules), including any IRS Form
K-1 issued by the Issuer, information return, claim for refund, amended return
or declaration of estimated Tax.
"Terminated Solar Asset" means (i) a Solar Asset for which the related PV System
has experienced an Event of Loss and is not repaired, restored, replaced or
rebuilt to substantially the same condition as it existed immediately prior to
the Event of Loss within 180 days of such Event of Loss or (ii) is deemed to be
a Terminated Solar Asset by the Transaction Manager in accordance with the
Transaction Management Agreement.
"Termination Date" means the date on which the Indenture Trustee shall have
received payment and performance of all Issuer Secured Obligations.
"Termination Statement" has the meaning set forth in Section 2.12(i) of the
Indenture.
"Total Debt Service" means for each Payment Date an amount equal to the sum of
(i) the Note Interest for such Payment Date and (ii) the Scheduled Note
Principal Payment for such Payment Date.
"Transaction Documents" means, collectively, the Indenture, the Contribution
Agreements, the Performance Guaranty, the Transaction Management Agreement, the
Manager Transition Agreement, the Note Purchase Agreement, the Custodial
Agreement, the Account Control Agreement, the Project Company Guaranty, the
Project Company Security Agreement and the Note Depository Agreement.
"Transaction Management Agreement" means that certain Transaction Management
Agreement, dated as of the Closing Date, between the Transaction Manager and the
Issuer.
"Transaction Management Services" has the meaning set forth in Section 2.1(a) of
the Transaction Management Agreement.
"Transaction Management Standard" has the meaning set forth in Section 2.1(a) of
the Transaction Management Agreement.
"Transaction Manager" means Sunrun as the initial Transaction Manager or any
other Replacement Transaction Manager acting as Transaction Manager pursuant to
the Transaction Management Agreement. Unless the context otherwise requires,
"Transaction Manager" also refers to any successor Transaction Manager appointed
pursuant to the Transaction Management Agreement.


ANNEX A

--------------------------------------------------------------------------------





"Transaction Manager Fee" means for each Payment Date (in accordance with and
subject to the Priority of Payments) an amount equal to $[***], which will be
increased by [***]% on January 1 of each year commencing on January 1, 2020.
"Transaction Manager Termination Event" has the meaning set forth in Section 5.1
of the Transaction Management Agreement.
"Transfer" means any direct or indirect transfer or sale of any Ownership
Interest in a Note.
"Transferee" means any Person who is acquiring by Transfer any Ownership
Interest in a Note.
"Transferee Letter" means a letter in the form of Exhibit B to the Indenture
executed by a Transferee in connection with a Transfer.
"Transaction Transition Manager" means Wells Fargo as the Transaction Transition
Manager under the Manager Transition Agreement.
"Transaction Transition Manager Expenses" means any reasonable documented
out-of-pocket expenses incurred by the Transaction Transition Manager in taking
actions required in its role as Transaction Transition Manager and any
indemnities owed to the Transaction Transition Manager in accordance with the
Manager Transition Agreement.
"Transaction Transition Manager Fee" means for each Payment Date (in accordance
with and subject to the Priority of Payments), an amount equal to $[***].
"Trust Estate" means all property and rights of the Issuer Granted to the
Indenture Trustee pursuant to the Granting Clause of the Indenture for the
benefit of the Noteholders.
"UCC" means the Uniform Commercial Code as adopted in the State of New York or
in any other State having jurisdiction over the assignment, transfer, pledge of
the Solar Assets from the Originator to the Depositor, the Depositor to the
Issuer or of the Trust Estate from the Issuer to the Indenture Trustee.
"Unscheduled Note Principal Payment" means for any Payment Date means an amount
equal to the sum of:
(i)     the product of (1) [***]% and (2) the sum of:


ANNEX A

--------------------------------------------------------------------------------





(a) the sum of the Discounted Solar Asset Balance of each Solar Asset that
became a Terminated Solar Asset during the related Collection Period (such
Discounted Solar Asset Balance measured immediately prior to the Solar Asset
becoming a Terminated Solar Asset);
(b) the sum of the Discounted Solar Asset Balance of each Solar Asset that
became a Defaulted Solar Asset during the related Collection Period (such
Discounted Solar Asset Balance measured immediately prior to the Solar Asset
becoming a Defaulted Solar Asset);
(c) the sum of, for each Solar Asset as to which a Host Customer or PBI Obligor
has elected to prepay all or any portion of any remaining expected payments due
under the related Customer Agreement or PBI Documents, the excess of (i) the
Discounted Solar Asset Balance of such Solar Asset (measured immediately prior
to such prepayment), over (ii) the Discounted Solar Asset Balance of such Solar
Asset (measured immediately after such prepayment);
(d) the sum of the Discounted Solar Asset Balance of each Solar Asset that
became a Host Customer Purchased Solar Asset during the related Collection
Period (such Discounted Solar Asset Balance measured immediately prior to the
exercise of such purchase option);
(e) any Payment Facilitation Amounts with respect to the related Collection
Period;
(ii)    Repurchase Prices paid for any Solar Assets during the related
Collection Period; and
(iii)    any unpaid portion of Unscheduled Note Principal Payments from prior
Payment Dates.
"Vice President" means, with respect to Sunrun or the Indenture Trustee, any
vice president, whether or not designated by a number or a word or words added
before or after the title "vice president."
"Voluntary Prepayment" has the meaning set forth in Section 6.01(a) of the
Indenture.
"Voluntary Prepayment Date" has the meaning set forth in Section 6.01(a) of the
Indenture.
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.




ANNEX A